Exhibit 10.1
 
CREDIT AGREEMENT
Dated as of February 13, 2009
by and among
LEXINGTON REALTY TRUST,
LEPERCQ CORPORATE INCOME FUND L.P.,
LEPERCQ CORPORATE INCOME FUND II L.P.,
and
NET 3 ACQUISITION L.P.,
as Borrowers
KEYBANC CAPITAL MARKETS,
as Lead Arranger
and
Book Running Manager,
KEYBANK NATIONAL ASSOCIATION,
as Agent,
and
THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5,
as Lenders
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I — DEFINITIONS
    1  
Section 1.1. Definitions
    1  
Section 1.2. General; References to Times
    24  
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries
    24  
ARTICLE II — CREDIT FACILITY
    24  
Section 2.1. Term Facility Loans
    24  
Section 2.2. Revolving Facility Loans
    25  
Section 2.3. Letters of Credit
    26  
Section 2.4. Rates and Payment of Interest on Loans
    31  
Section 2.5. Number of Interest Periods
    31  
Section 2.6. Repayment of Loans
    32  
Section 2.7. Prepayments
    32  
Section 2.8. Continuation
    33  
Section 2.9. Conversion
    33  
Section 2.10. Notes
    33  
Section 2.11. Voluntary Reduction of the Commitment
    34  
Section 2.12. Extension of Termination Date
    34  
Section 2.13. Expiration or Maturity Date of Letters of Credit Past Termination
Date
    35  
Section 2.14. Amount Limitations
    36  
Section 2.15. Increase in Facility Amount
    36  
Section 2.16. Joint and Several Liability
    37  
Section 2.17. Borrower Representative
    38  
Section 2.18. Security Interests in Collateral
    39  
ARTICLE III — PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
    39  
Section 3.1. Payments
    39  
Section 3.2. Pro Rata Treatment
    40  
Section 3.3. Sharing of Payments, Etc.
    40  
Section 3.4. Several Obligations
    41  
Section 3.5. Minimum Amounts
    41  
Section 3.6. Fees
    41  
Section 3.7. Computations
    42  
Section 3.8. Usury
    42  
Section 3.9. Agreement Regarding Interest and Charges
    43  
Section 3.10. Statements of Account
    43  
Section 3.11. Defaulting Lenders
    43  
Section 3.12. Taxes
    45  
ARTICLE IV — YIELD PROTECTION, ETC.
    46  
Section 4.1. Additional Costs; Capital Adequacy
    46  
Section 4.2. Suspension of LIBOR Loans
    48  
Section 4.3. Illegality
    48  
Section 4.4. Compensation
    48  
Section 4.5. Affected Lenders
    49  
Section 4.6. Treatment of Affected Loans
    49  
Section 4.7. Change of Lending Office
    50  

-i-



--------------------------------------------------------------------------------



 



         
Section 4.8. Assumptions Concerning Funding of LIBOR Loans
    50  
ARTICLE V. — CONDITIONS PRECEDENT
    50  
Section 5.1. Initial Conditions Precedent
    50  
Section 5.2. Conditions Precedent to All Loans and Letters of Credit
    52  
ARTICLE VI. — REPRESENTATIONS AND WARRANTIES
    53  
Section 6.1. Representations and Warranties
    53  
Section 6.2. Survival of Representations and Warranties, Etc.
    59  
ARTICLE VII. — AFFIRMATIVE COVENANTS
    59  
Section 7.1. Preservation of Existence and Similar Matters
    60  
Section 7.2. Compliance with Applicable Law and Material Contracts
    60  
Section 7.3. Maintenance of Property
    60  
Section 7.4. Conduct of Business
    60  
Section 7.5. Insurance
    60  
Section 7.6. Payment of Taxes and Claims
    61  
Section 7.7. Visits and Inspections
    61  
Section 7.8. Use of Proceeds; Letters of Credit
    61  
Section 7.9. Environmental Matters
    61  
Section 7.10. Books and Records
    62  
Section 7.11. Further Assurances
    62  
Section 7.12. Release of a Guarantor
    62  
Section 7.13. REIT Status
    63  
Section 7.14. Exchange Listing
    63  
Section 7.15. Addition of Borrowing Base Assets
    63  
Section 7.16. Removal of Borrowing Base Assets
    64  
Section 7.17. Failure of Certain Borrowing Base Assets Representations and
Warranties
    64  
Section 7.18. Article 8 Securities
    65  
ARTICLE VIII. — INFORMATION
    65  
Section 8.1. Quarterly Financial Statements
    65  
Section 8.2. Year-End Statements
    66  
Section 8.3. Compliance Certificate
    66  
Section 8.4. Other Information
    66  
ARTICLE IX. — NEGATIVE COVENANTS
    68  
Section 9.1. Financial Covenants
    68  
Section 9.2. Restricted Payments
    69  
Section 9.3. Indebtedness
    70  
Section 9.4. Certain Permitted Investments
    70  
Section 9.5. Investments Generally
    71  
Section 9.6. Liens; Negative Pledges; Other Matters
    72  
Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements
    72  
Section 9.8. Fiscal Year
    74  
Section 9.9. Modifications to Material Contracts
    74  
Section 9.10. Modifications of Organizational Documents
    74  
Section 9.11. Transactions with Affiliates
    74  
Section 9.12. ERISA Exemptions
    74  
ARTICLE X. — DEFAULT
    74  

-ii-



--------------------------------------------------------------------------------



 



         
Section 10.1. Events of Default
    74  
Section 10.2. Remedies Upon Event of Default
    78  
Section 10.3. Remedies Upon Default
    79  
Section 10.4. Allocation of Proceeds
    79  
Section 10.5. Performance by Agent
    80  
Section 10.6. Rights Cumulative
    80  
ARTICLE XI. — THE AGENT
    80  
Section 11.1. Authorization and Action
    80  
Section 11.2. Agent’s Reliance, Etc.
    81  
Section 11.3. Notice of Defaults
    82  
Section 11.4. KeyBank as Lender
    82  
Section 11.5. Approvals of Lenders
    82  
Section 11.6. Lender Credit Decision, Etc.
    83  
Section 11.7. Indemnification of Agent
    83  
Section 11.8. Successor Agent
    84  
Section 11.9. Titled Agents
    85  
ARTICLE XII. — MISCELLANEOUS
    85  
Section 12.1. Notices
    85  
Section 12.2. Expenses
    86  
Section 12.3. Setoff
    87  
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers
    87  
Section 12.5. Successors and Assigns
    88  
Section 12.6. Amendments
    90  
Section 12.7. Nonliability of Agent and Lenders
    92  
Section 12.8. Confidentiality
    92  
Section 12.9. Indemnification
    93  
Section 12.10. Termination; Survival
    95  
Section 12.11. Severability of Provisions
    96  
Section 12.12. GOVERNING LAW
    96  
Section 12.13. Patriot Act
    96  
Section 12.14. Counterparts
    96  
Section 12.15. Obligations with Respect to Loan Parties
    96  
Section 12.16. Limitation of Liability
    96  
Section 12.17. Entire Agreement
    97  
Section 12.18. Construction
    97  

-iii-



--------------------------------------------------------------------------------



 



     
SCHEDULE 1.1(A)
  List of Loan Parties
SCHEDULE 6.1.(b)
  Ownership Structure
SCHEDULE 6.1.(f)
  Title to Properties; Liens
SCHEDULE 6.1.(g)
  Indebtedness and Guaranties
SCHEDULE 6.1.(h)
  Material Contracts
SCHEDULE 6.1.(i)
  Litigation
SCHEDULE 6.1.(j)
  Taxes
 
   
EXHIBIT A
  Form of Assignment and Acceptance Agreement
EXHIBIT B
  Form of Notice of Borrowing
EXHIBIT C
  Form of Notice of Continuation
EXHIBIT D
  Form of Notice of Conversion
EXHIBIT E
  Form of Note
EXHIBIT F
  Form of Opinion of Counsel
EXHIBIT G
  Form of Compliance Certificate
EXHIBIT H
  Form of Guaranty
EXHIBIT I
  Form of Borrowing Base Certificate
EXHIBIT J
  Representations and Warranties relating to Borrowing Base Assets
EXHIBIT K
  Initial Borrowing Base Assets

-iv-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”) dated as of February 13, 2009 by
and among LEXINGTON REALTY TRUST, a real estate investment trust formed under
the laws of the State of Maryland (the “Trust”), LEPERCQ CORPORATE INCOME FUND
L.P., a limited partnership formed under the laws of the State of Delaware
(“LCIF”), LEPERCQ CORPORATE INCOME FUND II L.P., a limited partnership formed
under the laws of the State of Delaware (“LCIFII”) and NET 3 ACQUISITION L.P., a
limited partnership formed under the laws of the State of Delaware (“Net 3”;
collectively with the Trust, LCIF and LCIFII, the “Borrowers” and each a
“Borrower”), KEYBANC CAPITAL MARKETS, as Sole Lead Arranger (the “Arranger”) and
Sole Book Running Manager (the “Book Running Manager”), KEYBANK NATIONAL
ASSOCIATION, as Agent (the “Agent”), and each of the financial institutions
initially a signatory hereto together with their assignees pursuant to
Section 12.5(d).
     WHEREAS, on the terms and conditions contained herein, the Agent and the
Lenders desire to make available to the Borrowers a senior secured term loan in
the aggregate amount of $165,000,000.00 (the “Term Facility”) and a senior
secured revolving credit facility in the aggregate amount of $85,000,000.00,
which will include a $10,000,000.00 letter of credit sub-facility (the
“Revolving Facility”, and collectively with the Term Facility, the “Facility”),
each subject to increase as provided herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
ARTICLE I. - DEFINITIONS
Section 1.1. Definitions.
     In addition to terms defined elsewhere herein, the following terms shall
have the following meanings for the purposes of this Agreement:
     “Additional Costs” has the meaning given that term in Section 4.1.
     “Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Trust
and its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves for such period.
     “Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR
Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means any Person (other than the Agent or any Lender or any of
their respective affiliates): (a) directly or indirectly controlling, controlled
by, or under common control with, the Trust; (b) directly or indirectly owning
or holding ten percent (10.0%) or more of any Equity Interest in the Trust; or
(c) ten percent (10.0%) or more of whose voting stock or other Equity Interest
is directly or indirectly owned or held by the Trust. For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise. The Affiliates of a Person shall
include any executive officer or director of such Person. In no event shall the
Agent or any Lender or any of their respective affiliates be deemed to be an
Affiliate.
     “Agent” means KeyBank National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.
     “Agreement Date” means the date as of which this Agreement is dated.
     “Applicable Law” means all applicable provisions of constitutions,
statutes, laws, rules, regulations and orders of all governmental bodies and all
orders and decrees of all courts, tribunals and arbitrators.
     “Applicable Margin” means the percentage rate set forth below:

      Applicable Margin for LIBOR Loans   Applicable Margin for Base Rate Loans
2.85%   2.85%

     “Arranger” means Keybanc Capital Markets, together with its successors and
permitted assigns.
     “Assignee” has the meaning given that term in Section 12.5(d).
     “Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent and Borrower Representative,
as applicable, substantially in the form of Exhibit A.
     “Base Rate” means the per annum rate of interest equal to the greater of
(a) the Prime Rate, (b) the Federal Funds Effective Rate plus one-half of one
percent (0.5%), or (c) the then-applicable Adjusted LIBOR for a one month
interest period plus one percent (1.00%) per annum. Any change in the Base Rate
resulting from a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBOR shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.
     “Base Rate Loan” means a Loan bearing interest at a rate based on the Base
Rate.

2



--------------------------------------------------------------------------------



 



     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
     “Borrower” has the meaning set forth in the introductory paragraph hereof
and shall include a Borrower’s successors and permitted assigns.
     “Borrower Representative” means the Trust.
     “Borrowing Base Assets” means Eligible Unencumbered Properties that have
been approved by the Agent and the Requisite Lenders for inclusion in the
Borrowing Base Assets Pool.
     “Borrowing Base Assets Pool” means, collectively at any time, all Borrowing
Base Assets. The initial Borrowing Base Assets Pool is set forth on the schedule
of initial Borrowing Base Assets annexed hereto as Exhibit K.
     “Borrowing Base Availability” means the lesser of (i) the Value of the
Borrowing Base Assets in the Borrowing Base Assets Pool multiplied by fifty
percent (50%) and (ii) the Net Operating Income for the trailing two quarters
annualized of the Borrowing Base Assets in the Borrowing Base Assets Pool
divided by 1.75, and then further divided by the Deemed Rate (expressed as a
percentage).
     “Borrowing Base Certificate” means a certificate, identifying the Borrowing
Base Assets, setting forth the calculation of Borrowing Base Availability, and
providing other information concerning the Borrowing Base Assets and the
Borrowers, in the form attached hereto as Exhibit I.
     “Business Day” means (a) any day other than a Saturday, Sunday or other day
on which banks in Boston, Massachusetts are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
     “Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.05 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
If the term Capital Reserves is used without reference to any specific Property,
then the amount shall be determined on an aggregate basis with respect to all
Properties of the Trust and its Subsidiaries and a proportionate share of all
Properties of all Unconsolidated Affiliates.
     “Capitalization Rate” means 8.50%.
     “Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

3



--------------------------------------------------------------------------------



 



     “Capitalized Value” means the sum of all of the following of the Borrowers
and its Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis: (a) cash and cash equivalents, plus (b) Adjusted
EBITDA for the two most recent quarters divided by the Capitalization Rate, plus
(c) the GAAP book value of Properties acquired during the two most recent
quarters, plus (d) Construction-in-Process until the Project is substantially
complete which in no case will go beyond 18 months from commencement, plus
(e) the GAAP book value of Unimproved Land, mortgages and notes. Borrowers’ pro
rata share of Unconsolidated Affiliates will be included in calculations of
Capitalized Value consistent with the above treatment for wholly owned assets.
     “Cash Equivalents” means: (a) securities issued, guaranteed or insured by
the United States of America or any of its agencies with maturities of not more
than one year from the date acquired; (b) certificates of deposit with
maturities of not more than one year from the date acquired issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least A-2
or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000.00 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
     “Collateral Account” means a special non-interest bearing deposit account
or securities account maintained by, or on behalf of, the Agent and under its
sole dominion and control.
     “Collateral” has the meaning set forth in the Pledge Agreement.
     “Commitment” means, as to each Lender, such Lender’s (a) obligation to make
Term Facility Loans and/or Revolving Facility Loans pursuant to Section 2.1. and
2.2 respectively and (b) to issue (in the case of the Lender then acting as
Agent) or participate (in the case of the other Revolving Lenders) Letters of
Credit pursuant to Section 2.3(a) and 2.3(i) respectively (but in the case of
the Lender acting as the Agent excluding the aggregate amount of participations
in the Letters of Credit held by the other Revolving Lenders) in an amount up
to, but not exceeding, the amount set forth herein as such Lender’s Term Loan
Commitment and/or Revolving Loan Commitment.
     “Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the aggregate amount of such Lender’s Term Loan Commitment
and Revolving Loan Commitment to (b) the aggregate amount of the Term Loan
Commitments and

4



--------------------------------------------------------------------------------



 



Revolving Loan Commitments of all Lenders; provided, however, that if at the
time of determination any applicable Commitments have terminated or been reduced
to zero, the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.
     “Compliance Certificate” has the meaning given that term in Section 8.3.
     “Confirmation Request” has the meaning given that term in Section 7.15(a).
     “Construction Budget” means the fully-budgeted costs for the acquisition
and construction of a given parcel of real property (including, without
limitation, the cost of acquiring such parcel of real property, reserves for
construction interest and operating deficits, tenant improvements, leasing
commissions and infrastructure costs) as reasonably determined by the Trust in
good faith.
     “Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve months from any date of
determination.
     “Continue”, “Continuation” and “Continued” each refers to the continuation
of a LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
     “Convert”, “Conversion” and “Converted” each refers to the conversion of a
Loan of one Type into a Loan of another Type pursuant to Section 2.9.
     “Credit Event” means any of the following: (a) the making (or deemed
making) of any Loan, (b) the Conversion of a Loan, or (c) the issuance of a
Letter of Credit.
     “Credit Underwriting Documents” has the meaning given that term in
Section 7.15(a).
     “Debt Service” means, for any period, the sum of (a) Interest Expense,
excluding the amortization of deferred financing costs and the impact of FSB APB
14-1 in accordance with GAAP for such period, and (b) all regularly scheduled
principal payments made with respect to Indebtedness of the Trust and its
Subsidiaries during such period, other than any balloon, bullet, early repayment
or similar principal payment which, in each case, repays such Indebtedness in
full. Debt Service shall include a proportionate share of items (a) and (b) of
all Unconsolidated Affiliates.
     “Deemed Rate” means, as of any date of determination, the greater of
(i) eight percent (8.0%), (ii) the prevailing rate of 10 year United States
treasury notes plus two and one half percent (2.50%) and a twenty five (25) year
amortization, or (iii) the weighted average of the interest rates then in effect
under the Facility.
     “Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
     “Defaulting Lender” has the meaning given that term in Section 3.11.

5



--------------------------------------------------------------------------------



 



     “Derivatives Contract” means any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
     “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Agent or any Lender).
     “Development Property” means a Property which is being developed to become
an office, industrial or retail property.
     “Dollars” or “$” means the lawful currency of the United States of America.
     “EBITDA” means, with respect to a Person for any period (without
duplication): (a) net income (loss) of such Person for such period determined on
a consolidated basis (prior to any impact from minority interests), in
accordance with GAAP, excluding the following (but only to the extent included
in determination of such net income (loss)): (i) depreciation and amortization;
(ii) Interest Expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains and losses; (v) noncash charges; and (vi) gains and losses
from sales of assets; plus (b) such Person’s pro rata share of EBITDA of its
Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
intangibles associated with the amortization of above or below market rents
pursuant to Statement of Financial Accounting Standards No. 141.
     “Effective Date” means the later of: (a) the Agreement Date; and (b) the
date on which all of the conditions precedent set forth in Section 5.1 shall
have been fulfilled or waived in writing by the Requisite Lenders.

6



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means any Person who is, at the time of determination:
(i)  a Lender or an affiliate of a Lender; (ii) a commercial bank, trust, trust
company, insurance company, investment bank or pension fund organized under the
laws of the United States of America, or any state thereof, and having total
assets in excess of $5,000,000,000.00; (iii) a savings and loan association or
savings bank organized under the laws of the United States of America, or any
state thereof, and having a tangible net worth of at least $500,000,000.00; or
(iv) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, and having total assets in excess of
$10,000,000,000.00, provided that such bank is acting through a branch or agency
located in the United States of America. Notwithstanding the foregoing, while an
Event of Default under subsection (a), (b), (e), (f) or (g) of
Section 10.1 exists, “Eligible Assignee” shall mean any Person that is not an
individual.
     “Eligible Unencumbered Property” means a Property which satisfies all of
the following requirements: (a) such Property is owned in fee simple or subject
to a Ground Lease by the Trust or a Subsidiary; (b) such Property is an office,
industrial or retail Property; (c) such Property is leased with minimum
Occupancy Ratio of eighty percent (80%) with tenants in occupancy; (d) such
tenants are not more than 30 days past due in respect of lease payments;
(e) such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such
Property; and (f) such Property is free of any liens other than Permitted Liens.
     “Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, treatment, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the United States
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to environmental protection
or Hazardous Materials.
     “Equity Interest” means, with respect to any Person, any share of capital
stock of (or other ownership or profit interests in) such Person, any warrant,
option or other right for the purchase or other acquisition from such Person of
any share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
     “Equity Issuance” means any issuance by a Person of any Equity Interest in
such Person and shall in any event include the issuance of any Equity Interest
upon the conversion or

7



--------------------------------------------------------------------------------



 



exchange of any security constituting Indebtedness that is convertible or
exchangeable, or is being converted or exchanged, for Equity Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.
     “ERISA Group” means the Borrowers, any of their Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Borrowers or any of their Subsidiaries, are treated as a single employer under
Section 414 of the Internal Revenue Code.
     “Event of Default” means any of the events specified in Section 10.1,
provided that any requirement for notice or lapse of time or any other condition
has been satisfied.
     “Existing Credit Agreement” means, collectively: (i) that certain Credit
Agreement dated as of June 1, 2007, as amended, by and among the Borrowers, the
institutions from time to time party thereto as Lenders and KeyBank, as Agent,
(ii) that certain Credit Agreement dated as of June 27, 2005, as amended, by and
among Lexington Corporate Properties Trust, LCIF, LCIFII, Net 3, the
institutions from time to time party thereto as Lenders and Wachovia Bank,
National Association, as Agent, and (iii) the agreements, instruments and other
documents executed in connection with such credit agreements.
     “Existing LC” means, collectively, those certain standby letters of credit
# SM214417W in the amount of $114,500.00, # SM230895W in the amount of
$563,636.28, # SM230896W in the amount of $508,321.44, # SM232318W in the amount
$459,464.00 and # SM233167W in the amount of $27,242.00 issued by Wachovia Bank,
National Association for the account of the Borrower under the Existing Credit
Agreement.
     “Facility” has the meaning set forth in the second introductory paragraph.
     “Facility Amount” means two hundred fifty million dollars
($250,000,000.00), subject to increase pursuant to Section 2.15 hereof or
decrease pursuant to Section 2.11 hereof.
     “Facility Interest Expense” means, as of any date of determination for a
particular period, an amount equal to the interest that would accrue during such
period on the then aggregate principal amount outstanding of the Loans at an
interest rate equal to the sum of (i) the Adjusted LIBOR on such date of
determination for an Interest Period of one (1) month plus (ii) the Applicable
Margin for LIBOR Loans on such date of determination.
     “Fair Market Value” means, with respect to (a) a security listed on a
national securities exchange or the NASDAQ National Market, the price of such
security as reported on such exchange or market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer, neither of which is under pressure or compulsion to complete the
transaction.
     “Federal Funds Effective Rate” means, for any day, the rate per annum
(rounded upward to the nearest 1/100th of 1%) equal to the weighted average of
the rates on overnight

8



--------------------------------------------------------------------------------



 



Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate quoted to
the Agent by federal funds dealers selected by the Agent on such day on such
transaction as determined by the Agent.
     “Fee Letter” means that certain Fee Letter dated as of the date hereof by
and among the Trust, the Lead Arranger and KeyBank.
     “Fees” means the fees and commissions provided for or referred to in
Section 3.6 and any other fees payable by the Borrowers hereunder or under any
other Loan Document.
     “Fixed Charges” means, for any period, the sum of (a) Debt Service for such
period and (b) all Preferred Dividends paid during such period. The Trust’s pro
rata share of the Fixed Charges of Unconsolidated Affiliates of the Trust shall
be included in determinations of Fixed Charges.
     “Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has not obtained interest rate swap agreements, interest
rate “cap” or “collar” agreements or other similar Derivatives Contracts which
effectively cause such variable rates to be equivalent to fixed rates acceptable
to the Agent.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
     “Funds From Operations” means, for a given period, net income (loss) of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
exclusive of the following (to the extent included in the determination of such
net income (loss)): (a) gains (or losses) from debt restructuring and sales of
property during such period, (b) any non-cash charges recorded from asset
impairments and (c) depreciation with respect to real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for unconsolidated partnerships and
joint ventures. Adjustments for unconsolidated entities will be calculated to
reflect funds from operations on the same basis. Funds From Operations will be
adjusted to remove all impact of straight lining of rents, amortization of
intangibles associated with the amortization of above or below market rents,
pursuant to Statement of Financial Accounting Standards No. 141 and calculation
of interest expense in accordance with FSB APB 14-1.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of

9



--------------------------------------------------------------------------------



 



the accounting profession, which are applicable to the circumstances as of the
date of determination.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
     “Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (including any unexercised extension options
that the lessee can unilaterally exercise without the need to obtain the consent
of the lessor or to pay the lessor any amount as a condition to the
effectiveness of such extension) of 15 years or more from the Agreement Date;
(b) the right of the lessee to mortgage and encumber its interest in the leased
property without the consent of the lessor; (c) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease; provided that the ground lease with respect to the
Property located in Palo Alto, California owned by Newkirk Orper L.P. shall be
deemed to satisfy the requirements of a Ground Lease hereunder.
     “Guarantor” means any Person that is or becomes a party to the Guaranty as
a “Guarantor” in that such Person directly, or indirectly through one or more
other Subsidiaries, owns any Property Subsidiary.
     “Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or

10



--------------------------------------------------------------------------------



 



indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation. As the context requires, “Guaranty” shall also mean the
Guaranty to which the Guarantors are parties substantially in the form of
Exhibit H.
     “Hazardous Materials” means all or any of the following: (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
applicable Environmental Laws as “hazardous substances”, “hazardous materials”,
“hazardous wastes”, “toxic substances” or any other formulation intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
“TCLP” toxicity or “EP toxicity”; (b) oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials;
(d) asbestos in any form; (e) toxic mold; and (f) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.
     “Impacted Lender” is defined to mean a Defaulting Lender or a Lender as to
which (1) the Agent has a good faith belief that the Lender has defaulted in
fulfilling its obligations under one or more other syndicated credit facilities
or (2) an entity that Controls the Lender has been deemed insolvent or become
subject to a bankruptcy or other similar proceeding.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto
     “Increase Effective Date” has the meaning given that term in Section 2.15.
     “Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations (contingent or otherwise) of such Person in respect of
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (i) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of

11



--------------------------------------------------------------------------------



 



customary exceptions for fraud, misapplication of funds, environmental
indemnities and other similar events, and other similar exceptions to
nonrecourse liability (but not exceptions relating to voluntary bankruptcy,
insolvency, or receivership or other similar events)); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person’s pro rata share of the Indebtedness of any Unconsolidated
Affiliate of such Person. All Loans and Letters of Credit Liabilities shall
constitute Indebtedness of the Borrowers.
     “Initial Facility Amount’ means three hundred million dollars
($300,000,000.00).
     “Intellectual Property” has the meaning given that term in Section 6.1(t).
     “Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Trust and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis for such period, plus (b) the Trust’s pro
rata share of Interest Expense of Unconsolidated Affiliates for such period.
     “Interest Period” means with respect to any LIBOR Loan, each period
commencing on the date such LIBOR Loan is made or the last day of the next
preceding Interest Period for such Loan and ending on the 13th day of the month
which is 1, 2, 3 or 6 months thereafter, as the Borrowers may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be. Notwithstanding the foregoing if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.
     “Investment” means, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, whether by
means of: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
     “KeyBank” means KeyBank National Association, together with its successors
and assigns.
     “L/C Commitment Amount” equals up to $10,000,000.00.

12



--------------------------------------------------------------------------------



 



     “Lender” means each financial institution from time to time party hereto as
a “Lender”, together with its respective successors and permitted assigns.
     “Lending Office” means, for each Lender and for each Type of Loan, the
office of such Lender specified as such on its signature page hereto or in the
applicable Assignment and Acceptance Agreement, or such other office of such
Lender of which such Lender may notify the Agent in writing from time to time.
     “Letter of Credit” has the meaning given that term in Section 2.3(a).
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
     “Letter of Credit Liabilities” means, without duplication, at any time and
in respect of any Letter of Credit, the sum of (a) the Stated Amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Revolving Lender (other than the Lender acting as the Agent) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under Section 2.3(i), and the Lender
acting as the Agent shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Revolving Lenders other than the Lender
acting as the Agent of their participation interests under such Section.
     “LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the
rate per annum (expressed to the fifth decimal place) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in Dollars at approximately 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period. If for any reason such rate is not available, the term “LIBOR” shall
mean, for any LIBOR Loan for any Interest Period therefor, the rate per annum
(expressed to the fifth decimal place) appearing on the Reuters Screen LIBO Page
as the London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on the Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates. If for any
reason none of the foregoing rates is available, LIBOR shall be, for any
Interest Period, the rate per annum reasonably determined by the Agent as the
rate of interest at which Dollar deposits in the approximate amount of the LIBOR
Loan comprising part of such borrowing would be offered by the Agent to major
banks in the London interbank Eurodollar market at their request at or about
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.
     “LIBOR Loan” means a Loan, bearing interest at a rate based on LIBOR.

13



--------------------------------------------------------------------------------



 



     “Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.
     “Loan” means a loan made by a Lender to any Borrower pursuant to
Section 2.1(a) or 2.2(a).
     “Loan Document” means this Agreement, each Note, each Letter of Credit
Document, the Pledge Agreement, the Guaranty and each other document or
instrument now or hereafter executed and delivered by a Loan Party in connection
with, pursuant to or relating to this Agreement.
     “Loan Party” means each of the Borrowers and each Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral security to
secure all or a portion of the Obligations. Schedule 1.1.(A) sets forth the Loan
Parties in addition to the Borrower as of the Agreement Date.
     “LRT Entity” means each Person in which the Agent, on behalf of the
Lenders, is granted a lien on the ownership interests pursuant to the Pledge
Agreement.
     “Mandatorily Redeemable Stock” means, with respect to the Trust or any
Subsidiary, any Equity Interest thereof which by the terms of such Equity
Interest (or by the terms of any security into which it is convertible or for
which it is exchangeable or exercisable), upon the happening of any event or
otherwise, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than an Equity Interest to the extent redeemable
in exchange for common stock or other equivalent common Equity Interests),
(b) is convertible into or exchangeable or exercisable for Indebtedness or
Mandatorily Redeemable Stock, or (c) is redeemable at the option of the holder
thereof, in whole or in part (other than an Equity Interest which is redeemable
solely in exchange for common stock or other equivalent common Equity
Interests), in each case on or prior to the Termination Date. For the avoidance
of doubt, the parties hereto agree that the following Equity Interests of the
Trust do not qualify as Mandatorily Redeemable Stock based on their terms as in
effect on the Agreement Date: (w) 8.05% Series B Cumulative Redeemable Preferred
Stock established pursuant to Articles Supplementary filed by the Trust on
June 17, 2003 with the Department of Assessments and Taxation of the State of

14



--------------------------------------------------------------------------------



 



Maryland, (x) 6.50% Series C Cumulative Convertible Preferred Stock established
pursuant to Articles Supplementary filed by the Trust on December 8, 2004 with
the Department of Assessments and Taxation of the State of Maryland, (y) 7.55%
Series D Cumulative Redeemable Preferred Stock established pursuant to Articles
Supplementary filed by the Trust on February 14, 2007 with the Department of
Assessments and Taxation of the State of Maryland, and (z) 5.45% Exchangeable
Guaranteed Notes due 2027 established pursuant to an Indenture and First
Supplemental Indenture dated as of January 29, 2007, and a Second Supplemental
Indenture dated as of March 9, 2007.
     “Material Adverse Effect” means a materially adverse effect on (a) the
business or financial condition of the Trust and its Subsidiaries taken as a
whole, (b) the ability of any Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights and remedies of
the Lenders and the Agent under any of the Loan Documents.
     “Material Contract” means any contract or other arrangement (other than
Loan Documents), whether written or oral, to which any Borrower, any other Loan
Party or any other Subsidiary is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.
     “Moody’s” means Moody’s Investors Service, Inc., and its successors.
     “Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.
     “Mortgage Receivable” means a promissory note secured by a Mortgage of
which a Borrower, a Guarantor or one of their respective Subsidiaries is the
holder and retains the rights of collection of all payments thereunder.
     “Multiemployer Plan” means at any time a multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
     “Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
     “Net Operating Income” means, for any Property and for a given period, the
sum of the following (without duplication and determined on a consistent basis
with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of

15



--------------------------------------------------------------------------------



 



rent loss or business interruption insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) (the foregoing, collectively “Gross Revenues”)
minus (b) all expenses paid (excluding interest but including an appropriate
accrual for property taxes and insurance) related to the ownership, operation or
maintenance of such Property, including but not limited to property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of a
Borrower or any Subsidiary and any property management fees).
     “Net Proceeds” means with respect to any Equity Issuance by a Person or any
Permitted Financing by a Person, the aggregate amount of all cash and the Fair
Market Value of all other property (other than securities of such Person being
converted or exchanged in connection with any such Equity Issuance or Permitted
Financing) received by such Person in respect of such Equity Issuance or
Permitted Financing net of investment banking fees, legal fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred by such Person in connection with such Equity
Issuance or Permitted Financing. Notwithstanding the foregoing, Net Proceeds
will not include net proceeds from any Equity Issuance to the extent used to
redeem an existing class of Equity Interest of the Trust or any of its
Subsidiaries.
     “Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, bankruptcy, insolvency, receivership and other similar events, and
other similar exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.
Liability of a Person under a completion guarantee for a Development Property,
to the extent relating to the Nonrecourse Indebtedness of another Person, shall
not, in and of itself, prevent such liability from being characterized as
Nonrecourse Indebtedness.
     “Note” has the meaning given that term in Section 2.10(a).
     “Notice of Borrowing” means a notice in the form of Exhibit B to be
delivered to the Agent pursuant to Section 2.1(b) and Section 2.2(b) evidencing
the Borrowers’ request for a borrowing of Loans.
     “Notice of Continuation” means a notice in the form of Exhibit C to be
delivered to the Agent pursuant to Section 2.8 evidencing the Borrowers’ request
for the Continuation of a LIBOR Loan.
     “Notice of Conversion” means a notice in the form of Exhibit D to be
delivered to the Agent pursuant to Section 2.9 evidencing the Borrowers’ request
for the Conversion of a Loan from one Type to another Type.
     “Obligations” means, individually and collectively: (a) the aggregate
principal balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all

16



--------------------------------------------------------------------------------



 



other Letter of Credit Liabilities; and (c) all other indebtedness, liabilities,
obligations, covenants and duties of the Borrowers and the other Loan Parties
owing to the Agent or any Lender of every kind, nature and description, under or
in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
     “Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property leased by tenants that are not Affiliates paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 30 or more days to (b) the aggregate
net rentable square footage of such Property.
     “OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor Governmental Authority.
     “Off-Balance Sheet Obligations” means liabilities and obligations of any
Person in respect of “off-balance sheet arrangements” (as defined in the SEC
Off-Balance Sheet Rules) which the Trust would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the report on Form 10-Q or Form 10-K (or their
equivalents) which the Trust is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor). As
used in this definition, the term “SEC Off-Balance Sheet Rules” means the
Disclosure in Management’s Discussion and Analysis About Off-Balance Sheet
Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5,
2003) (codified at 17 CFR pts. 228, 229 and 249).
     “Operating Partnership” means LCIF, LCIFII or Net 3.
     “Participant” has the meaning given that term in Section 12.5(c).
     “PBGC” means the Pension Benefit Guaranty Corporation and any successor
agency.
     “Permitted Financing” means a sale or refinancing of a Borrowing Base
Asset.
     “Permitted Liens” means, as to any Person: (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under Section 7.6; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property for its intended business use or impair the intended
business use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Agent for the benefit of

17



--------------------------------------------------------------------------------



 



the Lenders; (f) Liens in favor of a Borrower or a Guarantor securing
obligations owing by a Subsidiary to such Borrower or such Guarantor, which
obligations have been subordinated to the Obligations on terms satisfactory to
the Agent; and (g) Liens in existence as of the Agreement Date and set forth in
Part II of Schedule 6.1(g).
     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
     “Pledge Agreement” means collectively each pledge agreement now or
hereafter executed among the Borrowers, the Guarantor and the Agent for the
benefit of the Lenders, as amended and in effect from time to time, together
with any other security document now or hereafter granted to secure the
Obligations.
     “Post-Default Rate” means, in respect of any principal of any Loan or any
other Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus four percent (4.0%).
     “Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by a Borrower or another Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to a Borrower or another Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.
     “Preferred Equity Interests” means, with respect to any Person, Equity
Interests in such Person which are entitled to preference or priority over any
other Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
     “Prime Rate” means the rate of interest established by the Agent, from time
to time, as its “prime rate”, whether or not publicly announced. The Prime Rate
is not necessarily the best or the lowest rate of interest charged by the Agent
for commercial loans or other extensions of credit.
     “Principal Office” means the office of the Agent located at 225 Franklin
Street, Boston, Massachusetts, or such other office of the Agent as the Agent
may designate from time to time.

18



--------------------------------------------------------------------------------



 



     “Property” means any parcel of real property owned or leased (in whole or
in part) or operated by any Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrowers and which is located in a state of the United States
of America or in the District of Columbia.
     “Property Subsidiary” means a Subsidiary, the Equity Interests of which are
wholly-owned, directly or indirectly by a Borrower or a Guarantor and that
directly owns or leases a Property that is included in the Borrowing Base Assets
Pool.
     “Register” has the meaning given that term in Section 12.5(e).
     “Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.
     “Reimbursement Obligation” means the absolute, unconditional and
irrevocable obligation of the Borrowers to reimburse the Agent for any drawing
honored by the Agent under a Letter of Credit.
     “REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
     “Removal Request” has the meaning given that term in Section 7.16(a).
     “Requisite Lenders” means, as of any date, Lenders having at least 66-2/3%
of the aggregate amount of the Commitments (not held by Defaulting Lenders who
are not entitled to vote), or, if the Commitments have been terminated or
reduced to zero, Lenders holding at least 66-2/3% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities (not held by
Defaulting Lenders who are not entitled to vote), provided that in the event the
Term Loan Commitments have been deemed terminated as a result of a repayment in
full of the Term Facility, Requisite Lenders shall also require at least three
(3) Revolving Lenders unless (a) there are only three (3) Revolving Lenders
hereunder in which event two (2) Revolving Lenders will be required, or
(b) there are less than three (3) Revolving Lenders hereunder in which event all
of the Revolving Lenders shall be required. Commitments, Loans and Letter of
Credit Liabilities held by Defaulting Lenders shall be disregarded when
determining the Requisite Lenders. For purposes of this definition, a Lender
shall be deemed to hold a Letter of Credit Liability to the extent such Lender
has acquired a participation therein under the terms of this Agreement and has
not failed to perform its obligations in respect of such participation.
     “Responsible Officer” means with respect to a Borrower or any other
Subsidiary, the chief executive officer and the chief financial officer of such
Borrower or such Subsidiary.

19



--------------------------------------------------------------------------------



 



     “Restricted Payment” means: (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interest of the Trust or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Trust or any Subsidiary now or hereafter outstanding; and (c) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Trust or any Subsidiary now
or hereafter outstanding.
     “Revolving Facility” has the meaning set forth in the second introductory
paragraph.
     “Revolving Facility Amount” means eighty five million dollars
($85,000,000.00), subject to increase pursuant to Section 2.15 hereof or
decrease pursuant to Section 2.11 hereof.
     “Revolving Facility Loan” means a loan made by a Lender to any Borrower
pursuant to Section 2.2(a).
     “Revolving Lenders” shall mean the various Lenders which have each issued a
Revolving Loan Commitment hereunder.
     “Revolving Loan Commitment” means the amount set forth for such Lender on
its signature page hereto as such Lender’s “Revolving Loan Commitment”, or as
set forth in the applicable Assignment and Acceptance Agreement, as the same may
be reduced from time to time pursuant to Section 2.11, or increased or reduced
as appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5, or increased in accordance with Section 2.15.
     “Revolving Loan Commitment Percentage” means, as to each Lender with a
Revolving Loan Commitment, the ratio, expressed as a percentage, of (a) the
aggregate amount of such Lender’s Revolving Loan Commitment to (b) the aggregate
amount of the Revolving Loan Commitments of all Lenders; provided, however, that
if at the time of determination the Revolving Loan Commitment have terminated or
been reduced to zero, the “Revolving Loan Commitment Percentage” of each Lender
shall be the Revolving Loan Commitment Percentage of such Lender in effect
immediately prior to such termination or reduction.
     “Revolving Loan Exposure” means, from time to time, the aggregate of
(a) the outstanding Revolving Facility Loans made by the Lenders, and (b) the
Letter of Credit Liabilities.
     “Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.
     “Sanctioned Person” means a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time.

20



--------------------------------------------------------------------------------



 



     “Section 1031 Exchange” means a like kind tax-free exchange of real
property interests in accordance with Section 1031 of the Internal Revenue Code.
     “Secured Indebtedness” means, with respect to a Person, (a) all
Indebtedness of such Person that is secured in any manner by any Lien on any
property, plus (b) such Person’s pro rata share of the Secured Indebtedness of
any such Person’s Unconsolidated Affiliates.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.
     “Solvent” means, when used with respect to any Person, that (a) the fair
value and the fair salable value of its assets (excluding any Indebtedness due
from any affiliate of such Person) are each in excess of the fair valuation of
its total liabilities (including all contingent liabilities computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., and its successors.
     “Stabilized Property” means a completed Property that has at any time
achieved an Occupancy Rate of at least 80%.
     “Stated Amount” means the amount available to be drawn by a beneficiary
under a Letter of Credit from time to time, as such amount may be increased or
reduced from time to time in accordance with the terms of such Letter of Credit.
     “Subsidiary” means, for any Person, any corporation, partnership or other
entity of which at least a majority of the Equity Interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other individuals performing similar functions of such corporation, partnership
or other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP. Notwithstanding the
foregoing, Sunset Park West Limited Partnership, Sunset Park Business Trust, One
Woodstock Associates Limited Partnership and CTO Associates Limited Partnership
shall be subsidiaries hereunder, with the Borrowing Base Availability of the
Properties owned by such entities being adjusted to reflect the Borrowers’ pro
rata ownership interest in such entities.
     “Tangible Net Worth” means, as of a given date, (a) the stockholders’
equity of the Trust and Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization, minus (c) the following (to the
extent reflected in determining stockholders’ equity of the Trust and its
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance

21



--------------------------------------------------------------------------------



 



sheet for assets which would be classified as intangible assets under GAAP,
other than intangibles required to be recorded under Statement of Financial
Accounting Standards No. 141, all determined on a consolidated basis.
Notwithstanding the foregoing, (x) amortization of above or below market rents
pursuant to Statement of Financial Accounting Standards No. 141 shall not be
excluded under either of the preceding clauses (i) or (ii) and (y) the effect of
marked-to-market adjustments required to be made under GAAP with respect to
assumed indebtedness shall be excluded when determining Tangible Net Worth.
     “Taxes” has the meaning given that term in Section 3.12.
     “Term Facility” has the meaning set forth in the second introductory
paragraph.
     “Term Facility Amount” means one hundred sixty five million dollars
($165,000,000.00), subject to increase pursuant to Section 2.15 hereof or
decrease pursuant to Section 2.11 hereof.
     “Term Facility Loan” means a loan made by a Lender to any Borrower pursuant
to Section 2.1(a).
     “Term Lenders” shall mean the various Lenders which have each issued a Term
Loan Commitment hereunder.
     “Term Loan Commitment” means the amount set forth for such Lender on its
signature page hereto as such Lender’s “Term Loan Commitment”, or as set forth
in the applicable Assignment and Acceptance Agreement, as the same may be
reduced from time to time pursuant to Section 2.11, or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5, or increased in accordance with Section 2.15.
     “Term Loan Commitment Percentage” means, as to each Term Lender, the ratio,
expressed as a percentage, of (a) the aggregate amount of such Lender’s Term
Loan Commitment to (b) the aggregate amount of the Term Loan Commitments of all
Lenders; provided, however, that if at the time of determination the Term Loan
Commitment have terminated or been reduced to zero, the “Term Loan Commitment
Percentage” of each Lender shall be the Term Loan Commitment Percentage of such
Lender in effect immediately prior to such termination or reduction.
     “Termination Date” means the earlier of (a) the date on which the
Commitments are reduced to zero under Section 2.11 or (b) February 13, 2011 (or
such later date to which the Termination Date may be extended pursuant to
Section 2.12).
     “Titled Agents” means each of the Arranger, the Book Running Manager and
their respective successors and permitted assigns.
     “Total Available Commitments” means, at any time of determination, the
lesser of (a) the aggregate amount of the Commitments at such time, or (b) the
then Borrowing Base Availability.

22



--------------------------------------------------------------------------------



 



     “Total Indebtedness” means all Indebtedness of the Trust and all of its
Subsidiaries determined on a consolidated basis.
     “Type” with respect to any Loan, refers to whether such Loan is a LIBOR
Loan or Base Rate Loan.
     “UCC”: means the Uniform Commercial Code from time to time in effect in The
State of New York; provided, that if by mandatory provisions of law, the
perfection or the effect of perfection or non-perfection of the security
interest granted hereunder in the any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of
provisions hereof relating to such perfection or effect of perfection or
non-perfection.
     “Unconsolidated Affiliate” means, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.
     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the Fair Market
Value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
     “Unimproved Land” means land on which no development (other than paving or
other improvements that are not material and are temporary in nature) has
occurred and for which no construction is planned in the following 12 months.
     “Value” means (a) with respect to (i) any Property in the Borrowing Base
Assets Pool acquired prior to January 1, 2008 or (ii) any Property in the
Borrowing Base Assets Pool acquired after January 1, 2008 with respect to which
there has been, in the reasonable determination of the Agent, material change in
the operating economics of the Property, (A) the Net Operating Income of such
Property for the fiscal quarter most recently ended, times (B) 4 divided by
(C) the Capitalization Rate and (b) with respect to any other Property in the
Borrowing Base Assets Pool, the value of such Property based on cost determined
in accordance with GAAP.
     “Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of
which all of the equity securities or other ownership interests (other than, in
the case of a corporation, directors’ qualifying shares) are at the time
directly or indirectly owned or controlled by such Person or one or more other
Subsidiaries of such Person or by such Person and one or more other Subsidiaries
of such Person.

23



--------------------------------------------------------------------------------



 



Section 1.2. General; References to Times.
     Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with GAAP; provided that, if at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrowers or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrowers shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Trust or a Subsidiary of such Subsidiary and a reference to an
“Affiliate” means a reference to an Affiliate of the Trust. Titles and captions
of Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Charlotte, North Carolina time.
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
     When determining the Trust’s compliance with any financial covenant
contained in any of the Loan Documents, only the Trust’s pro rata share of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included.
ARTICLE II. - CREDIT FACILITY
Section 2.1. Term Facility Loans.
     (a) Generally. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, each Term
Lender severally and not jointly agrees to make Term Facility Loans to the
Borrowers in an aggregate principal amount at any one time outstanding up to,
but not exceeding, the amount of such Lender’s Term Loan Commitment. The
aggregate amount of Term Facility Loans shall not at any time exceed the lesser
of (i) the Term Facility Amount, (ii) the aggregate Term Loan Commitments, or
(iii) the

24



--------------------------------------------------------------------------------



 



Borrowing Base Availability less the Revolving Loan Exposure. The Term Facility
Loans shall be funded, subject to satisfaction of all terms and conditions
contained herein in an initial single funding on the Effective Date in an amount
not to exceed $165,000,000.00; provided, however, that Term Facility Loans that
may be available for funding as a result of an increase to the Term Facility
Amount pursuant to Section 2.15 hereof may be funded within ninety (90) days of
the Increase Effective Date for such increase.
     (b) Requesting Term Facility Loans. The Borrowers shall give the Agent
notice pursuant to a Notice of Borrowing or telephonic notice of each borrowing
of Term Facility Loans. Each Notice of Borrowing shall be delivered to the Agent
before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business
Days prior to the proposed date of such borrowing and (ii) in the case of Base
Rate Loans, on the date one Business Day prior to the proposed date of such
borrowing. Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrowers pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice. The Agent will
transmit by telecopy the Notice of Borrowing (or the information contained in
such Notice of Borrowing) to each Term Lender promptly upon receipt by the
Agent. Each Notice of Borrowing or telephonic notice of each borrowing shall be
irrevocable once given and binding on the Borrowers. Together with the notice to
the Agent as specified immediately above, the Borrowers shall deliver to the
Agent a completed, current Borrowing Base Certificate.
     (c) Disbursements of Term Facility Loan Proceeds. To the extent that the
Term Facility Amount is increased pursuant to Section 2.15, no later than 1:00
p.m. on the date specified in the Notice of Borrowing, each Term Lender will
make available for the account of its applicable Lending Office to the Agent at
the Principal Office, in immediately available funds, the proceeds of the Term
Facility Loan (if any) to be made by such Term Lender. With respect to Term
Facility Loans to be made after the Effective Date, unless the Agent shall have
been notified by any Term Lender prior to the specified date of borrowing that
such Term Lender does not intend to make available to the Agent the Term
Facility Loan to be made by such Term Lender on such date, the Agent may assume
that such Term Lender will make the proceeds of such Term Facility Loan
available to the Agent on the date of the requested borrowing as set forth in
the Notice of Borrowing and the Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrowers the amount of
such Term Facility Loan to be provided by such Lender. Subject to satisfaction
of the applicable conditions set forth in Article V for such borrowing, the
Agent will make the proceeds of such borrowing available to the Borrowers no
later than 2:00 p.m. on the date and at the account specified by the Borrowers
in such Notice of Borrowing.
Section 2.2. Revolving Facility Loans.
     (a) Generally. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, each
Revolving Lender severally and not jointly agrees to make Revolving Facility
Loans to the Borrowers in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of such Revolving Lender’s
Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement, during the period from the Effective Date to but excluding the
Termination Date, the Borrowers

25



--------------------------------------------------------------------------------



 



may borrow, repay and reborrow Revolving Facility Loans hereunder. The aggregate
amount of Revolving Loan Exposure outstanding shall not at any time exceed the
lesser of (i) the Revolving Facility Amount, (ii) the aggregate Revolving Loan
Commitments, or (iii) the Borrowing Base Availability less the outstanding
principal balance of the Term Facility Loan.
     (b) Requesting Revolving Loans. The Borrowers shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of
Revolving Facility Loans. Each Notice of Borrowing shall be delivered to the
Agent before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three
Business Days prior to the proposed date of such borrowing and (ii) in the case
of Base Rate Loans, on the date one Business Day prior to the proposed date of
such borrowing. Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrowers pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice. The Agent will
transmit by telecopy the Notice of Borrowing (or the information contained in
such Notice of Borrowing) to each Revolving Lender promptly upon receipt by the
Agent. Each Notice of Borrowing or telephonic notice of each borrowing shall be
irrevocable once given and binding on the Borrowers. Together with the notice to
the Agent as specified immediately above, the Borrowers shall deliver to the
Agent a completed, current Borrowing Base Certificate.
     (c) Disbursements of Revolving Facility Loan Proceeds. No later than 1:00
p.m. on the date specified in the Notice of Borrowing, each Revolving Lender
will make available for the account of its applicable Lending Office to the
Agent at the Principal Office, in immediately available funds, the proceeds of
the Revolving Facility Loan to be made by such Revolving Lender. With respect to
Revolving Facility Loans to be made after the Effective Date, unless the Agent
shall have been notified by any Revolving Lender prior to the specified date of
borrowing that such Revolving Lender does not intend to make available to the
Agent the Revolving Facility Loan to be made by such Revolving Lender on such
date, the Agent may, but shall not be obligated to, assume that such Revolving
Lender will make the proceeds of such Revolving Facility Loan available to the
Agent on the date of the requested borrowing as set forth in the Notice of
Borrowing and the Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to the Borrowers the amount of such Revolving
Facility Loan to be provided by such Revolving Lender. Subject to satisfaction
of the applicable conditions set forth in Article V for such borrowing, the
Agent will make the proceeds of such borrowing available to the Borrowers no
later than 2:00 p.m. on the date and at the account specified by the Borrowers
in such Notice of Borrowing.
Section 2.3. Letters of Credit.
     (a) Letters of Credit. Subject to the terms and conditions of this
Agreement, the Agent, on behalf of the Lenders, agrees to issue for the account
of the Borrowers during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date one or more letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount. For the
purposes of this Agreement, the Existing LC shall be deemed issued pursuant to
the terms of this Agreement and shall be considered a Letter of Credit under
this Agreement, Wachovia Bank, National Association shall be entitled to the
various benefits of the Agent under

26



--------------------------------------------------------------------------------



 



this Agreement as issuer of the Existing LC and each Revolving Lender shall have
the obligations set forth herein to Wachovia Bank, National Association with
respect to the Existing LC. The Borrowers acknowledge and agree that to the
extent there shall be any extension of the Existing LC, the Borrowers shall
utilize commercially reasonable efforts to arrange for the issuance of a new
Letter of Credit by the Agent pursuant to the terms hereof in replacement for
the Existing LC.
     (b) Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to the reasonable approval by the Agent and the
Borrowers. Notwithstanding the foregoing, in no event may the expiration date of
any Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance or (ii) the Termination Date; provided, however, a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the Agent but in
no event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the Termination Date; provided, further, that a
Letter of Credit that contains an automatic extension provision may provide for
an extension of its expiration date to a date not more than one year beyond the
Termination Date so long as the Borrowers deliver to the Agent no later than
20 days prior to the Termination Date (A) either (1) cash collateral for such
Letter of Credit on terms reasonably acceptable to the Agent, (2) a backup
letter of credit having terms acceptable to the Agent and issued by a domestic
financial institution having a rating assigned by a Rating Agency to its senior
unsecured long term indebtedness of AA/Aa2 or (3) other collateral satisfactory
to the Agent and all of the Revolving Lenders and (B) a reimbursement agreement
in form and substance acceptable to the Agent and such other documents requested
by the Agent evidencing the Borrowers’ reimbursement obligations in respect of
such Letter of Credit.
     (c) Requests for Issuance of Letters of Credit. The Borrowers shall give
the Agent written notice (or telephonic notice promptly confirmed in writing) at
least 5 Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrowers shall also execute
and deliver such customary letter of credit application forms as requested from
time to time by the Agent. Provided the Borrowers have given the notice
prescribed by the first sentence of this subsection and subject to the other
terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article V, the Agent shall issue
the requested Letter of Credit on the requested date of issuance for the benefit
of the stipulated beneficiary. Upon the written request of the Borrowers, the
Agent shall deliver to the Borrowers a copy of each issued Letter of Credit
within a reasonable time after the date of issuance thereof. To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.
     (d) Reimbursement Obligations. Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrowers of the amount to be paid
by the Agent as a result of such demand and the date on which payment is to be
made by the Agent to such beneficiary in respect of such demand; provided,
however, the Agent’s failure to give, or delay in giving, such notice shall not

27



--------------------------------------------------------------------------------



 



discharge the Borrowers in any respect from the applicable Reimbursement
Obligation. The Borrowers hereby unconditionally and irrevocably agree to pay
and reimburse the Agent for the amount of each demand for payment under such
Letter of Credit on or prior to the date on which payment is to be made by the
Agent to the beneficiary thereunder, without presentment, demand, protest or
other formalities of any kind (other than notice as provided in this
subsection). Upon receipt by the Agent of any payment in respect of any
Reimbursement Obligation, the Agent shall promptly pay to each Revolving Lender
that has acquired a participation therein under the second sentence of
Section 2.3(i) such Lender’s Revolving Loan Commitment Percentage of such
payment.
     (e) Manner of Reimbursement. Upon its receipt of a notice referred to in
the immediately preceding subsection (d), the Borrowers shall advise the Agent
whether or not the Borrowers intend to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if they do, the Borrowers shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrowers fail to so advise the Agent, or if the Borrowers fail to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article V would
permit the making of Revolving Facility Loans, the Borrowers shall be deemed to
have requested a borrowing of Revolving Facility Loans (which shall be Base Rate
Loans) in an amount equal to the unpaid Reimbursement Obligation and the Agent
shall give each Revolving Lender prompt notice of the amount of the Revolving
Facility Loan to be made available to the Agent not later than 1:00 p.m. or
(ii) if such conditions would not permit the making of Revolving Facility Loans,
the provisions of subsection (j) of this Section shall apply. The limitations of
Section 3.5(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.
     (f) Effect of Letters of Credit on Commitments. Upon the issuance by the
Agent of any Letter of Credit and until such Letter of Credit shall have expired
or been terminated, the Revolving Loan Commitment of each Revolving Lender shall
be deemed to be utilized for all purposes of this Agreement in an amount equal
to the product of (i) such Lender’s Revolving Loan Commitment Percentage and
(ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.
     (g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrowers
assume all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrowers’ obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or

28



--------------------------------------------------------------------------------



 



purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vii) the misapplication by the beneficiary of the
proceeds of any drawing under any Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Agent’s or any
Lender’s rights or powers hereunder. Any action taken or omitted to be taken by
the Agent under or in connection with any Letter of Credit, if taken or omitted
in the absence of gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final, non-appealable judgment), shall not
create against the Agent or any Lender any liability to the Borrowers or any
Lender. In this regard, the obligation of the Borrowers to reimburse the Agent
for any drawing made under any Letter of Credit, and to repay any Revolving Loan
made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which any Borrower may have at any time
against the Agent, any Lender, any beneficiary of a Letter of Credit or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or in the Letter of Credit Documents or any unrelated
transaction; (D) any breach of contract or dispute between any Borrower, the
Agent, any Lender or any other Person; (E) any demand, statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein or made in
connection therewith being untrue or inaccurate in any respect whatsoever;
(F) any non-application or misapplication by the beneficiary of a Letter of
Credit of the proceeds of any drawing under such Letter of Credit; (G) payment
by the Agent under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrowers’ Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or
Section 12.9, but not in limitation of the Borrowers’ unconditional obligation
to reimburse the Agent for any drawing made under a Letter of Credit as provided
in this Section and to repay any Revolving Loan made pursuant to the second
sentence of the immediately preceding subsection (e), the Borrowers shall have
no obligation to indemnify the Agent or any Lender in respect of any liability
incurred by the Agent or such Lender arising solely out of the gross negligence
or willful misconduct of the Agent or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrowers may have with respect to
the gross negligence or willful misconduct of the Agent or any Lender with
respect to any Letter of Credit.

29



--------------------------------------------------------------------------------



 



     (h) Amendments, Etc. The issuance by the Agent of any amendment, supplement
or other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) the Requisite Lenders (or
all of the Lenders if required by Section 12.6) shall have consented thereto. In
connection with any such amendment, supplement or other modification, the
Borrowers shall pay the Fees, if any, payable under the last sentence of
Section 3.6(a).
     (i) Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Agent of any Letter of Credit each Revolving Lender shall be
deemed to have irrevocably and unconditionally purchased and received from the
Agent, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Revolving Loan Commitment Percentage of the
liability of the Agent with respect to such Letter of Credit, and each Revolving
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Agent to pay and discharge when due, such Lender’s Revolving Loan Commitment
Percentage of the Agent’s liability under such Letter of Credit. In addition,
upon the making of each payment by a Revolving Lender to the Agent in respect of
any Letter of Credit pursuant to the immediately following subsection (j), such
Lender shall, automatically and without any further action on the part of the
Agent or such Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to the Agent by the Borrowers in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Revolving Loan Commitment Percentage in any interest or other
amounts payable by the Borrowers in respect of such Reimbursement Obligation
(other than the Fees payable to the Agent pursuant to the third and last
sentences of Section 3.6(a)). Notwithstanding the foregoing, in the event of a
default in any Lender’s obligations to fund under this Agreement exists or any
Lender is at such time an Impacted Lender, the Agent shall have the right, but
not the obligation, to refuse to issue any Letter of Credit unless the Agent has
entered into satisfactory arrangements with the Borrower and/or such Impacted
Lender to eliminate the Agent’s risk with respect to such Impacted Lender.
     (j) Payment Obligation of Lenders. Each Revolving Lender severally agrees
to pay to the Agent on demand in immediately available funds in Dollars the
amount of such Lender’s Revolving Loan Commitment Percentage of each drawing
paid by the Agent under each Letter of Credit to the extent such amount is not
reimbursed by the Borrowers pursuant to Section 2.3(d); provided, however, that
in respect of any drawing under any Letter of Credit, the maximum amount that
any Revolving Lender shall be required to fund, whether as a Revolving Loan or
as a participation, shall not exceed such Lender’s Revolving Loan Commitment
Percentage of such drawing. If the notice referenced in the second sentence of
Section 2.3(e) is received by a Revolving Lender not later than 11:00 a.m., then
such Revolving Lender shall make such payment available to the Agent not later
than 2:00 p.m. on the date of demand therefor; otherwise, such payment shall be
made available to the Agent not later than 1:00 p.m. on the next succeeding
Business Day. The obligation of each Revolving Lender to make such payments to
the Agent under this subsection, and the Agent’s right to receive the same,
shall be absolute, irrevocable and unconditional and shall not be affected in
any way by any circumstance

30



--------------------------------------------------------------------------------



 



whatsoever, including without limitation, (i) the failure of any other Revolving
Lender to make its payment under this subsection, (ii) the financial condition
of any Borrower or any other Loan Party, (iii) the existence of any Default or
Event of Default, including any Event of Default described in Section 10.1(f) or
10.1(g) or (iv) the termination of the Commitments. Each such payment to the
Agent shall be made without any offset, abatement, withholding or deduction
whatsoever.
     (k) Information to Lenders. The Agent shall periodically deliver to the
Revolving Lenders information setting forth the Stated Amount of all outstanding
Letters of Credit. Other than as set forth in this subsection, the Agent shall
have no duty to notify the Revolving Lenders regarding the issuance or other
matters regarding Letters of Credit issued hereunder. The failure of the Agent
to perform its requirements under this subsection shall not relieve any
Revolving Lender from its obligations under Section 2.3(j).
Section 2.4. Rates and Payment of Interest on Loans.
     (a) Rates. The Borrowers promise to pay to the Agent for the account of
each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:
     (i) during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time) plus the Applicable Margin; and
     (ii) during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR
for such Loan for the Interest Period therefor plus the Applicable Margin with
respect to such Loan.
Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrowers shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, and on any other amount payable by the Borrowers hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).
     (b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable monthly in arrears on the 13th day of each calendar month, provided if
such day is not a Business Day, interest shall be due on the next succeeding
Business Day. Interest payable at the Post-Default Rate shall be payable from
time to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Agent shall give notice thereof
to the Lenders to which such interest is payable and to the Borrowers. All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrowers for all purposes, absent manifest
error.
Section 2.5. Number of Interest Periods.
     There may be no more than six (6) different Interest Periods for LIBOR
Loans outstanding under each of the Term Facility and the Revolving Facility at
the same time.

31



--------------------------------------------------------------------------------



 



Section 2.6. Repayment of Loans.
     The Borrowers shall repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Loans on the Termination Date.
Section 2.7. Prepayments.
     (a) Optional. Subject to Section 4.4, the Borrowers may prepay any Loan at
any time without premium or penalty, provided that such prepayments shall be
applied in such a manner as to limit, to the extent possible, the amounts due
under Section 4.4. The Borrowers shall give the Agent at least one Business
Day’s prior written notice of the prepayment of any Loan.
     (b) Mandatory.
     (i) If at any time the aggregate principal amount of all outstanding Loans
exceeds the Total Available Commitments, the Borrowers shall promptly (and in
any event, within 2 Business Days after notice thereof from the Agent) pay to
the Agent for the accounts of the Lenders the amount of such excess. Such
payment shall be applied to pay all amounts of principal outstanding on the
Loans pro rata in accordance with Section 3.2. If the Borrowers are required to
pay any outstanding LIBOR Loans by reason of this Section prior to the end of
the applicable Interest Period therefor, the Borrowers shall pay all amounts due
under Section 4.4, provided that such prepayments shall be applied in such a
manner as to limit, to the extent possible, the amounts due under Section 4.4.
     (ii) With respect to each Permitted Financing, or upon the release of any
Borrowing Base Asset from the Borrowing Base Assets Pool as provided in
Section 7.16, the Borrowers shall pay to the Agent on the closing date of such
Permitted Financing, for the accounts of the Lenders, an amount in respect of
such transaction equal to the greater of (a) 125% of the Borrowing Base
Availability attributable to the Property subject to such Permitted Financing or
release, or (b) 75% of the Net Proceeds received by the Borrowers in respect of
such Permitted Financing, such prepayment to be applied first to the amounts
outstanding under the Term Facility and then to the amounts outstanding under
the Revolving Facility (provided that such prepayments shall be applied in such
a manner as to limit, to the extent possible, the amounts due under
Section 4.4.) provided, however, that no such prepayment shall be required in
connection with a Permitted Financing comprised of the sale of a Property in the
event that the Borrowers utilize the proceeds from such sale in connection with
a Section 1031 Exchange provided that (x) the Section 1031 Exchange is
documented in a manner reasonably acceptable to the Agent and its counsel,
(y) any cash proceeds received by any Loan Party in connection with such
Section 1031 Exchange are kept with a third party intermediary consistent with
the requirements of the Internal Revenue Code and (z) upon the completion such
Section 1031 Exchange, the property received by the Borrowers from such
Section 1031 Exchange shall satisfy the requirements for inclusion in the
Borrowing Base Assets Pool in accordance with Section 7.15.

32



--------------------------------------------------------------------------------



 



Section 2.8. Continuation.
     So long as no Default or Event of Default shall exist, the Borrowers may on
any Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR
Loan or any portion thereof as a LIBOR Loan by selecting a new Interest Period
for such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrowers giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrowers of
a Continuation shall be by telephone or telecopy, confirmed immediately in
writing if by telephone, in the form of a Notice of Continuation, specifying
(a) the proposed date of such Continuation, (b) the LIBOR Loans and portions
thereof subject to such Continuation and (c) the duration of the selected
Interest Period, all of which shall be specified in such manner as is necessary
to comply with all limitations on Loans outstanding hereunder. Each Notice of
Continuation shall be irrevocable by and binding on the Borrowers once given.
Promptly after receipt of a Notice of Continuation, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Continuation. If the Borrowers shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, or if a
Default or Event of Default shall exist, such Loan will automatically, on the
last day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.9 or the Borrowers’ failure to
comply with any of the terms of such Section.
Section 2.9. Conversion.
     The Borrowers may on any Business Day, upon the Borrower’s giving of a
Notice of Conversion to the Agent, Convert all or a portion of a Loan of one
Type into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted to a LIBOR Loan if a Default or Event of Default shall exist. Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan and, upon Conversion of a
Base Rate Loan into a LIBOR Loan, the Borrowers shall pay accrued interest to
the date of Conversion on the principal amount so Converted. Each such Notice of
Conversion shall be given not later than 11:00 a.m. on the Business Day prior to
the date of any proposed Conversion into Base Rate Loans and on the third
Business Day prior to the date of any proposed Conversion into LIBOR Loans.
Promptly after receipt of a Notice of Conversion, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan. Each Notice of Conversion shall be irrevocable by
and binding on the Borrowers once given.
Section 2.10. Notes.
     (a) Note. The Loans made by each Lender shall, in addition to this
Agreement, also be evidenced by a promissory note of the Borrowers substantially
in the form of Exhibit E (each

33



--------------------------------------------------------------------------------



 



a “Note”), payable to the order of such Lender in a principal amount equal to
the amount of its Commitment as originally in effect and otherwise duly
completed.
     (b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrowers, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrowers, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrowers under any of the Loan
Documents.
     (c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrowers of (i) written notice from a Lender that a Note of such Lender has
been lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrowers, or (B) in the case of mutilation,
upon surrender and cancellation of such Note, the Borrowers shall at their own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.
Section 2.11. Voluntary Reduction of the Commitment.
     The Borrowers shall have the right to terminate or reduce the aggregate
unused amount of the Term Facility and/or the Revolving Facility (for which
purpose use of the Revolving Facility shall be deemed to include the aggregate
amount of Letter of Credit Liabilities, without duplication) at any time and
from time to time without penalty or premium upon not less than 5 Business Days
prior written notice to the Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Agent; provided, however, (a) that Lenders shall be indemnified for any
breakage and redeployment costs associated with any LIBOR Loans, (b) any
reductions shall be the in minimum increments set forth in Section 3.5(c), and
(c) if the Borrowers seek to reduce the aggregate amount of the Revolving Loan
Commitments or the Term Loan Commitments below $50,000,000.00 respectively, then
such Commitments shall all automatically and permanently be reduced to zero. The
Agent will promptly transmit such notice to each Lender. The Commitments, once
terminated or reduced may not be increased or reinstated.
Section 2.12. Extension of Termination Date.
     The Borrowers shall have the right, exercisable one time, to extend the
Termination Date by twelve (12) months. The Borrowers may exercise such right
only by executing and delivering to the Agent at least 60 days but not more than
90 days prior to the initial Termination Date, a written request for such
extension (an “Extension Request”). The Agent shall forward to each Lender a
copy of the Extension Request delivered to the Agent promptly upon receipt
thereof. Subject to satisfaction of the following conditions, the Termination
Date shall be extended for twelve (12) months effective upon receipt of the
Extension Request and payment of the fee referred to in the following
clause (b): (a) immediately prior to such extension and immediately after giving
effect thereto, (i) no Default or Event of Default shall exist, (ii) the
representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan

34



--------------------------------------------------------------------------------



 



Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such extension with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents, and (iii) the
Borrowers and each other Loan Party shall be in compliance with all covenants in
the Loan Documents to which any of them is a party, and (b) the Borrowers shall
have paid the Fees payable under Section 3.6(b).
Section 2.13. Expiration or Maturity Date of Letters of Credit Past Termination
Date.
     (a) If on the date the Revolving Loan Commitments are terminated or reduced
to zero (whether voluntarily, by reason of the occurrence of an Event of Default
or otherwise), there are any Letters of Credit outstanding hereunder, the
Borrowers shall, on such date, pay to the Agent an amount of money equal to the
Stated Amount of such Letter(s) of Credit for deposit into the Collateral
Account.
     (b) As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities, the Borrowers hereby pledge and grant to the
Agent, for the ratable benefit of the Agent and the Lenders as provided herein,
a security interest in all of their respective right, title and interest in and
to the Collateral Account and the balances from time to time in the Collateral
Account (including the investments and reinvestments therein provided for
below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.
     (c) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.
     (d) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrowers and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account and
proceeds thereof to make payment to the beneficiary with respect to such drawing
or the payee with respect to such presentment.
     (e) If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.4.

35



--------------------------------------------------------------------------------



 



     (f) So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Collateral Account exceed the aggregate
amount of the Letter of Credit Liabilities then due and owing, the Agent shall,
from time to time, at the request of the Borrowers, deliver to the Borrowers
within 10 Business Days after the Agent’s receipt of such request from the
Borrowers, against receipt but without any recourse, warranty or representation
whatsoever, such amount of the credit balances in the Collateral Account as
exceeds the aggregate amount of the Letter of Credit Liabilities at such time.
     (g) The Borrowers shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.
Section 2.14. Amount Limitations.
     Notwithstanding any other term of this Agreement or any other Loan
Document, no Lender shall be required to make a Loan, and no reduction of any
Commitments pursuant to Section 2.11 shall take effect, if immediately after the
making of such Loan or such reduction in the Commitments the aggregate principal
amount of all outstanding Revolving Facility Loans or Term Facility Loans would
exceed the aggregate amount of the subject Term Loan Commitments or Revolving
Loan Commitments at such time.
Section 2.15. Increase in Facility Amount.
     (a) With the prior consent of the Agent, the Borrowers shall have the right
at any time and from time to time during the term of this Agreement to request
increases in the amount of the Term Facility (provided that after giving effect
to any increases in the Term Facility pursuant to this Section, the aggregate
amount of the Term Loan Commitments may not exceed $300,000,000.00) by providing
written notice to the Agent, which notice shall be irrevocable once given. Each
such increase in the Term Facility must be in a minimum amount of $10,000,000.00
and must not exceed an aggregate maximum amount of $135,000,000.00.
     (b) With the prior consent of the Agent, the Borrowers shall have the right
at any time and from time to time during the term of this Agreement to request
increases in the amount of the Revolving Facility (provided that after giving
effect to any increases in the Revolving Facility pursuant to this Section, the
aggregate amount of the Revolving Facility Commitments may not exceed
$200,000,000.00) by providing written notice to the Agent, which notice shall be
irrevocable once given. Each such increase in the Revolving Facility must be in
an aggregate minimum amount of $10,000,000.00 and must not exceed an aggregate
maximum amount of $115,000,000.00.
     (c) Notwithstanding the provisions of Section 11.5, no Lender shall be
required to increase its Commitment and any new Lender becoming a party to this
Agreement in connection with any such requested increase must be an Eligible
Assignee. If a new Lender becomes a party to this Agreement, or if any existing
Lender agrees to increase its Commitment, such Lender shall on the date it
becomes a Lender hereunder (or increases its Commitment, in the case of an
existing Lender) (and as a condition thereto) purchase from the other Lenders
its Commitment Percentage (or in the case of an existing Lender, the increase in
the amount of its Commitment

36



--------------------------------------------------------------------------------



 



Percentage, in each case as determined after giving effect to the increase of
Commitments) of any outstanding Loans, by making available to the Agent for the
account of such other Lenders at the Principal Office, in same day funds, an
amount equal to the sum of (A) the portion of the outstanding principal amount
of such Loans to be purchased by such Lender plus (B) the aggregate amount of
payments previously made by the other Lenders under Section 2.3(j) which have
not been repaid plus (C) interest accrued and unpaid to and as of such date on
such portion of the outstanding principal amount of such Loans. The Borrowers
shall pay to the Lenders amounts payable, if any, to such Lenders under
Section 4.4 as a result of the prepayment of any such Loans. No increase of the
Commitments may be effected under this Section if (x) a Default or Event of
Default shall be in existence on the effective date of such increase or (y) any
representation or warranty made or deemed made by any Borrower or any other Loan
Party in any Loan Document to which any such Loan Party is a party is not (or
would not be) true or correct in all material respects on the effective date of
such increase (except for representations or warranties which expressly relate
solely to an earlier date). In connection with any increase in the aggregate
amount of the Commitments pursuant to this subsection, (a) any Lender becoming a
party hereto shall execute such documents and agreements as the Agent may
reasonably request and (b) the Borrowers shall make appropriate arrangements so
that each new Lender, and any existing Lender increasing its Commitment,
receives a new or replacement Note, as appropriate, in the amount of such
Lender’s Commitment within 2 Business Days of the effectiveness of the
applicable increase in the aggregate amount of Commitments. Any increase in the
Facility Amount pursuant to this Section 2.15 shall be subject to the condition
that the Borrowers shall have paid to the Agent, such fees as shall be due to
Agent and/or the Lenders at such time under the Fee Letter. The provisions of
this Section 2.15 shall not constitute a “commitment” to lend, and the
Commitments of the Lenders shall not be increased until satisfaction of the
provisions of this Section 2.15 and actual increase of the Commitments as
provided herein. The date an increase of the Commitments becomes effective
pursuant to this Section 2.15 is referred to herein as an “Increase Effective
Date.”
Section 2.16. Joint and Several Liability.
     (a) The obligations of the Borrowers hereunder and under the other Loan
Documents to which any Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
“Obligations,” regardless of whether incurred by such Borrower or any other
Borrower, and all of the other obligations and liabilities of the other
Borrowers hereunder and under the other Loan Documents.
     (b) Each of the Borrowers represents and warrants to the Agent and the
Lenders that the Borrowers, though separate legal entities, are mutually
dependent on each other in the conduct of their respective businesses as an
integrated operation and have determined it to be in their mutual best interests
to obtain financing from the Lenders through their collective efforts.
     (c) None of the Lenders or the Agent shall be obligated or required before
enforcing any Loan Document against a Borrower: (a) to pursue any right or
remedy any of them may have against any other Borrower, any Guarantor or any
other Person or commence any suit or other proceeding against any other
Borrower, any Guarantor or any other Person in any court or other tribunal;
(b) to make any claim in a liquidation or bankruptcy of any other Borrower, any
Guarantor or any other Person; or (c) to make demand of any other Borrower, any
Guarantor or

37



--------------------------------------------------------------------------------



 



any other Person or to enforce or seek to enforce or realize upon any collateral
security held by the Lenders or the Agent which may secure any of the
Obligations.
     (d) The Lenders and the Agent may, at any time and from time to time,
without the consent of, or notice to, a Borrower, and without discharging such
Borrower from its obligations hereunder, take any of the following actions:
(i)  release or otherwise deal with all, or any part, of any collateral securing
any of the Obligations and in which any other Borrower has rights; (ii) release
any other Borrower, any Guarantor or any other Person liable in any manner for
the payment or collection of the Obligations; (iii) exercise, or refrain from
exercising, any rights against any other Borrower, any Guarantor or any other
Person; and (iv) apply any sum, by whomsoever paid or however realized, to the
Obligations in such order as the Lenders shall elect.
     (e) It is the intent of each Borrower, the Agent and the Lenders that in
any proceeding of the types described in Sections 10.1(f) or 10.1(g), a
Borrower’s maximum obligation hereunder shall equal, but not exceed, the maximum
amount which would not otherwise cause the obligations of such Borrower
hereunder (or any other obligations of such Borrower to the Agent and the
Lenders) to be avoidable or unenforceable against such Borrower in such
proceeding as a result of Applicable Law, including without limitation,
(i) Section 548 of the Bankruptcy Code and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Borrower hereunder (or any other obligations of such Borrower to the Agent
and the Lenders) shall be determined in any such proceeding are referred to as
the “Avoidance Provisions”. Accordingly, to the extent that the obligations of
any Borrower hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Obligations for which such Borrower shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Borrower hereunder (or any other
obligations of such Borrower to the Agent and the Lenders), to be subject to
avoidance under the Avoidance Provisions. This subsection is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Borrower hereunder to be subject to
avoidance under the Avoidance Provisions, and no Borrower or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.
     (f) Each Borrower assumes all responsibility for being and keeping itself
informed of the financial condition of the other Borrowers and the Guarantors,
and of all other circumstances bearing upon the risk of nonpayment of any of the
Obligations and the nature, scope and extent of the risks that such Borrower
assumes and incurs hereunder, and agrees that none of the Agent or the Lenders
shall have any duty whatsoever to advise any Borrower of information regarding
such circumstances or risks.
Section 2.17. Borrower Representative.
     Each of the Borrowers hereby appoints the Borrower Representative to act as
its exclusive agent for all purposes under the Loan Documents (including,
without limitation, with respect to all matters related to the borrowing and
repayment of Loans as described in Articles II

38



--------------------------------------------------------------------------------



 



and III). Each of the Borrowers acknowledges and agrees that (a) the Borrower
Representative may execute such documents on behalf of any of the Borrowers as
the Borrower Representative deems appropriate in its sole discretion and each
Borrower shall be bound by and obligated by all of the terms of any such
document executed by the Borrower Representative on its behalf, (b) any notice
or other communication delivered by the Agent or any Lender hereunder to the
Borrower Representative shall be deemed to have been delivered to each of the
Borrowers and (c) the Agent and each of the Lenders shall accept (and shall be
permitted to rely on) any document or agreement executed by the Borrower
Representative on behalf of the Borrowers (or any of them). The Borrowers must
act through the Borrower Representative for all purposes under this Agreement
and the other Loan Documents. Notwithstanding anything contained herein to the
contrary, to the extent any provision in this Agreement requires any Borrower to
interact in any manner with the Agent or the Lenders, such Borrower shall do so
through the Borrower Representative.
Section 2.18. Security Interests in Collateral.
     To secure their Obligations under this Agreement and the other Loan
Documents, the Borrowers and each other Loan Party grant to the Agent, for its
benefit and the benefit of the other Lenders, a first-priority security interest
in all of the Collateral pursuant to the Pledge Agreement together with such
other security documents as may now or hereafter be executed to secure the
Obligations. Without limiting the foregoing, at the option of the Agent, any
applicable Property Subsidiary shall grant to the Agent, on behalf of the
Lenders, a mortgage or deed of trust interest in and to said Borrowing Base
Asset to secure the Obligations; provided, however, in the event of a Permitted
Financing with respect to such Borrowing Base Asset, or other refinance with the
consent of the Agent of the Borrowing Base Asset, the Agent shall release said
mortgage or deed of trust to the refinanced loan subject to the payment of the
Mandatory Principal Prepayment relating thereto.
ARTICLE III. - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1. Payments.
     Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrowers under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 10.4,
the Borrowers may, at the time of making each payment under this Agreement or
any Note, specify to the Agent the amounts payable by the Borrowers hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt. If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Effective Rate from
time to time in effect. If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a

39



--------------------------------------------------------------------------------



 



day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall be payable for the period of such
extension.
Section 3.2. Pro Rata Treatment.
     Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1(a), 2.2(a) and 2.3(a) shall be made by the Lenders,
and each termination or reduction of the amount of the Commitments under
Section 2.11 shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments under the subject
Facility; (b) each payment or prepayment of principal of Loans by the Borrowers
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any Loans
the outstanding principal amount of the Loans shall not be held by the Lenders
pro rata in accordance with their respective Commitments in effect at the time
such Loans were made, then such payment shall be applied to the Loans in such
manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Loans being held by the Lenders pro rata in accordance
with their respective Commitments; (c) each payment of interest on Loans by the
Borrowers shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Loans of a
particular Type (other than Conversions provided for by Section 4.6) shall be
made pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of making of Loans) or their respective Loans (in the
case of Conversions and Continuations of Loans) and the then current Interest
Period for each Lender’s portion of each Loan of such Type shall be coterminous;
and (e) the Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.3, shall be pro rata in accordance with their
respective Commitments.
Section 3.3. Sharing of Payments, Etc.
     If a Lender shall obtain payment of any principal of, or interest on, any
Loan made by it to the Borrowers under this Agreement, or shall obtain payment
on any other Obligation owing by the Borrowers or any other Loan Party through
the exercise of any right of set-off, banker’s lien or counterclaim or similar
right or otherwise or through voluntary prepayments directly to a Lender or
other payments made by the Borrowers to a Lender not in accordance with the
terms of this Agreement and such payment should be distributed to the Lenders
pro rata in accordance with Section 3.2 or Section 10.4, as applicable, such
Lender shall promptly purchase from the other Lenders participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans made
by the other Lenders or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may be incurred by such Lender in
obtaining or preserving such benefit) pro rata in accordance with Section 3.2 or
Section 10.4, as applicable. To such end, all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrowers agree
that any Lender so purchasing a participation (or direct interest) in the Loans
or other Obligations owed to such other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with

40



--------------------------------------------------------------------------------



 



respect to such participation as fully as if such Lender were a direct holder of
Loans in the amount of such participation. Nothing contained herein shall
require any Lender to exercise any such right or shall affect the right of any
Lender to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrowers.
Section 3.4. Several Obligations.
     No Lender shall be responsible for the failure of any other Lender to make
a Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5. Minimum Amounts.
     (a) Borrowings and Conversions. Except as otherwise provided in
Section 2.3(e), each borrowing of Base Rate Loans shall be in an aggregate
minimum amount of $1,000,000.00 and integral multiples of $100,000.00 in excess
thereof. Each borrowing of, Conversion to and Continuation of LIBOR Loans shall
be in an aggregate minimum amount of $1,000,000.00 and integral multiples of
$100,000.00 in excess of that amount.
     (b) Prepayments. Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000.00 and integral multiples of $100,000.00
in excess thereof (or, if less, the aggregate principal amount of Loans then
outstanding).
     (c) Reductions of Commitments. Each reduction of the Commitments under
Section 2.11 shall be in minimum decrements of $10,000,000.00.
     (d) Letters of Credit. The initial Stated Amount of each Letter of Credit
shall be at least $50,000.00.
Section 3.6. Fees.
     (a) Unused Facility Fee. During the period from the Effective Date to but
excluding the Termination Date, the Borrowers agree to pay to the Agent for the
account of the Revolving Lenders an unused facility fee with respect to the
difference between Revolving Facility Amount and the Revolving Loan Exposure
(the “Unused Amount”). Such fee shall be computed by multiplying the Unused
Amount by the rate of one-quarter of one percent (0.25%) per annum, calculated
daily (based on the number of days elapsed in a 360-day year). Such fee shall be
payable in arrears the last day of March, June, September and December in each
year. Any such accrued and unpaid fee shall also be payable on the Termination
Date or any earlier date of termination of the Commitments or reduction of the
Commitments to zero.
     (b) Letter of Credit Fees. The Borrowers agree to pay to the Agent for the
account of each Revolving Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin for LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) through and including the date such Letter
of Credit expires or is terminated or (y) to but excluding the date such Letter
of

41



--------------------------------------------------------------------------------



 



Credit is drawn in full and is not subject to reinstatement, as the case may be.
The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable in arrears on (i) the last day of March, June,
September and December in each year, (ii) the Termination Date, (iii) the date
the Commitments are terminated or reduced to zero and (iv) thereafter from time
to time on demand of the Agent. In addition, the Borrowers shall pay to the
Agent for its own account and not the account of any Lender, an issuance fee
(with such issuance fee being paid to Wachovia Bank, National Association with
respect to any Existing LC to the extent Wachovia shall remain the issuer
thereof) in respect of each Letter of Credit equal to the greater of (i) $500.00
or (ii) one and one-half of a tenth of a percent (0.15%) per annum on the
initial Stated Amount of such Letter of Credit (A) for the period from and
including the date of issuance of such Letter of Credit through and including
the expiration date of such Letter of Credit and (B) if the expiration date of
any Letter of Credit is extended (whether as a result of the operation of an
automatic extension clause or otherwise), for the period from but excluding the
previous expiration date to and including the extended expiration date. The fees
provided for in the immediately preceding sentence shall be nonrefundable and
payable upon issuance (or in the case of an extension of the expiration date, on
the previous expiration date). The Borrowers shall pay directly to the Agent
from time to time on demand all commissions, charges, costs and expenses in the
amounts customarily charged by the Agent from time to time in like circumstances
with respect to the issuance of each Letter of Credit, drawings, amendments and
other transactions relating thereto.
     (c) Extension Fee. If the Borrowers exercise their right to extend the
Termination Date in accordance with Section 2.12, the Borrowers agree to pay to
the Agent for the pro rata account of each Lender (based on each Lender’s
respective Term Loan Commitment and Revolving Loan Commitment) a fee equal to
one-quarter of one percent (0.25%) of the amount of the then outstanding Term
Facility Loans and the Revolving Facility Amount (whether or not utilized) at
the time of such extension. Such fee shall be due and payable in full on the
date the Agent receives the Extension Request pursuant to such Section.
     (d) Administrative and Other Fees. The Borrowers agree to pay the
administrative and other fees of the Agent pursuant to the Fee Letter and as may
otherwise be agreed to in writing by the Borrowers and the Agent from time to
time.
Section 3.7. Computations.
     Unless otherwise expressly set forth herein, any accrued interest on any
Loan, any Fees or any other Obligations due hereunder shall be computed on the
basis of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, any accrued interest on any LIBOR Rate Loan shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed.
Section 3.8. Usury.
     In no event shall the amount of interest due or payable on the Loans or
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by any Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrowers shall notify the respective

42



--------------------------------------------------------------------------------



 



Lender in writing that the Borrowers elect to have such excess sum returned to
them forthwith. It is the express intent of the parties hereto that the
Borrowers not pay and the Lenders not receive, directly or indirectly, in any
manner whatsoever, interest in excess of that which may be lawfully paid by the
Borrowers under Applicable Law.
Section 3.9. Agreement Regarding Interest and Charges.
     The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrowers for the use of money in connection with this Agreement is and
shall be the interest specifically described in Sections Section 2.4(a)(i) and
(ii). Notwithstanding the foregoing, the parties hereto further agree and
stipulate that all agency fees, syndication fees, facility fees, closing fees,
letter of credit fees, underwriting fees, default charges, late charges, funding
or “breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Agent or any Lender to third parties or for
damages incurred by the Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.
Section 3.10. Statements of Account.
     The Agent will account to the Borrowers monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon the Borrowers absent manifest error. The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrowers from any of their obligations hereunder.
Section 3.11. Defaulting Lenders.
     (a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall
fail or refuse to perform any of its obligations under this Agreement or any
other Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
the Agent, then, in addition to the rights and remedies that may be available to
the Agent or the Borrowers under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite
Lenders, shall be suspended during the pendency of such failure or refusal. If a
Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrowers may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Effective

43



--------------------------------------------------------------------------------



 



Rate, (ii) to withhold or setoff and to apply in satisfaction of the defaulted
payment and any related interest, any amounts otherwise payable to such
Defaulting Lender under this Agreement or any other Loan Document and (iii) to
bring an action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest. Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall
not be paid to such Defaulting Lender and shall be held uninvested by the Agent
and either applied against the purchase price of such Loans under the following
subsection (b) or paid to such Defaulting Lender upon such Defaulting Lender’s
curing of its default.
     (b) Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender
who is not a Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrowers no sooner than 2 Business Days and not later than 5
Business Days after such Defaulting Lender became a Defaulting Lender. If more
than one Lender exercises such right, each such Lender shall have the right to
acquire an amount of such Defaulting Lender’s Commitment in proportion to the
Commitments of the other Lenders exercising such right. If after such 5th
Business Day, the Lenders have not elected to purchase all of the Commitment of
such Defaulting Lender, then the Borrowers may, by giving written notice thereof
to the Agent, such Defaulting Lender and the other Lenders, either (i) demand
that such Defaulting Lender assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.5(d) for the
purchase price provided for below or (ii) terminate the Commitment of such
Defaulting Lender, whereupon such Defaulting Lender shall no longer be a party
hereto or have any rights or obligations hereunder or under any of the other
Loan Documents. No party hereto shall have any obligation whatsoever to initiate
any such replacement or to assist in finding an Eligible Assignee. Upon any such
purchase or assignment, the Defaulting Lender’s interest in the Loans and its
rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase except to the extent assigned pursuant to
such purchase) shall terminate on the date of purchase, and the Defaulting
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement and, notwithstanding
Section 12.5(d), shall pay to the Agent an assignment fee in the amount of
$7,000.00. The purchase price for the Commitment of a Defaulting Lender shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrowers to the Defaulting Lender. Prior to payment of such purchase
price to a Defaulting Lender, the Agent shall apply against such purchase price
any amounts retained by the Agent pursuant to the last sentence of the
immediately preceding subsection (a). Notwithstanding the foregoing, the
Defaulting Lender shall be entitled to receive amounts owed to it by the
Borrowers under the Loan Documents which accrued prior to the date of the
default by the Defaulting Lender, to the extent the same are received by the
Agent from or on behalf of the Borrowers. There shall be no recourse against any
Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.

44



--------------------------------------------------------------------------------



 



Section 3.12. Taxes.
     (a) Taxes Generally. All payments by the Borrowers of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by the assets, net
income, receipts or branch profits of any Lender or the Agent, (iii) any taxes
(other than withholding taxes) with respect to the Agent or a Lender that would
not be imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrowers hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrowers will:
     (i) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
     (ii) promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and
     (iii) pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.
     (b) Tax Indemnification. If the Borrowers fail to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrowers.
     (c) Tax Forms. Prior to the date that any Foreign Lender becomes a party
hereto, such Foreign Lender shall deliver to the Borrowers and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly

45



--------------------------------------------------------------------------------



 



executed by such Foreign Lender establishing that payments to it hereunder and
under the Notes are (i) not subject to United States Federal backup withholding
tax and (ii) not subject to United States Federal withholding tax imposed under
the Internal Revenue Code. Each such Foreign Lender shall, to the extent it may
lawfully do so, (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrowers or the Agent and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrowers or the Agent. The
Borrowers shall not be required to pay any amount pursuant to the last sentence
of subsection (a) above to any Foreign Lender or the Agent, if it is organized
under the laws of a jurisdiction outside of the United States of America, if
such Foreign Lender or the Agent, as applicable, fails to comply with the
requirements of this subsection. If any such Foreign Lender, to the extent it
may lawfully do so, fails to deliver the above forms or other documentation,
then the Agent may withhold from any payments to be made to such Foreign Lender
under any of the Loan Documents such amounts as are required by the Internal
Revenue Code. If any Governmental Authority asserts that the Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel) of the Agent. The
obligation of the Lenders under this Section shall survive the termination of
the Commitments, repayment of all Obligations and the resignation or replacement
of the Agent.
ARTICLE IV. - YIELD PROTECTION, ETC.
Section 4.1. Additional Costs; Capital Adequacy.
     (a) Additional Costs. The Borrowers shall promptly pay to the Agent for the
account of each affected Lender from time to time such amounts as such Lender
may reasonably determine to be necessary to compensate such Lender for any costs
incurred by such Lender that it determines are attributable to its making or
maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital in respect of its
Loans or its Commitment (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), to the extent resulting from
any Regulatory Change that: (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such Loans or its Commitment (other than taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges
which are excluded from the definition of Taxes pursuant to the first sentence
of Section 3.12(a)); or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other reserve requirement to the extent utilized in
the determination of Adjusted LIBOR for such Loan) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Lender, or any commitment of such Lender (including, without limitation, the
Commitment of such Lender

46



--------------------------------------------------------------------------------



 



hereunder); or (iii) has or would have the effect of reducing the rate of return
on capital of such Lender to a level below that which such Lender could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies with respect to capital adequacy).
     (b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrowers (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6 shall
apply).
     (c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrowers under the preceding subsections of this Section
(but without duplication), if as a result of any Regulatory Change or any
risk-based capital guideline or other requirement heretofore or hereafter issued
by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Agent of issuing (or
any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Agent or any Lender hereunder in respect of
any Letter of Credit, then, upon demand by the Agent or such Lender, the
Borrowers shall pay promptly, and in any event within 3 Business Days of demand,
to the Agent for its account or the account of such Lender, as applicable, from
time to time as specified by the Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Agent or such Lender for such increased
costs or reductions in amount.
     (d) Notification and Determination of Additional Costs. Each of the Agent
and each Lender agrees to notify the Borrowers of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrowers from any of their obligations hereunder (and in the case
of a Lender, to the Agent). The Agent or such Lender agrees to furnish to the
Borrowers (and in the case of a Lender, to the Agent) a certificate setting
forth in reasonable detail the basis and amount of each request by the Agent or
such Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.

47



--------------------------------------------------------------------------------



 



Section 4.2. Suspension of LIBOR Loans.
     Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:
     (a) the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period, or
     (b) the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;
then the Agent shall give the Borrowers and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrowers shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.
Section 4.3. Illegality.
     Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrowers thereof (with a copy to the Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.6 shall be applicable).
Section 4.4. Compensation.
     The Borrowers shall pay to the Agent for the account of each Lender, upon
the request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is directly
attributable to:
     (a) any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
     (b) any failure by the Borrowers for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

48



--------------------------------------------------------------------------------



 



Upon the Borrowers’ request, any Lender requesting compensation under this
Section shall provide the Borrowers with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.
Section 4.5. Affected Lenders.
     If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and
the Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1(b) or 4.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrowers may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5(d) for a purchase price equal to the aggregate principal balance of
all Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, or any other
amount as may be mutually agreed upon by such Affected Lender and Eligible
Assignee. Each of the Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of such Affected Lender under this Section, but
at no time shall the Agent, such Affected Lender nor any other Lender be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrowers of their rights
under this Section shall be at the Borrowers’ sole cost and expense and at no
cost or expense to the Agent, the Affected Lender or any of the other Lenders.
The terms of this Section shall not in any way limit the Borrowers’ obligation
to pay to any Affected Lender compensation owing to such Affected Lender
pursuant to Section 3.12 or 4.1 with respect to periods up to the date of
replacement.
Section 4.6. Treatment of Affected Loans.
     If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1(b) or 4.3, then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1(b) or 4.3, on such earlier date as such Lender may specify to the
Borrowers with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1 or 4.3
that gave rise to such Conversion no longer exist:
     (a) to the extent that such Lender’s LIBOR Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
     (b) all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.

49



--------------------------------------------------------------------------------



 



If such Lender gives notice to the Borrowers (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.
Section 4.7. Change of Lending Office.
     Each Lender agrees that it will use reasonable efforts to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Section 3.12, 4.1 or 4.3. to reduce the
liability of the Borrowers or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
     Calculation of all amounts payable to a Lender under this Article IV shall
be made as though such Lender had actually funded LIBOR Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article IV.
ARTICLE V. - CONDITIONS PRECEDENT
Section 5.1. Initial Conditions Precedent.
     The obligation of the Lenders to effect or permit the occurrence of the
first Credit Event hereunder, whether as the making of a Loan or the issuance of
a Letter of Credit, is subject to the following conditions precedent:
     (a) The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:
     (i) Counterparts of this Agreement executed by each of the parties hereto;
     (ii) Notes executed by the Borrowers, payable to each Lender and complying
with the applicable provisions of Section 2.10;
     (iii) The Guaranty executed by each Guarantor existing as of the Effective
Date;

50



--------------------------------------------------------------------------------



 



     (iv) The Pledge Agreement executed by the Parties thereto;
     (v) An opinion of counsel to the Loan Parties, addressed to the Agent and
the Lenders, addressing the matters set forth in Exhibit F;
     (vi) The articles of incorporation, articles of organization, certificate
of limited partnership or other comparable organizational instrument (if any) of
the Borrowers and each other Loan Party certified as of a recent date by the
Secretary of State of the state of formation of such Loan Party;
     (vii) A certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;
     (viii) A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrowers, and the officers of the Borrower Representative then
authorized to deliver Notices of Borrowing, Notices of Continuation, Notices of
Conversion and to request the issuance of Letters of Credit;
     (ix) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;
     (x) The Fees then due and payable under Section 3.6, and any other Fees
payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;
     (xi) A Compliance Certificate calculated as of                          ,
2009 (giving pro forma effect to the financing contemplated by this Agreement
and the use of the proceeds of the Loans to be funded on the Effective Date);
     (xii) A letter from each applicable agent under the Existing Credit
Agreement providing information regarding the payment in full of amounts
outstanding thereunder and providing for the treatment thereof;
     (xiii) A Borrowing Base Certificate dated as of the Effective Date;

51



--------------------------------------------------------------------------------



 



     (xiv) Such due diligence (including lien searches and/or title reports)
with respect to the Borrowing Base Assets Pool as the Agent on behalf of the
Lenders may reasonably request;
     (xv) all documentation, recordings, filings and other actions in the
judgment of the Agent required to collaterally assign the Collateral to the
Agent for the benefit of the Lenders and to perfect the Agent’s first priority
Lien therein for the benefit the Lenders shall have been completed; and
     (xvi) Such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request; and
     (b) In the good faith judgment of the Agent and the Lenders:
     (i) There shall not have occurred or become known to the Agent or any of
the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Trust and its Subsidiaries delivered to
the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;
     (ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrowers or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;
     (iii) The Trust and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices, as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which any
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party; and
     (iv) There shall not have occurred or exist any other material disruption
of financial or capital markets that could reasonably be expected to materially
and adversely affect the transactions contemplated by the Loan Documents.
Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
     The obligations of the Lenders to make any Loans and of the Agent to issue
Letters of Credit are all subject to the further condition precedent that:
(a) no Default or Event of Default

52



--------------------------------------------------------------------------------



 



shall exist as of the date of the making of such Loan or date of issuance of
such Letter of Credit or would exist immediately after giving effect thereto;
and (b) the representations and warranties made or deemed made by the Borrowers
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of the
making of such Loan or date of issuance of such Letter of Credit with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. Each
Credit Event shall constitute a certification by the Borrowers to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrowers otherwise notify the
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, if such Credit Event is the making of a Loan
or the issuance of a Letter of Credit, the Borrowers shall be deemed to have
represented to the Agent and the Lenders at the time such Loan is made or Letter
of Credit issued that all conditions to the occurrence of such Credit Event
contained in this Article V have been satisfied.
ARTICLE VI. - REPRESENTATIONS AND WARRANTIES
Section 6.1. Representations and Warranties.
     In order to induce the Agent and each Lender to enter into this Agreement
and to make Loans and issue Letters of Credit, the Borrowers represents and
warrants to the Agent and each Lender as follows:
     (a) Organization; Power; Qualification. Each of the Borrowers, the other
Loan Parties and the other Subsidiaries is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being conducted and is duly qualified and is in good
standing as a foreign corporation, partnership or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.
     (b) Ownership Structure. As of the Agreement Date, Part I of
Schedule 6.1.(b) is a complete and correct list of all Subsidiaries of the Trust
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interests in such
Subsidiary, (iii) the nature of the Equity Interests held by each such Person,
(iv) the percentage of ownership of such Subsidiary represented by such Equity
Interests and (v) whether such Subsidiary is a Guarantor or Property Subsidiary.
Except as disclosed in such Schedule, as of the Agreement Date (i) each of the
Trust and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Property Subsidiary shown to be held by it on such Schedule,
(ii) all of the issued and outstanding capital stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable and
(iii) there are no outstanding subscriptions, options, warrants, commitments,
preemptive rights or agreements of any kind (including, without

53



--------------------------------------------------------------------------------



 



limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date
Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Trust, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Trust.
     (c) Authorization of Agreement, Etc. Each Borrower has the right and power,
and has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrowers and each other Loan Party have the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which any Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.
     (d) Compliance of Loan Documents with Laws, Etc. The execution, delivery
and performance of this Agreement, the Notes and the other Loan Documents to
which any Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or violate any Applicable Law (including
all Environmental Laws) relating to any Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of any Borrower or any other Loan Party, or, with the
exception of the Existing Loan Documents, any indenture, agreement or other
instrument to which any Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Borrower or any other Loan
Party, other than Liens created pursuant to the Loan Documents.
     (e) Compliance with Law; Governmental Approvals. Each of the Borrowers,
each other Loan Party and each other Subsidiary is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to a
Borrower, a Subsidiary or such other Loan Party except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.
     (f) Title to Properties; Liens. As of the Agreement Date, Schedule 6.1.(f)
is a complete and correct listing of all of the real property owned or leased by
each Borrower, each other Loan Party and each other Subsidiary. Each such Person
has good, marketable and legal title to, or a valid leasehold interest in, its
respective assets. As of the Agreement Date, there are

54



--------------------------------------------------------------------------------



 



no Liens against any assets of any Borrower, any other Loan Party or any other
Subsidiary except for Permitted Liens.
     (g) Existing Indebtedness. Schedule 6.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of the Trust and its
Subsidiaries, including without limitation, Guarantees of the Trust and its
Subsidiaries, and indicating whether such Indebtedness is Secured Indebtedness.
     (h) Material Contracts. Schedule 6.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts. No event or
condition exists which with the giving of notice, the lapse of time, or both,
would permit any party to any such Material Contract to terminate such Material
Contract.
     (i) Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits, investigations or proceedings pending (nor, to the knowledge of
the Borrowers, are there any actions, suits or proceedings threatened) against
or in any other way relating adversely to or affecting any Borrower, any other
Loan Party or any other Subsidiary or any of their respective property in any
court or before any arbitrator of any kind or before or by any other
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect. There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to any Borrower, any
other Loan Party or any other Subsidiary which could reasonably be expected to
have a Material Adverse Effect.
     (j) Taxes. All federal, state and other tax returns of each Borrower, each
other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon each Borrower, each other Loan
Party and each other Subsidiary and their respective properties, income, profits
and assets which are due and payable have been paid, except any such nonpayment
which is at the time permitted under Section 7.6 and except in each case for
noncompliance with respect to filing or payment which could not reasonably be
expected to have a Material Adverse Effect. Except as set forth on
Schedule 6.1(j) as of the Agreement Date, none of the United States income tax
returns of any Borrower, any other Loan Party or any other Subsidiary is under
an audit. All charges, accruals and reserves on the books of the Trust and each
of its Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.
     (k) Financial Statements. The Trust has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Trust and its consolidated
Subsidiaries for the fiscal year ending December 31, 2007, and the related
audited consolidated statements of operations, cash flows and changes in
shareholders’ equity for the fiscal year ending on such dates, with the opinion
thereon of KPMG LLP, and (ii) the unaudited consolidated balance sheet of the
Trust and its consolidated Subsidiaries for the fiscal quarter ending
September 30, 2008, and the related unaudited consolidated statements of
operations and cash flows of the Trust and its consolidated Subsidiaries for the
fiscal quarter ending on such date. Such financial statements (including in each
case related schedules and notes) present fairly, in all material respects and
in accordance with GAAP consistently applied throughout the periods involved,
the consolidated financial position of the Trust and its consolidated
Subsidiaries at their respective dates and the

55



--------------------------------------------------------------------------------



 



results of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). Except
as set forth in the Schedules to this Agreement, neither the Trust nor any of
its Subsidiaries has on the Agreement Date any contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments, in
each case, that is not reasonably expected to have a Material Adverse Effect and
that would be required to be set forth in its financial statements or in the
notes thereto, except as referred to or reflected or provided for in said
financial statements.
     (l) No Material Adverse Change. Since September 30, 2008, there has been no
material adverse change in the business, assets, liabilities, financial
condition, results of operations or business prospects of the Trust and its
Subsidiaries taken as a whole. Each of the Borrowers, the other Loan Parties and
the other Subsidiaries is Solvent.
     (m) ERISA. Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code or (iii) incurred any liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.
     (n) Not Plan Assets; No Prohibited Transaction. None of the assets of any
Borrower, any other Loan Party or any other Subsidiary constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. The execution, delivery and performance of
this Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute non-exempt “prohibited
transactions” under ERISA or the Internal Revenue Code.
     (o) Absence of Defaults. None of the Borrowers, any of the other Loan
Parties or any of the other Subsidiaries is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case: (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by any
Borrower, any other Loan Party or any other Subsidiary under any Material
Contract (other than this Agreement) or judgment, decree or order to which any
Borrower, any other Loan Party or any other Subsidiary is a party or by which
any Borrower, any other Loan Party or any other Subsidiary, or any of their
respective properties may be bound where, in the case of (i) or (ii), such
default or event of default could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

56



--------------------------------------------------------------------------------



 



     (p) Environmental Laws. Except as disclosed in the Trust’s Annual Report on
Form 10-K for the year ended December 31, 2007 filed with the Securities and
Exchange Commission, each of the Borrowers, the other Loan Parties and the other
Subsidiaries has obtained all Governmental Approvals which are required under
Environmental Laws and is in compliance with all terms and conditions of such
Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, (i) the Trust is not aware of, and has not received notice of,
any past, present, or future events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to any Borrower, any
other Loan Party or any other Subsidiary, may interfere with or prevent
compliance or continued compliance with Environmental Laws, or may give rise to
any common-law or legal liability, or otherwise form the basis of any claim,
action, demand, suit, proceeding, hearing, or investigation, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material; and (ii) there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Trust’s knowledge, threatened, against any Borrower, any other Loan Party or
any other Subsidiary relating to any Environmental Laws.
     (q) Investment Company; Public Utility Holding Company. None of the
Borrowers, any of the other Loan Parties or any of the other Subsidiaries is
(i) is required to register as an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, (ii) is required to register as a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (iii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or to consummate the transactions contemplated by this Agreement
or to perform its obligations under any Loan Document to which it is a party.
     (r) Margin Stock. None of the Borrowers, any of the other Loan Parties or
any of the other Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.
     (s) Affiliate Transactions. Except as is not prohibited by Section 9.11,
none of the Borrowers, any of the other Loan Parties or any of the other
Subsidiaries is a party to any transaction with an Affiliate.
     (t) Intellectual Property. Each of the Borrowers, other Loan Parties and
the other Subsidiaries owns or has the right to use, under valid license
agreements or otherwise, all material patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses as now conducted and as contemplated
by the Loan Documents, without known conflict with any patent, license,
franchise, trademark,

57



--------------------------------------------------------------------------------



 



trademark right, service mark, service mark right, trade secret, trade name,
copyright or other proprietary right of any other Person. The Borrowers, the
other Loan Parties and the other Subsidiaries have taken all such steps as they
deem reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property. No material claim has been asserted by
any Person with respect to the use of any such Intellectual Property by any
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Borrowers, the other Loan Parties and
the other Subsidiaries, does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of any Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
     (u) Business. As of the Agreement Date, the Trust and its Subsidiaries are
engaged in the business of acquiring, owning, and managing net leased office,
industrial and retail properties, together with other business activities
incidental thereto.
     (v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby, other than fees payable to Lenders. No other similar fees or commissions
will be payable by any Loan Party for any other services rendered to the Trust
or any of its Subsidiaries ancillary to the transactions contemplated hereby.
     (w) Accuracy and Completeness of Information. No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, any Borrower, any other Loan Party or any other
Subsidiary in connection with, pursuant to or relating in any way to this
Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Borrowers, the other Loan Parties and the other
Subsidiaries taken as a whole or omitted to state a material fact necessary in
order to make such statements contained therein, in light of the circumstances
under which they were made, not misleading. All financial statements (including
in each case all related schedules and notes) furnished to the Agent or any
Lender by, on behalf of, or at the direction of, any Borrower, any other Loan
Party or any other Subsidiary in connection with, pursuant to or relating in any
way to this Agreement, present fairly, in all material respects and in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments). All financial
projections and other forward looking statements prepared by or on behalf of any
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Agent or any Lender were or will be prepared
in good faith based on reasonable assumptions as of the date of such
information; provided, however, the Agent and the Lenders recognize that such
projections as to future events are not to be viewed as facts or guarantees of
future performance and that actual results during the period or periods covered
by any such projections may differ from the projected results. As of the
Effective Date, no fact is known to any Borrower which has had, or could
reasonably be expected in the future to have (so far as such Borrower can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in

58



--------------------------------------------------------------------------------



 



Section 6.1(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.
     (x) REIT Status. To the knowledge of the Trust, it qualifies as a REIT and
is in compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow the Trust to maintain its status as a REIT.
     (y) Foreign Assets Control. To the knowledge of the Trust and the Borrowers
after due inquiry, none of the Borrower, any Subsidiary or any Affiliate of the
Borrower: (i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned
Entities, or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities.
     (z) Security Documents. The Pledge Agreement creates in favor of the Agent,
for the benefit of the Agent and the Lenders, a legal, valid and enforceable
security interest in the Collateral, and the Pledge Agreement constitutes the
creation of a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Borrowers and the other Loan Parties in
such Collateral, in each case prior and superior in right to any other Person.
Section 6.2. Survival of Representations and Warranties, Etc.
     All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Borrower, any other Loan Party or
any other Subsidiary to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
hereto or thereto or any such statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Borrower, any
other Loan Party or any other Subsidiary prior to the Agreement Date and
delivered to the Agent or any Lender in connection with the underwriting or
closing of the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrowers in favor of the Agent or
any of the Lenders under this Agreement. All representations and warranties made
under this Agreement and the other Loan Documents shall be deemed to be made at
and as of the Agreement Date, the Effective Date, the date on which any
extension of the Termination Date is effectuated pursuant to Section 2.12 and
the date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents or known by
Agent. All such representations and warranties shall survive the effectiveness
of this Agreement, the execution and delivery of the Loan Documents and the
making of the Loans and the issuance of the Letters of Credit.
ARTICLE VII. - AFFIRMATIVE COVENANTS
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.6, all of the Lenders) shall otherwise
consent in the manner provided for in Section 12.6, the Borrowers shall comply
with the following covenants:

59



--------------------------------------------------------------------------------



 



Section 7.1. Preservation of Existence and Similar Matters.
     Except as otherwise permitted under Section 9.7, the Borrowers shall, and
shall cause each other Loan Party and each other Subsidiary to, preserve and
maintain its respective existence, rights, franchises, licenses and privileges
in the jurisdiction of its incorporation or formation and qualify and remain
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.
Section 7.2. Compliance with Applicable Law and Material Contracts.
     The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Laws, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.
Section 7.3. Maintenance of Property.
     In addition to the requirements of any of the other Loan Documents, the
Borrowers shall, and shall cause each other Loan Party and each other Subsidiary
to, (a) protect and preserve all of its respective material properties,
including, but not limited to, all Intellectual Property, and maintain in good
repair, working order and condition all tangible properties, ordinary wear and
tear excepted, and (b)  make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except in the case of either (a) or (b), where the
failure to do so would not cause a Material Adverse Effect.
Section 7.4. Conduct of Business.
     The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on, their respective businesses as described in
Section 6.1(u).
Section 7.5. Insurance.
     In addition to the requirements of any of the other Loan Documents, the
Borrowers shall, and shall cause each other Loan Party and each other Subsidiary
or with respect to Properties where the tenant is responsible for providing
insurance, the Property Subsidiary shall cause such tenant to maintain insurance
(on a replacement cost basis) with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law,
and from time to time deliver to the Agent upon its request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

60



--------------------------------------------------------------------------------



 



Section 7.6. Payment of Taxes and Claims.
     The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of the applicable Borrower, or Subsidiary, in accordance with GAAP.
Section 7.7. Visits and Inspections.
     The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, permit representatives or agents of any Lender or the Agent, from
time to time after reasonable prior notice if no Event of Default shall be in
existence, and as often as may be reasonably requested, but only during normal
business hours, to: (a) visit and inspect all properties of the Borrowers the
other Loan Parties and the other Subsidiaries to the extent any such right to
visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
officers and employees, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance. If requested by the Agent, the Borrowers shall execute an
authorization letter addressed to its accountants authorizing the Agent or any
Lender to discuss the financial affairs of any Borrower, any other Loan Party or
any other Subsidiary with its accountants. The exercise by the Agent or a Lender
of its rights under this Section shall be at the expense of the Agent or such
Lender, as the case may be, unless an Event of Default shall exist in which case
it shall be at the expense of the Borrowers.
Section 7.8. Use of Proceeds; Letters of Credit.
     The Borrowers shall use the proceeds of the Loans and the Letters of Credit
for general corporate purposes only, including the repayment of the debt under
the Existing Credit Agreement, and the acquisition, renovation and improvement
of real property by means of the direct or indirect investment by the Borrowers
in joint ventures sponsored by the Borrowers. No part of the proceeds of any
Loan or Letter of Credit will be used (a) for the purpose of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or (b) to finance any operations
in, finance investments or activities in, or make any payments to, a Sanctioned
Person or Sanctioned Entity.
Section 7.9. Environmental Matters.
     The Borrowers shall, and shall cause all of the other Loan Parties and all
of the other Subsidiaries to, comply with all Environmental Laws the failure
with which to comply could

61



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse Effect. If any Borrower, any
other Loan Party or any other Subsidiary: (a) receives notice that any violation
of any Environmental Law may have been committed or is about to be committed by
such Person, (b) receives notice that any administrative or judicial complaint
or order has been filed or is about to be filed against any Borrower, any other
Loan Party or any other Subsidiary alleging violations of any Environmental Law
or requiring any Borrower, any other Loan Party or any other Subsidiary to take
any action in connection with the release of Hazardous Materials or (c) receives
any notice from a Governmental Authority or private party alleging that any
Borrower, any other Loan Party or any other Subsidiary may be liable or
responsible for costs associated with a response to or cleanup of a release of
Hazardous Materials or any damages caused thereby, and the matters referred to
in such notices, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, the Borrowers shall provide the Agent with a
copy of such notice promptly, and in any event within 10 Business Days, after
the receipt thereof by a Borrower, any other Loan Party or any other Subsidiary.
The Borrowers shall, and shall cause the other Loan Parties and the other
Subsidiaries to, take promptly all actions necessary to prevent the imposition
of any Liens on any of their respective properties arising out of or related to
any Environmental Laws.
Section 7.10. Books and Records.
     The Borrowers shall, and shall cause each of the other Loan Parties and
each of the other Subsidiaries to, maintain books and records pertaining to its
respective business operations in such detail, form and scope as is consistent
with good business practice and in accordance with GAAP.
Section 7.11. Further Assurances.
     The Borrowers shall, at the Borrowers’ cost and expense and upon request of
the Agent, execute and deliver or cause to be executed and delivered, to the
Agent such further instruments, documents and certificates, and do and cause to
be done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.
Section 7.12. Release of a Guarantor.
     The Borrowers may request in writing that the Agent release, and upon
receipt of such request the Agent shall release, a Guarantor from the Guaranty
so long as: (i) such Guarantor has ceased to be, or simultaneously with its
release from the Guaranty will cease to be, a Guarantor; (ii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1; (iii) any
required payment as a result of a Permitted Financing shall be made; and
(iv) the Agent shall have received such written request at least 10 Business
Days prior to the requested date of release. Delivery by the Borrowers to the
Agent of any such request shall constitute a representation by the Borrowers
that the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.

62



--------------------------------------------------------------------------------



 



Section 7.13. REIT Status.
     The Trust shall at all times maintain its status as a REIT so long as the
Board of Trustees believes it is in the best interest of the Trust.
Section 7.14. Exchange Listing.
     The Trust shall maintain at least one class of common shares of the Trust
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.
Section 7.15. Addition of Borrowing Base Assets.
     (a) Upon confirmation of compliance with this Section 7.15(a) by the Agent
and the Requisite Lenders, the Borrowers may from time to time have Properties
included in the Borrowing Base Assets Pool. In such event, the Borrowers shall
provide to the Agent written notice thereof (each an “Confirmation Request”) no
later than 10:00 a.m. (New York, New York time) on the Business Day that is at
least ten (10) Business Days prior to the date on which the Borrowers wish to
have such asset included within the Borrowing Base Assets Pool, such
Confirmation Request to (i) identify the Property proposed to be included in the
Borrowing Base Assets Pool, (ii) set forth the calculation of the Borrowing Base
Availability attributable to such proposed asset to be reflected on the
Borrowing Base Certificate, and (iii) certify that such asset complies with all
of the representations and warranties applicable to such Property contained in
Exhibit J hereto. Together with the Confirmation Request, the Borrowers shall
deliver to the Agent (i) a proforma Borrowing Base Certificate, (ii) the
Borrowers’ credit write-up and approval memo relating to such prospective
Borrowing Base Asset, and (iii) if requested by the Agent, an appraisal report
relating to such prospective Borrowing Base Asset and such other documents as
the Agent may request from time to time (collectively, the “Credit Underwriting
Documents”). With respect to any asset which the Borrowers have requested be
added to the Borrowing Base Assets Pool, Borrowers shall be deemed to represent
and warrant hereunder that with respect to such asset all of the representations
and warranties as set forth on Exhibit J hereto are true and correct. Promptly
upon receipt of a Confirmation Request and all related Credit Underwriting
Documents (collectively, each, an “Confirmation Request Package”), the Agent
shall provide copies thereof to each Lender.
     (b) On or before 5:00 p.m., New York time, on the tenth (10th) Business Day
following the Agent’s receipt of an Confirmation Request Package, the Agent will
advise the Borrowers as to whether the Agent and the Requisite Lenders have
confirmed the Confirmation Request. If the Agent does not respond to the
Confirmation Request within the time period set forth herein, the Confirmation
Request shall be deemed denied and the prospective Borrowing Base Asset
identified in the Confirmation Request shall not be included in the Borrowing
Base Asset Pool. If a Confirmation Request has been confirmed, the subject asset
shall thereupon become a Borrowing Base Asset hereunder.
     (c) Upon any Person becoming a Guarantor after the Effective Date in
connection with an Approval Request, the Borrowers shall deliver to the Agent
each of the following items,

63



--------------------------------------------------------------------------------



 



each in form and substance satisfactory to the Agent: (i) a Guaranty executed by
such Guarantor and (ii) the items that would have been delivered under
Sections 5.1(a)(iv) through (viii) and (xiii) if such Guarantor had been one on
the Effective Date (including a Pledge Agreement by such Guarantor relating to
the Equity Interests of each Property Subsidiary owned by such Guarantor). Upon
the request of a Lender, the Agent shall send to such Lender copies of each of
the foregoing items once the Agent has received all such items with respect to a
Guarantor.
     (d) All determinations by the Agent and the Requisite Lenders as to whether
to confirm any Confirmation Request shall be in their reasonable discretion.
Section 7.16. Removal of Borrowing Base Assets.
     (a) So long as there is no Default pending, upon confirmation of compliance
with this Section 7.16(a) by the Agent the Borrowers may from time to time have
Properties removed from the Borrowing Base Assets Pool. In such event, the
Borrowers shall provide to the Agent written notice thereof (each a “Removal
Request”) no later than 10:00 a.m. (New York, New York time) on the Business Day
that is at least ten (10) Business Days prior to the date on which the Borrowers
wish to have such asset removed from the Borrowing Base Assets Pool, such
Removal Request to (i) identify the Property proposed to be removed from the
Borrowing Base Assets Pool, (ii) set forth the calculation of the Borrowing Base
Availability attributable to such proposed asset to be removed from the
Borrowing Base Certificate, and (iii) have attached thereto a proforma Borrowing
Base Certificate.
     (b) Promptly upon receipt of a Removal Request, the Agent shall provide
copies thereof to each Lender. Within ten (10) Business Days after its receipt
of a Removal Request, the Agent shall advise as to whether such the Removal
Request satisfies the requirements of subsection (a) above and the payment
required to be made under Section 2.7. If the Agent does not respond to the
Removal Request within the time period set forth herein, the Removal Request
shall be deemed denied and the prospective Borrowing Base Asset identified in
the Removal Request shall not be removed from the Borrowing Base Asset Pool. If
a Removal Request has been confirmed, the subject asset shall thereupon cease to
be a Borrowing Base Asset hereunder upon receipt of the payment required under
Section 2.7.
     (c) Notwithstanding any other provision of this Agreement or the other Loan
Documents, the Agent and the Lenders acknowledge and agree that in the event any
LRT Entity shall own a Property which is not intended to be a Borrowing Base
Asset, such LRT Entity shall be permitted to sell, finance, encumber or
otherwise transfer such Property without the approval of the Agent or the
Lenders and without the requirement of any payment hereunder.
Section 7.17. Failure of Certain Borrowing Base Assets Representations and
Warranties.
     If at any time the Borrowers shall become aware that any representation set
forth on Exhibit J hereto is no longer true and correct with respect to any
Borrowing Base Asset in the Borrowing Base Asset Pool, the Borrowers shall
promptly notify the Agent in writing of such event, together with a detailed
description of the factual circumstances giving rise thereto. In such event, the
Agent may, and at the direction of the Requisite Lenders shall, require that the
asset no longer be considered a Borrowing Base Asset for purposes hereof and
require that such

64



--------------------------------------------------------------------------------



 



asset be removed from the Borrowing Base Assets Pool. Upon the determination
that an asset shall no longer be considered a Borrowing Base Asset for purposes
hereof, the provisions of Section 2.7(b)(i) shall apply.
Section 7.18. Article 8 Securities.
     Notwithstanding any other provision contained in this Agreement, each
Borrower hereby covenants and agrees with the Agent and the Lenders that from
and after the date of this Credit Agreement until this Credit Agreement shall be
terminated: (i) it will take no action (nor permit any Subsidiary to take any
action) of any nature whatsoever for any of the equity interests in any LRT
Entity to be treated as “securities” within the meaning of, or governed by,
Article 8 of the UCC; (ii) it will take no action (nor permit any Subsidiary to
take any action) of any nature whatsoever to issue any “securities” within the
meaning of, or governed by, Article 8 of the UCC, whether certificated or
uncertificated; (iii) it will take no action (nor permit any Subsidiary to take
any action)of any nature whatsoever to issue any equity interests or voting
rights to any person other than the Borrowers or the Lenders; (iv) it will take
no action (nor permit any Subsidiary to take any action) of any nature
whatsoever to enter into, acknowledge or agree to a control agreement with
respect to the equity interests in any LRT Entity; and (v) it will not consent
to or permit the filing of financing statements with respect to equity interests
in any LRT Entity except for financing statements filed by the Lenders with
respect to the Facility.
ARTICLE VIII. - INFORMATION
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.6, all of the Lenders) shall otherwise
consent in the manner set forth in Section 12.6, the Borrowers shall furnish to
each Lender (or to the Agent if so provided below) at its Lending Office:
Section 8.1. Quarterly Financial Statements.
     As soon as available and in any event within 10 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 55 days after the end of each of the first, second and third
fiscal quarters of the Trust), the unaudited consolidated balance sheet of the
Trust and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income and cash flows of the Trust and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be in form and substance reasonably satisfactory
to the Agent and shall be certified by the chief financial officer or chief
accounting officer of the Trust, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the consolidated financial
position of the Trust and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year-end audit
adjustments); provided, however, the Borrowers shall not be required to deliver
an item required under this Section if such item is contained in a Form 10-Q
filed by the Trust with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) and is publicly available to the
Agent and the Lenders.

65



--------------------------------------------------------------------------------



 



Section 8.2. Year-End Statements.
     As soon as available and in any event within 10 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 100 days after the end of each fiscal year of the Trust), the
audited consolidated balance sheet of the Trust and its Subsidiaries as at the
end of such fiscal year and the related audited consolidated statements of
income, changes in shareholders’ equity and cash flows of the Trust and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be (a) in
form and substance reasonably satisfactory to the Agent, (b) certified by the
chief financial officer or chief accounting officer of the Trust, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Trust and its Subsidiaries
as at the date thereof and the results of operations for such period and
(c) accompanied by the report thereon of independent certified public
accountants of recognized national standing, whose certificate shall be without
a “going concern” or like qualification or exception, or a qualification arising
out of the scope of the audit, and who shall have authorized the Trust to
deliver such financial statements and report to the Agent and the Lenders;
provided, however, the Borrowers shall not be required to deliver an item
required under this Section if such item is contained in a Form 10-K filed by
the Trust with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) and is publicly available to the Agent and the
Lenders.
Section 8.3. Compliance Certificate.
     At the time financial statements are furnished pursuant to Sections 8.1 and
8.2, and if the Agent or the Requisite Lenders reasonably believe that a Default
or Event of Default may exist or may be likely to occur, within 5 Business Days
of the Agent’s request with respect to any other fiscal period, a certificate
substantially in the form of Exhibit G (a “Compliance Certificate”) executed by
the chief financial officer or chief accounting officer of the Trust:
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrowers were in
compliance with the covenants contained in Sections 9.1, 9.2 and 9.4 and
(b) stating that, to the best of his or her knowledge, information and belief
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred, whether it is continuing and the steps being taken by the Borrowers
with respect to such event, condition or failure. Together with each Compliance
Certificate delivered in connection with quarterly or annual financial
statements, the Borrowers shall deliver a statement of Funds From Operations for
the fiscal period then ending, in form and detail reasonably satisfactory to the
Agent.
Section 8.4. Other Information.
     (a) Management Reports. Promptly upon receipt thereof, copies of all
management reports, if any, submitted to any Borrower or its Board of Directors
by its independent public accountants;
     (b) Securities Filings. Prompt notice of the filing of all registration
statements, reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which

66



--------------------------------------------------------------------------------



 



any of the Borrowers, any other Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange, and promptly upon the
filing thereof copies of any of the foregoing that is not publicly available to
the Agent and the Lenders or that the Agent or any Lender may request;
     (c) Shareholder Information; Press Releases. Promptly upon the mailing
thereof to the shareholders of the Trust or Operating Partnership generally,
copies of all financial statements, reports and proxy statements so mailed and
promptly upon the issuance thereof copies of all press releases issued by any
Borrower or any other Subsidiary to the extent not publicly available;
     (d) ERISA. If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and such failure or amendment has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security, a certificate of a duly authorized
executive of the Trust setting forth details as to such occurrence and the
action, if any, which the Trust or applicable member of the ERISA Group is
required or proposes to take;
     (e) Litigation. To the extent any Borrower or any other Subsidiary is aware
of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, any Borrower or any
other Subsidiary or any of their respective properties, assets or businesses
which could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of the
Trust or any of its Subsidiaries are being audited, if such audit could
reasonably be expected to have a Material Adverse Effect;
     (f) Change of Management or Financial Condition. Prompt notice of any
change in the senior management of the Trust or the Operating Partnership and
any change in the business, assets, liabilities, financial condition, results of
operations or business prospects of any Borrower or any other Subsidiary which
has had or could reasonably be expected to have a Material Adverse Effect;

67



--------------------------------------------------------------------------------



 



     (g) Default. Notice of the occurrence of any of the following promptly upon
a Responsible Officer of the Trust obtaining knowledge thereof: (i) any Default
or Event of Default or (ii) any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by any Borrower or any other Subsidiary under any Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;
     (h) Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000.00 having been entered against any Borrower or any other Subsidiary
or any of their respective properties or assets;
     (i) Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of any Borrower or any other Subsidiary to
any Person other than a Borrower or another Subsidiary;
     (j) Patriot Act Information. From time to time and promptly upon each
request, information identifying any Borrower or any other Loan Party as a
Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)); and
     (k) Other Information. From time to time and promptly upon each request,
such data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of any Borrower, any
other Loan Party or any other Subsidiary as the Agent or any Lender may
reasonably request.
ARTICLE IX. - NEGATIVE COVENANTS
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.6, all of the Lenders) shall otherwise
consent in the manner set forth in Section 12.6, the Borrowers shall comply with
the following covenants:
Section 9.1. Financial Covenants.
     The Borrowers shall not permit:
     (a) Maximum Leverage Ratio. The ratio of (i) Total Indebtedness to
(ii) Capitalized Value, to exceed 0.65 to 1.00 at any time, provided:
     (i) At Borrowers’ option the Maximum Leverage Ratio can increase to up to
0.675 to 1.00 for two consecutive quarters once during the initial term of the
Facility after which the Maximum Leverage Ratio would then revert to 0.65 to
1.00 following this one time leverage increase; and
     (ii) If the Borrowers exercise the option to extend the Termination Date of
the Facility under Section 2.12, the Maximum Leverage Ratio will be reduced to
0.60 to 1.00. However, at Borrowers’ option the Maximum Leverage Ratio can
increase up to 0.625 to 1.00 for two consecutive quarters once during the
extension period of the

68



--------------------------------------------------------------------------------



 



Facility after which Maximum Leverage would then revert to 0.60 to 1.00
following this one time leverage increase.
     (b) Minimum Debt Service Ratio. The ratio of (i) Adjusted EBITDA of the
Trust and its Subsidiaries determined on a consolidated basis for the period of
two consecutive fiscal quarters of the Trust most recently ending to (ii) Debt
Service for such period, to be less than 1.50 to 1.00 at any time.
     (c) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA
for the period of two consecutive fiscal quarters of the Trust most recently
ending to (ii) Fixed Charges for such period, to be less than 1.40 to 1.00 at
any time.
     (d) Maximum Recourse Secured Indebtedness Ratio. The ratio of (i) Secured
Indebtedness (excluding Nonrecourse Indebtedness and amounts drawn under the
Revolving Facility) of the Borrowers and the Guarantors determined on a
consolidated basis to (ii) Capitalized Value, to be greater than 0.10 to 1.00 at
any time.
     (e) Maximum Loan to Value Ratio. The ratio of (x) the principal amount of
Secured Indebtedness (other than Nonrecourse Indebtedness) secured by a Lien on
a Stabilized Property or a Development Property to (y) the Value of such
Property, to exceed the applicable ratio in the following table at any time:

      Property Type   Maximum Ratio
Stabilized Property
  0.75 to 1.00
Development Property
  0.80 to 1.00

     (f) Minimum Net Worth. Tangible Net Worth at any time to be less than
(i) $1,260,000,000.00 plus (ii) 75.0% of the Net Proceeds of all Equity
Issuances effected by the Trust or any Subsidiary after December 31, 2008 (other
than (x) Equity Issuances to the Trust or any Subsidiary and (y) Equity
Issuances by the Trust or any Subsidiary, to the extent the proceeds thereof are
used at the time of such Equity Issuance (or within twelve (12) months of such
Equity Issuance) to redeem, repurchase or otherwise acquire or retire any other
Equity Interest (other than Mandatorily Redeemable Stock) of the Trust or such
Subsidiary, as the case may be).
     (g) Floating Rate Debt. The ratio of (i) Floating Rate Debt of the Trust
and its Subsidiaries determined on a consolidated basis to (ii) Total
Indebtedness, to exceed 0.35 to 1.00 at any time.
Section 9.2. Restricted Payments.
     The Trust shall not, and shall not permit any of its Subsidiaries to,
declare or make any Restricted Payment; provided, however, that the Trust and
its Subsidiaries may declare and make the following Restricted Payments so long
as no Default or Event of Default would result therefrom:

69



--------------------------------------------------------------------------------



 



     (a) the Operating Partnership may make cash distributions to the Trust and
other holders of partnership interests in the Operating Partnership with respect
to any fiscal year ending during the term of this Agreement to the extent
necessary for the Trust to make, and the Trust may so make, cash distributions
to its shareholders in an aggregate amount not to exceed the greater of (i) the
amount required to be distributed for the Trust to maintain its status as a REIT
or (ii) 95.0% of Funds From Operations;
     (b) the Trust may make cash distributions to its shareholders of capital
gains resulting from gains from certain asset sales to the extent necessary to
avoid payment of taxes on such asset sales imposed under Sections 857(b)(3) and
4981 of the Internal Revenue Code;
     (c) any Borrower or any Subsidiary may acquire the Equity Interests of a
Subsidiary that is not a Wholly Owned Subsidiary;
     (d) any Subsidiary (other than the Operating Partnership) that is not a
Wholly Owned Subsidiary may make cash distributions to holders of Equity
Interests issued by such Subsidiary;
     (e) Subsidiaries may pay Restricted Payments to the Trust or any other
Subsidiary; and
     (f) An Operating Partnership or the Trust, as applicable, may exchange
Equity Interests in such Operating Partnership for Equity Interests in the
Trust.
Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Operating Partnership may only make cash
distributions to the Trust and other holders of partnership interests in the
Operating Partnership, and the Trust may distribute to its shareholders such
cash distributions received from the Operating Partnership, during any fiscal
year in an aggregate amount not to exceed the minimum amount necessary for the
Trust to maintain its status as a REIT. If a Default or Event of Default
specified in Section 10.1(a), Section 10.1(b), Section 10.1(f) or
Section 10.1(g) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2(a), the Trust shall not, and shall not permit any Subsidiary to,
make any Restricted Payments to any Person other than to the Trust or any
Subsidiary.
Section 9.3. Indebtedness.
     The Borrowers shall not, and shall not permit any other Loan Party or any
other Subsidiary to, incur, assume, or otherwise become obligated in respect of
any Indebtedness after the Agreement Date if immediately prior to the
assumption, incurring or becoming obligated in respect thereof, or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.
Section 9.4. Certain Permitted Investments.
     The Borrowers shall not, and shall not permit any other Loan Party or any
other Subsidiary to, make any Investment in or otherwise own the following items
which would cause

70



--------------------------------------------------------------------------------



 



the aggregate value of such holdings of the Borrowers, the other Loan Parties
and the other Subsidiaries to exceed the applicable limits set forth below:
     (a) Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries, such that the aggregate value of such Investments (determined in a
manner consistent with the definition of Capitalized Value or, if not
contemplated under the definition of Capitalized Value, as determined in
accordance with GAAP) exceeds 20.0% of Capitalized Value at any time;
     (b) raw land, such that the current book value of all raw land exceeds
10.0% of Capitalized Value;
     (c) real property under construction such that the aggregate Construction
Budget for all such real property exceeds 15.0% of Capitalized Value at any
time;
     (d) Mortgage Receivables and other promissory notes, such that the
aggregate book value of all such Mortgage Receivables and promissory notes
exceeds 10.0% of Capitalized Value at any time; and
     (e) Properties leased under ground leases by any Borrower or any
Subsidiary, as lessee, such that the current value (determined in accordance
with the applicable provisions of the term “Capitalized Value”) of such
Properties exceeds 25.0% of Capitalized Value at any time.
In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (a) through (e) shall
not exceed 40.0% of Capitalized Value at any time.
Section 9.5. Investments Generally.
     The Borrowers shall not, and shall not permit any other Loan Party or any
other Subsidiary to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:
     (a) Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 6.1.(b);
     (b) Investments to acquire Equity Interests of a Subsidiary or any other
Person who after giving effect to such acquisition would be a Subsidiary, so
long as in each case (i) immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence and
(ii) if such Subsidiary is (or after giving effect to such Investment would
become) a Guarantor or Property Subsidiary, the terms and conditions set forth
in Section 7.15 are satisfied;
     (c) Investments permitted under Section 9.4;
     (d) Investments in Cash Equivalents;

71



--------------------------------------------------------------------------------



 



     (e) intercompany Indebtedness among the Loan Parties and the Wholly Owned
Subsidiaries of the Loan Parties provided that such Indebtedness is permitted by
the terms of Section 9.3;
     (f) loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices; and
     (g) any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.
Section 9.6. Liens; Negative Pledges; Other Matters.
     (a) The Borrowers shall not, and shall not permit any other Loan Party or
any other Property Subsidiary to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1. The Borrowers shall not, and shall not
permit any other Loan Party or any other Property Subsidiary to, create, assume,
or incur any Lien (other than Permitted Liens) upon any Equity Interests subject
to the Pledge Agreement or any Property included in the Borrowing Base Assets
Pool, other than Permitted Liens.
     (b) The Borrowers shall not, and shall not permit any other Loan Party or
any other Property Subsidiary to, enter into, assume or otherwise be bound by
any Negative Pledge except for a Negative Pledge contained in (i) an agreement
(x) evidencing Indebtedness which such Borrower, Loan Party or Property
Subsidiary may create, incur, assume, or permit or suffer to exist under
Section 9.3, (y) which Indebtedness is secured by a Lien permitted to exist
under the Loan Documents, and (z) which prohibits the creation of any other Lien
on only the property securing such Indebtedness as of the date such agreement
was entered into; or (ii) in an agreement relating to the sale of a Property
Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale.
     (c) The Borrowers shall not, and shall not permit any other Loan Party or
any other Property Subsidiary to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any Property Subsidiary to: (i) pay dividends or make any other
distribution on any of such Property Subsidiary’s capital stock or other equity
interests owned by a Borrower or any Property Subsidiary; (ii) pay any
Indebtedness owed to a Borrower or any Property Subsidiary; (iii) make loans or
advances to a Borrower or any Property Subsidiary; or (iv) transfer any of its
property or assets to a Borrower or any Property Subsidiary.
Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.
     The Borrowers shall not, and shall not permit any other Loan Party or any
other Property Subsidiary to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or

72



--------------------------------------------------------------------------------



 



dissolve itself (or suffer any liquidation or dissolution); or (iii) convey,
sell, lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or substantially all of its business or assets,
whether now owned or hereafter acquired; provided, however, that:
     (a) any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Property Subsidiary or any other
Loan Party (other than a Borrower) so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence; notwithstanding the
foregoing, any such Loan Party (other than a Borrower) may enter into a
transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (i) the Borrowers shall have given the Agent and the Lenders
at least 10 Business Days’ prior written notice of such merger, such notice to
include a certification to the effect that immediately after and after giving
effect to such action, no Default or Event of Default is or would be in
existence; (ii) if the survivor entity is a Guarantor within 5 Business Days of
consummation of such merger, the survivor entity (if not already a Guarantor)
shall have executed and delivered an assumption agreement in form and substance
reasonably satisfactory to the Agent pursuant to which such survivor entity
shall expressly assume all of such Loan Party’s Obligations under the Loan
Documents to which it is a party; (iii) within 10 Business Days of consummation
of such merger, the survivor entity delivers to the Agent the following:
(A) items of the type referred to in Sections 5.1(a)(iv) through (viii) with
respect to the survivor entity as in effect after consummation of such merger
(if not previously delivered to the Agent and still in effect), (B) copies of
all documents entered into by such Loan Party or the survivor entity to
effectuate the consummation of such merger, including, but not limited to,
articles of merger and the plan of merger, (C) copies, certified by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of such Loan Party or the survivor entity, of all corporate and
shareholder action authorizing such merger and (D) copies of any filings with
the Securities and Exchange Commission in connection with such merger; and
(iv) such Loan Party and the survivor entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the Agent
may reasonably request;
     (b) the Borrowers, the other Loan Parties and the other Property
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;
     (c) a Person may merge with and into a Borrower so long as (i) such
Borrower is the survivor of such merger, (ii) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence, and (iii) the Borrowers shall have given
the Agent and the Lenders at least 10 Business Days’ prior written notice of
such merger, such notice to include a certification as to the matters described
in the immediately preceding clause (ii) (except that such prior notice shall
not be required in the case of the merger of a Property Subsidiary with and into
a Borrower);
     (d) the Borrowers and the other Loan Parties may sell, transfer or dispose
of assets among themselves, and the other Subsidiaries that are not Loan Parties
may sell, transfer or dispose of assets among themselves or to a Borrower or
other Loan Party.

73



--------------------------------------------------------------------------------



 



Section 9.8. Fiscal Year.
     The Trust shall not change its fiscal year from that in effect as of the
Agreement Date.
Section 9.9. Modifications to Material Contracts.
     The Borrowers shall not, and shall not permit any other Loan Party or any
other Subsidiary to, enter into any amendment or modification to any Material
Contract which could reasonably be expected to have a Material Adverse Effect.
Section 9.10. Modifications of Organizational Documents.
     The Borrowers shall not, and shall not permit any other Loan Party or any
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
or certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.
Section 9.11. Transactions with Affiliates.
     The Borrowers shall not, and shall not permit any other Loan Party or any
other Subsidiary to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party), except transactions in
the ordinary course of and pursuant to the reasonable requirements of the
business of such Borrower, other Loan Party or other Subsidiary and upon fair
and reasonable terms which are no less favorable to such Borrower, other Loan
Party or other Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.
Section 9.12. ERISA Exemptions.
     The Borrowers shall not, and shall not permit any other Loan Party or any
other Subsidiary to, permit any of its respective assets to become or be deemed
to be “plan assets” within the meaning of ERISA, the Internal Revenue Code and
the respective regulations promulgated thereunder.
ARTICLE X. - DEFAULT
Section 10.1. Events of Default.
     Each of the following shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:
     (a) Default in Payment of Principal. Any Borrower shall fail to pay when
due (whether upon demand, at maturity, by reason of acceleration or otherwise)
the principal of any of the Loans, or any Reimbursement Obligation.

74



--------------------------------------------------------------------------------



 



     (b) Default in Payment of Interest and Other Obligations. Any Borrower
shall fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrowers under this Agreement or any other
Loan Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.
     (c) Default in Performance. (i) Any Borrower shall fail to perform or
observe any term, covenant, condition or agreement contained in the second
proviso of the second sentence of Section 2.3(b), in Section 8.4(g), in
Section 7.18 or in Article IX or (ii) any Borrower or any other Loan Party shall
fail to perform or observe any term, covenant, condition or agreement contained
in this Agreement or any other Loan Document to which it is a party and not
otherwise mentioned in this Section and in the case of this clause (ii) only
such failure shall continue for a period of 30 days after the earlier of (x) the
date upon which a Responsible Officer of any Borrower or such other Loan Party
obtains knowledge of such failure or (y) the date upon which any Borrower has
received written notice of such failure from the Agent.
     (d) Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Borrower or any other Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished or made
or deemed made by or on behalf of any Borrower or any other Loan Party to the
Agent or any Lender, shall at any time prove to have been incorrect or
misleading, in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made.
     (e) Indebtedness Cross-Default; Derivatives Contracts.
     (i) Any Borrower, any other Loan Party or any other Subsidiary shall fail
to pay when due and payable, within any applicable grace or cure period, the
principal of, or interest on, any Indebtedness (other than the Loans and
Reimbursement Obligations) having an aggregate outstanding principal amount at
the time of default of $10,000,000.00 or more in the case of Indebtedness that
is not Nonrecourse Indebtedness, or $25,000,000.00 or more in the case of
Nonrecourse Indebtedness (all such Indebtedness being referred to as “Material
Indebtedness”); or
     (ii) (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof;
     (iii) any other event shall have occurred and be continuing which permits
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity; or

75



--------------------------------------------------------------------------------



 



     (iv) there occurs under any Derivatives Contract an Early Termination Date
(as defined in such Derivatives Contract) resulting from (A) any event of
default under such Derivatives Contract as to which any Loan Party is the
Defaulting Party (as defined in such Derivatives Contract) or (B) any
Termination Event (as so defined) under such Derivatives Contract as to which
any Loan Party is an Affected Party (as so defined) and, in either event, the
Derivatives Termination Value owed by any Loan Party as a result thereof is
$10,000,000.00 or more.
     (f) Voluntary Bankruptcy Proceeding. Any Borrower, any other Loan Party or
any other Subsidiary (other than a Subsidiary that, together with all other
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $25,000,000.00 of Capitalized Value) shall:
(i) commence a voluntary case under the Bankruptcy Code of 1978, as amended, or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.
     (g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Borrower, any other Loan Party or any other Subsidiary
(other than a Subsidiary that, together with all other Subsidiaries then subject
to a bankruptcy proceeding or other proceeding or condition described in this
subsection or the immediately preceding subsection, does not account for more
than $25,000,000.00 of Capitalized Value) in any court of competent jurisdiction
seeking: (i) relief under the Bankruptcy Code of 1978, as amended, or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the remedy or
other relief requested in such case or proceeding against such Borrower, such
other Loan Party or such other Subsidiary (including, but not limited to, an
order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.
     (h) Litigation; Enforceability. Any Borrower or any other Loan Party shall
disavow, revoke or terminate (or attempt to terminate) any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document, or any Loan

76



--------------------------------------------------------------------------------



 



Document shall cease to be in full force and effect (except as a result of the
express terms thereof).
     (i) Judgment. A judgment or order for the payment of money or for an
injunction shall be entered against any Borrower, any other Loan Party, or any
other Subsidiary by any court or other tribunal and (i) such judgment or order
shall continue for a period of 30 days without being paid, stayed or dismissed
through appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) exceeds, individually or together with all other such
outstanding judgments or orders entered against (x) in the case of the Borrowers
and the other Loan Parties, $10,000,000.00 or (y) in the case of the other
Subsidiaries, $25,000,000.00 or (B) in the case of an injunction or other
non-monetary judgment, such judgment could reasonably be expected to have a
Material Adverse Effect.
     (j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of any Borrower, any other Loan Party or
any other Subsidiary which (i) exceeds, individually or together with all other
such warrants, writs, executions and processes, (x) against the Borrowers and
other Loan Parties, $10,000,000.00 in amount or (y) against the other
Subsidiaries, $25,000,000.00 in amount, and in any such case such warrant, writ,
execution or process shall not be discharged, vacated, stayed or bonded for a
period of 30 days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Agent pursuant to which the issuer of
such bond subordinates its right of reimbursement, contribution or subrogation
to the Obligations and waives or subordinates any Lien it may have on the assets
of any Loan Party.
     (k) ERISA. Any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $10,000,000.00 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans having aggregate Unfunded Liabilities in excess of $10,000,000.00
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Plan or Plans having aggregate
Unfunded Liabilities in excess of $10,000,000.00; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $10,000,000.00.
     (l) Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
     (m) Change of Control/Change in Management.

77



--------------------------------------------------------------------------------



 



     (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 20.0% of the total voting power of the then
outstanding voting stock of the Trust other than Vornado Realty Trust and/or a
“group” of which Vornado Realty Trust is a member; or
     (ii) During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Trustees of the Trust (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Trust was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Trustees of the Trust then in
office.
     (n) Liens. Any Lien purported to be created under any Loan Document shall
cease to be, or shall be asserted by any Borrower or other Loan Party not to be,
a valid and perfected Lien on any Collateral, with the priority required by the
applicable Loan Document, except as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents;
Section 10.2. Remedies Upon Event of Default.
     Upon the occurrence of an Event of Default the following provisions shall
apply:
     (a) Acceleration; Termination of Facilities.
     (i) Automatic. Upon the occurrence of an Event of Default specified in
Section 10.1(f) or 10.1(g), (A)(1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (2) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 2.13 and (3) all of the other Obligations of the Borrowers,
including, but not limited to, the other amounts owed to the Lenders and the
Agent under this Agreement, the Notes or any of the other Loan Documents shall
become immediately and automatically due and payable by the Borrowers without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrowers and (B) all of the Commitments, the obligation
of the Lenders to make Loans and the obligation of the Agent to issue Letters of
Credit hereunder shall all immediately and automatically terminate.
     (ii) Optional. If any other Event of Default shall exist, the Agent shall,
at the direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such Event

78



--------------------------------------------------------------------------------



 



of Default for deposit into the Collateral Account pursuant to Section 2.13 and
(3) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrowers and
(B) terminate the Commitments and the obligation of the Lenders to make Loans
hereunder.
     (b) Loan Documents. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise any and all of its rights under any and all
of the other Loan Documents.
     (c) Applicable Law. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise all other rights and remedies it may have
under any Applicable Law.
     (d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Trust and its Subsidiaries, without notice of any
kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Trust and its
Subsidiaries and to exercise such power as the court shall confer upon such
receiver.
Section 10.3. Remedies Upon Default.
     Upon the occurrence of a Default specified in Section 10.1(g), the
Commitments shall immediately and automatically terminate.
Section 10.4. Allocation of Proceeds.
     If an Event of Default shall exist and maturity of any of the Obligations
has been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrowers hereunder or thereunder, shall be applied
in the following order and priority:
     (a) amounts due the Agent in respect of fees and expenses due under
Section 12.2;
     (b) amounts due the Lenders in respect of fees and expenses due under
Section 12.2, pro rata in the amount then due each Lender;
     (c) payments of interest on all Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders;
     (d) payments of principal of all Loans, Reimbursement Obligations and other
Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Agent for deposit into the Collateral Account;

79



--------------------------------------------------------------------------------



 



     (e) amounts due the Agent and the Lenders pursuant to Sections 11.7 and
12.9.;
     (f) payment of all other Obligations and other amounts due and owing by the
Borrowers and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and
     (g) any amount remaining after application as provided above, shall be paid
to the Borrowers or whomever else may be legally entitled thereto.
Section 10.5. Performance by Agent.
     If any Borrower shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Agent may, after notice to the
Borrowers, perform or attempt to perform such covenant, duty or agreement on
behalf of such Borrower after the expiration of any cure or grace periods set
forth herein. In such event, the Borrowers shall, at the request of the Agent,
promptly pay any amount reasonably expended by the Agent in such performance or
attempted performance to the Agent, together with interest thereon at the
applicable Post-Default Rate from the date of such expenditure until paid.
Notwithstanding the foregoing, neither the Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
any Borrower under this Agreement or any other Loan Document.
Section 10.6. Rights Cumulative.
     The rights and remedies of the Agent and the Lenders under this Agreement
and each of the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies which any of them may otherwise have under Applicable
Law. In exercising their respective rights and remedies the Agent and the
Lenders may be selective and no failure or delay by the Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.
ARTICLE XI. - THE AGENT
Section 11.1. Authorization and Action.
     Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a

80



--------------------------------------------------------------------------------



 



trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by any Borrower, any other Loan Party or any other Affiliate of any
Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Requisite Lenders (or all of the Lenders if explicitly
required under any other provision of this Agreement), and such instructions
shall be binding upon all Lenders and all holders of any of the Obligations;
provided, however, that, notwithstanding anything in this Agreement to the
contrary, the Agent shall not be required to take any action which exposes the
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the Agent
shall not exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders (or all of the Lenders if explicitly required under any
provision of this Agreement) have so directed the Agent to exercise such right
or remedy.
Section 11.2. Agent’s Reliance, Etc.
     Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrowers or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrowers or other Persons (except for the delivery to it of any certificate
or document specifically required to be delivered to it pursuant to Section 5.1)
or inspect the property, books or records of the Borrowers or any other Person;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or

81



--------------------------------------------------------------------------------



 



priority of any Lien in favor of the Agent on behalf of the Lenders in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties. Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Agent and the other Lenders that the Borrowers have satisfied the conditions
precedent for initial Loans set forth in Sections 5.1 and 5.2. that have not
previously been waived by the Requisite Lenders.
Section 11.3. Notice of Defaults.
     The Agent shall not be deemed to have knowledge or notice of the occurrence
of a Default or Event of Default unless the Agent has received notice from a
Lender or the Borrowers referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.” Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.
Section 11.4. KeyBank as Lender.
     KeyBank, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include KeyBank in each case in its
individual capacity. KeyBank and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, any Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from any Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its affiliates may receive information regarding the Trust, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Agent shall be under no obligation to provide such information to them.
Section 11.5. Approvals of Lenders.
     All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrowers in respect of the matter or issue to be

82



--------------------------------------------------------------------------------



 



resolved, and (d) shall include the Agent’s recommended course of action or
determination in respect thereof. Each Lender shall reply promptly, but in any
event within 10 Business Days (or such lesser or greater period as may be
specifically required under the Loan Documents) of receipt of such
communication. Except as otherwise provided in this Agreement, unless a Lender
shall give written notice to the Agent that it specifically objects to the
recommendation or determination of the Agent (together with a written
explanation of the reasons behind such objection) within the applicable time
period for reply, such Lender shall be deemed to have conclusively approved of
or consented to such recommendation or determination.
Section 11.6. Lender Credit Decision, Etc.
     Each Lender expressly acknowledges and agrees that neither the Agent nor
any of its officers, directors, employees, agents, counsel, attorneys-in-fact or
other affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of any Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of any Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Trust, the Subsidiaries or any other Affiliate
thereof, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Trust, the other Loan Parties, the Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement or any of the other
Loan Documents, the Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of any Borrower, any
other Loan Party or any other Affiliate thereof which may come into possession
of the Agent, or any of its officers, directors, employees, agents,
attorneys-in-fact or other affiliates; provided Agent, shall, upon any Lender’s
request and at such Lender’s expense, provide copies of any such material
received by Agent from the Borrowers related to the Facility. Each Lender
acknowledges that the Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Agent and is not
acting as counsel to such Lender.
Section 11.7. Indemnification of Agent.
     Each Lender agrees to indemnify the Agent (to the extent not reimbursed by
the Borrowers and without limiting the obligation of the Borrowers to do so) pro
rata in accordance

83



--------------------------------------------------------------------------------



 



with such Lender’s respective Commitment Percentage, from and against any and
all actual out-of-pocket liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from the Agent’s gross negligence,
willful misconduct or breach of this Agreement as determined by a court of
competent jurisdiction in a final, non-appealable judgment or if the Agent fails
to follow the written direction of the Requisite Lenders (or all of the Lenders
if expressly required hereunder) unless such failure results from the Agent
following the advice of counsel to the Agent of which advice the Lenders have
received notice. Without limiting the generality of the foregoing but subject to
the preceding proviso, each Lender agrees to reimburse the Agent (to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees of the counsel(s) of the Agent’s
own choosing) incurred by the Agent in connection with the preparation,
negotiation, execution, or enforcement of, or legal advice with respect to the
rights or responsibilities of the parties under, the Loan Documents, any suit or
action brought by the Agent to enforce the terms of the Loan Documents and/or
collect any Obligations, any “lender liability” suit or claim brought against
the Agent and/or the Lenders, and any claim or suit brought against the Agent,
and/or the Lenders arising under any Environmental Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Agent notwithstanding any claim or assertion that the Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Agent that the Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Agent is not so
entitled to indemnification. The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder or under the other
Loan Documents and the termination of this Agreement. If the Borrowers shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.
Section 11.8. Successor Agent.
     The Agent may resign at any time as Agent under the Loan Documents by
giving written notice thereof to the Lenders and the Borrowers. The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as Agent) upon 30-days’ prior written notice
to the Agent. Upon any such resignation or removal, the Requisite Lenders (other
than the Lender then acting as Agent, in the case of the removal of the Agent
under the immediately preceding sentence) shall have the right to appoint a
successor Agent which appointment shall, provided no Default or Event of Default
exists, be subject to the Borrowers’ approval, which approval shall not be
unreasonably withheld or delayed (except that the Borrowers shall, in all
events, be deemed to have approved each Lender and its affiliates as a successor
Agent). If no successor Agent shall have been so appointed in accordance with
the immediately preceding sentence, and shall have accepted such appointment,
within 30 days after the resigning Agent’s giving of notice of resignation or
the Lenders’ removal of the resigning

84



--------------------------------------------------------------------------------



 



Agent, then the resigning or removed Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be a Lender, if any Lender shall be
willing to serve, and otherwise shall be a commercial bank having total combined
assets of at least $50,000,000,000.00. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent, and the retiring or removed Agent shall be
discharged from its duties and obligations under the Loan Documents. Such
successor Agent shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or shall make other
arrangements satisfactory to the current Agent, in either case, to assume
effectively the obligations of the current Agent with respect to such Letters of
Credit. After any Agent’s resignation or removal hereunder as Agent, the
provisions of this Article XI shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.
Section 11.9. Titled Agents.
     Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of “Sole Lead Arranger” and “Sole
Book Running Manager” are solely honorific and imply no fiduciary responsibility
on the part of the Titled Agents to the Agent, the Borrowers or any Lender and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.
ARTICLE XII. — MISCELLANEOUS
Section 12.1. Notices.
     Unless otherwise provided herein, communications provided for hereunder
shall be in writing and shall be mailed, telecopied or delivered as follows:
If to a Borrower:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, New York 10119
Attn: Patrick Carroll
Telephone:     (212) 692-7215
Telecopy:       (212) 594-6600

85



--------------------------------------------------------------------------------



 



If to the Agent:
KeyBank, National Association
225 Franklin Street
Boston, Massachusetts 02110
Attn: Jeffry M. Morrison
Telephone:     (617) 385-6216
Telecopy:       (704) 385-6293
If to a Lender:
To such Lender’s address or telecopy number, as applicable, set
forth on its signature page hereto or in the applicable Assignment
and Acceptance Agreement;
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications sent by telecopy
to the Agent or any Lender under Article II shall be effective only when
actually received by the intended addressee. Neither the Agent nor any Lender
shall incur any liability to the Borrowers (nor shall the Agent incur any
liability to the Lenders) for acting upon any telephonic notice referred to in
this Agreement which the Agent or such Lender, as the case may be, believes in
good faith to have been given by a Person authorized to deliver such notice or
for otherwise acting in good faith hereunder. Failure of a Person designated to
get a copy of a notice to receive such copy shall not affect the validity of
notice properly given to any other Person.
Section 12.2. Expenses.
     The Borrowers agree (a) to pay or reimburse the Agent for all of its
reasonable out-of-pocket costs and expenses actually incurred in connection with
the preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Agent and costs and expenses in connection with the use of IntraLinks,
Inc. or other similar information transmission systems in connection with the
Loan Documents, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses actually incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan

86



--------------------------------------------------------------------------------



 



Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Section 10.1(f) or 10.1(g), including the reasonable fees
and disbursements of counsel to the Agent and any Lender, whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrowers shall fail to pay any amounts required to be paid by them pursuant to
this Section, the Agent and/or the Lenders may pay such amounts on behalf of the
Borrowers and either deem the same to be Loans outstanding hereunder or
otherwise Obligations owing hereunder. Upon the Borrowers’ request, the Agent or
any Lender requesting payment of any amounts under this Section shall provide
the Borrowers with a statement setting forth in reasonable detail the basis for
requesting such amounts.
Section 12.3. Setoff.
     Subject to Section 3.3 and in addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
the Agent, each Lender and each Participant is hereby authorized by each
Borrower, at any time or from time to time during the continuance of an Event of
Default, without prior notice to any Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of a Lender or Participant
subject to receipt of the prior written consent of the Agent exercised in its
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
any Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2, and although such obligations shall be contingent or unmatured.
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG THE BORROWERS, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND THE BORROWERS HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWERS, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.
     (b) EACH OF THE BORROWERS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF

87



--------------------------------------------------------------------------------



 



NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW
YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG THE BORROWERS, THE AGENT OR ANY OF THE LENDERS, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE
NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.
THE BORROWERS AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH
RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN
ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
     (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 12.5. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that no Borrower may assign or otherwise transfer any of its
rights or obligations under this Agreement without the prior written consent of
all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.
     (b) Any Lender may make, carry or transfer Loans at, to or for the account
of any of its branch offices or the office of an affiliate of such Lender except
to the extent such transfer would result in increased costs to the Borrowers.
     (c) Any Lender may at any time grant to one or more banks or other
financial institutions (each a “Participant”) participating interests in its
Commitment or the Obligations owing to such Lender. Except as otherwise provided
in Section 12.3 or Section 3.12, no Participant shall have any rights or
benefits under this Agreement or any other Loan Document. A Participant shall
not be entitled to receive any greater payment under Section 3.12 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a

88



--------------------------------------------------------------------------------



 



Lender shall not be entitled to the benefits of Section 3.12 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers and the Agent, to comply
with Section 3.12(c) as though it were a Lender. In the event of any such grant
by a Lender of a participating interest to a Participant, such Lender shall
remain responsible for the performance of its obligations hereunder, and the
Borrowers and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrowers hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided, however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase, or extend the term or extend the time or
waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release any Guarantor (except as otherwise permitted
under Section 7.12). An assignment or other transfer which is not permitted by
subsection (d) or (e) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (c).
     (d) Any Lender may with the prior written consent of the Agent and, so long
as no Default or Event of Default exists, the Borrowers (which consent, in each
case, shall not be unreasonably withheld (it being agreed that the Borrowers’
withholding of consent to an assignment which would result in the Borrowers
having to pay amounts under Section 3.12 shall be deemed to be reasonable)),
assign to one or more Eligible Assignees (each an “Assignee”) all or a portion
of its rights and obligations under this Agreement and the Notes (including all
or a portion of its Commitments and the Loans owing to such Lender); provided,
however, (i) no such consent by the Borrowers or the Agent shall be required in
the case of any assignment to another Lender or any affiliate of such Lender or
another Lender; (ii) unless the Borrowers and the Agent otherwise agree, after
giving effect to any partial assignment by a Lender, the Assignee shall hold,
and the assigning Lender shall retain, a Commitment, or if the Commitments have
been terminated, Loans having an outstanding principal balance, of at least
$4,000,000.00 and integral multiples of $500,000.00 in excess thereof; and
(iii) each such assignment shall be effected by means of an Assignment and
Acceptance Agreement. Upon execution and delivery of such instrument and payment
by such Assignee to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Assignee, such Assignee
shall be a Lender party to this Agreement with respect to the assigned interest
as of the effective date of the Assignment and Acceptance Agreement and shall
have all the rights and obligations of a Lender with respect to the assigned
interest as set forth in such Assignment and Acceptance Agreement, and the
transferor Lender shall be released from its obligations hereunder with respect
to the assigned interest to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection, the transferor Lender, the Agent and the Borrowers
shall make appropriate arrangements so that new Notes are issued to the Assignee
and such transferor Lender, as appropriate. In connection with any such
assignment, the transferor Lender shall pay to the Agent an administrative fee
for processing such assignment in the amount of $3,500.00. Notwithstanding the
foregoing, an assignment by Norddeutsche Landesbank Gironzentrale, New

89



--------------------------------------------------------------------------------



 



York Branch of its Commitment hereunder to Deutsche Hypothekenbank shall be
deemed approved by the Agent and the Borrowers, and no administrative fee shall
be due in connection with such assignment.
     (e) The Agent shall maintain at the Principal Office a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of each Lender from time to time (the “Register”). The Agent shall
give each Lender and the Borrowers notice of the assignment by any Lender of its
rights as contemplated by this Section. The Borrowers, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register and copies of each
Assignment and Acceptance Agreement shall be available for inspection by the
Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent. Upon its receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender, together with each Note
subject to such assignment, the Agent shall, if such Assignment and Acceptance
Agreement has been completed and if the Agent receives the processing and
recording fee described in subsection (d) above, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrowers.
     (f) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.
     (g) A Lender may furnish any information concerning any Borrower, any other
Loan Party or any other Subsidiary in the possession of such Lender from time to
time to Assignees and Participants (including prospective Assignees and
Participants) subject to compliance with Section 12.8.
     (h) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to any
Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.
     (i) Each Lender agrees that, without the prior written consent of the
Borrowers and the Agent, it will not make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.
Section 12.6. Amendments.
     (a) Except as otherwise expressly provided in this Agreement, any consent
or approval required or permitted by this Agreement or any other Loan Document
to be given by the Lenders may be given, and any term of this Agreement or of
any other Loan Document may

90



--------------------------------------------------------------------------------



 



be amended, and the performance or observance by any Borrower or any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto).
     (b) Notwithstanding the foregoing, without the prior written consent of
each Lender adversely affected thereby, no amendment, waiver or consent shall do
any of the following:
     (i) increase the Commitments of the Lenders (except for any increase in the
Commitments effectuated pursuant to Section 2.15) or subject the Lenders to any
additional obligations;
     (ii) reduce the principal of, or interest rates that have accrued or that
will be charged on the outstanding principal amount of, any Loans or other
Obligations;
     (iii) reduce the amount of any Fees payable hereunder or postpone any date
fixed for payment thereof;
     (iv) modify the definition of the term “Termination Date” (except as
contemplated under Section 2.12) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due), or extend the expiration
date of any Letter of Credit beyond the Termination Date;
     (v) amend or otherwise modify the provisions of Section 3.2;
     (vi) modify the definition of the term “Requisite Lenders” or otherwise
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, including without limitation, any modification of this Section 12.6 if
such modification would have such effect;
     (vii) release any Guarantor from its obligations under the Guaranty (except
as otherwise permitted under Section 7.12);
     (viii) amend or otherwise modify the provisions of Section 2.14; or
     (ix) increase the number of Interest Periods permitted with respect to
Loans under Section 2.5.
     (c) No amendment, waiver or consent, unless in writing and signed by the
Agent, in such capacity, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents.

91



--------------------------------------------------------------------------------



 



     (d) No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. Except as otherwise provided in Section 11.5, no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by any Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrowers shall entitle the Borrowers to any other or further
notice or demand in similar or other circumstances.
     (e) If, in connection with any proposed change, waiver, discharge,
termination or other action under the provisions of this Agreement that requires
approval of all Lenders or the Requisite Lenders, and the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Administrative Agent shall have the right (but not the obligation) to purchase
the Commitment of such non-consenting Lender or Lenders upon payment to such
non-consenting Lender(s) in full of the principal of and interest accrued on
each Loan made, or Letter of Credit issued, by it and all other amounts owing to
it or accrued for its account under this Agreement. Upon any such purchase or
assignment, the non-consenting Lender’s interest in the Loans or Letters of
Credit and its rights hereunder (but not its liability in respect thereof or
under the Loan Documents or this Agreement to the extent the same relate to the
period prior to the effective date of the purchase except to the extent assigned
pursuant to such purchase) shall terminate on the date of purchase, and the
non-consenting Lender shall promptly execute all documents reasonably requested
to surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement.
Section 12.7. Nonliability of Agent and Lenders.
     The relationship between the Borrowers, on the one hand, and the Lenders
and the Agent, on the other hand, shall be solely that of borrower and lender.
Neither the Agent nor any Lender shall have any fiduciary responsibilities to
the Borrowers and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, any Borrower, any other Loan Party or any other Subsidiary. Neither
the Agent nor any Lender undertakes any responsibility to the Borrowers to
review or inform the Borrowers of any matter in connection with any phase of the
Borrowers’ business or operations.
Section 12.8. Confidentiality.
     The Agent and each Lender shall use reasonable efforts to assure that
information about Borrowers, the other Loan Parties and the other Subsidiaries,
and the Properties thereof and their operations, affairs and financial
condition, not generally disclosed to the public, which is furnished to the
Agent or any Lender pursuant to the provisions of this Agreement or any other
Loan Document, is used only for the purposes of this Agreement and the other
Loan Documents and shall not be divulged to any Person other than the Agent, the
Lenders, and their respective

92



--------------------------------------------------------------------------------



 



agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Agent or such Lender, as applicable, and the Borrowers, but in any
event the Agent and the Lenders may make disclosure: (a) to any of their
respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section); (b) as reasonably
requested by any potential or actual Assignee, Participant or other transferee
in connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings or as
otherwise required by Applicable Law; (d) to the Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) after the happening
and during the continuance of an Event of Default, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan Documents; (f) upon the Borrowers’ prior consent
(which consent shall not be unreasonably withheld), to any contractual
counter-parties to any swap or similar hedging agreement or to any rating
agency; and (g) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section actually known to such Lender
to be such a breach or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than any Borrower or any Affiliate.
Notwithstanding the foregoing, the Agent and each Lender may disclose any such
confidential information, without notice to any Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Agent or such Lender or in accordance with the regulatory compliance
policy of the Agent or such Lender.
Section 12.9. Indemnification.
     (a) The Borrowers shall and hereby agree to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, damages, liabilities, deficiencies, judgments or
reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12 or 4.1 or expressly excluded from the
coverage of such Section 3.12 or 4.1) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by any Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Agent’s or any Lender’s entering into this Agreement; (v) the fact that the
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrowers; (vi) the fact that the Agent and the Lenders are
creditors of the Borrowers and have or are alleged to have

93



--------------------------------------------------------------------------------



 



information regarding the financial condition, strategic plans or business
operations of the Trust and the Subsidiaries; (vii) the fact that the Agent and
the Lenders are material creditors of the Borrowers and are alleged to influence
directly or indirectly the business decisions or affairs of the Borrowers and
the other Subsidiaries or their financial condition; (viii) the exercise of any
right or remedy the Agent or the Lenders may have under this Agreement or the
other Loan Documents; (ix) any civil penalty or fine assessed by the OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the Agent or any
Lender as a result of conduct of any Borrower, any other Loan Party or any
Subsidiary that violates a sanction enforced by the OFAC; or (x) any violation
or non-compliance by any Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Trust or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to any Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrowers shall not be obligated
to indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this subsection to the extent
arising from the gross negligence or willful misconduct of such Indemnified
Party, as determined by a court of competent jurisdiction in a final,
non-appealable judgment.
     (b) The Borrowers’ indemnification obligations under this Section 12.9
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of any
Borrower or any Subsidiary, any shareholder of any Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of any Borrower), any account
debtor of any Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrowers of the commencement of any
Indemnity Proceeding; provided, however, that the failure to so notify the
Borrowers shall not relieve the Borrowers from any liability that they may have
to such Indemnified Party pursuant to this Section 12.9.
     (c) This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against any
Borrower and/or any Subsidiary.
     (d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrowers at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrowers that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrowers if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

94



--------------------------------------------------------------------------------



 



     (e) An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrowers. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrowers hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrowers are
required to indemnify an Indemnified Party pursuant hereto and (ii) the
Borrowers have provided evidence reasonably satisfactory to such Indemnified
Party that the Borrowers have the financial wherewithal to reimburse such
Indemnified Party for any amount paid by such Indemnified Party with respect to
such Indemnity Proceeding, such Indemnified Party shall not settle or compromise
any such Indemnity Proceeding without the prior written consent of the Borrowers
(which consent shall not be unreasonably withheld or delayed). Notwithstanding
the foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrowers where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
     (f) If and to the extent that the obligations of the Borrowers under this
Section are unenforceable for any reason, the Borrowers hereby agree to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
     (g) The Borrowers’ obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.
Section 12.10. Termination; Survival.
     At such time as (a) all of the Commitments have been terminated, (b) all
Letters of Credit (other than Letters of Credit the expiration dates of which
extend beyond the Termination Date as permitted under Section 2.3(b) and in
respect of which the Borrowers have satisfied the requirements of such Section)
have terminated, (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (d) all Obligations (other than obligations
which survive as provided in the following two sentences) have been paid and
satisfied in full, this Agreement shall terminate. The indemnities to which the
Agent and the Lenders are entitled under the provisions of Sections 3.12, 4.1,
4.4, 11.7, 12.2 and 12.9 and any other provision of this Agreement and the other
Loan Documents, and the provisions of Section 12.4, shall continue in full force
and effect and shall protect the Agent and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

95



--------------------------------------------------------------------------------



 



Section 12.11. Severability of Provisions.
     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12. GOVERNING LAW.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 12.13. Patriot Act.
     The Lenders and the Agent each hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Agent, as applicable, to identify the Borrowers in accordance with such
Act.
Section 12.14. Counterparts.
     This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
Section 12.15. Obligations with Respect to Loan Parties.
     The obligations of a Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense such Borrower may have that such Borrower does not
control such Loan Parties.
Section 12.16. Limitation of Liability.
     Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrowers hereby waive, release, and agree not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by any Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrowers hereby waive, release, and agree not
to sue the Agent or any Lender or any of the Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

96



--------------------------------------------------------------------------------



 



Section 12.17. Entire Agreement.
     This Agreement and the other Loan Documents referred to herein embody the
final, entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and thereof and may not be
contradicted or varied by evidence of prior, contemporaneous, or subsequent oral
agreements or discussions of the parties hereto. There are no oral agreements
among the parties hereto.
Section 12.18. Construction.
     The Agent, each Borrower and each Lender acknowledge that each of them has
had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrowers and the Lenders.
[Signatures on Following Pages]

97



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be executed by their authorized officers all as of the day and year first above
written.

            LEXINGTON REALTY TRUST
      By:   /s/ Joseph Bonventre         Name:   Joseph Bonventre       
Title:   Executive Vice President     

              LEPERCQ CORPORATE INCOME FUND L.P.    
 
                LEPERCQ CORPORATE INCOME FUND II L.P.    
 
                NET 3 ACQUISITION L.P.    
 
                Each By: LEX GP-1 Trust, its sole general partner    

             
 
  By:   /s/ Joseph Bonventre    
 
           
 
  Name:   Joseph Bonventre    
 
  Title:   Senior Vice President    

[Signatures Continued on Next Page]

98



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]

            KEYBANK NATIONAL ASSOCIATION, as Agent, as a
Lender
      By:   /s/ Jeffry M. Morrison         Name:   Jeffry M. Morrison       
Title:   Senior Banker     

Commitment Amount: $70,000,000.00
Term Loan Commitment $10,500,000.00
Revolving Loan Commitment $59,500,000.00
Lending Office (all Types of Loans):
KeyBank, National Association
225 Franklin Street
Boston, Massachusetts 02110
Attn: Jeffry M. Morrison
Telephone:     (617) 385-6212
Telecopy:       (617) 385-6293
[Signatures Continued on Next Page]

99



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]

            LENDER:


NORDDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH
      By:   /s/ Dirk Ziemer         Name:   Dirk Ziemer        Title:  
Director              By:   /s/ Lita Kot         Name:   Lita Kot       
Title:   Director     

Commitment Amount: $70,000,000.00
Term Loan Commitment $70,000,000.00
Revolving Loan Commitment $0
Lending Office (all Types of Loans):
Nord/LB New York Branch
1114 Avenue of the Americas, 37th Floor
New York, NY 10036
Attn: Lita Kot, Director
Telephone:     (212) 812-6923
Telecopy:       (212) 812-6890

100



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]

            LENDER:

SUMITOMO MITSUI BANKING CORPORATION
      By:   /s/ William G. Karl         William G. Karl        General Manager 
   

Commitment Amount: $35,000,000.00
Term Loan Commitment $35,000,000.00
Revolving Loan Commitment $0
Lending Office (all Types of Loans):
277 Park Avenue
New York, New York 10172
Attn: Justin Kim, Vice President
Telephone:     (212) 224-4058
Telecopy:       (212) 224-4887

101



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]

            LENDER:

WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Matt Ricketts         Matt Ricketts        Vice President     

Commitment Amount: $35,000,000.00
Term Loan Commitment $23,100,000.00
Revolving Loan Commitment $11,900,000
Lending Office (all Types of Loans):
301 S. College Street, NC 0172
Charlotte, NC 28288
Attn: Karen Berka, Associate
Telephone:     (704) 715-8006
Telecopy:       (704) 715-0065

102



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]

            LENDER:

BRANCH BANKING AND TRUST COMPANY
      By:   /s/ Robert Searson         Robert Searson        Senior Vice
President     

Commitment Amount: $20,000,000.00
Term Loan Commitment $13,200,000.00
Revolving Loan Commitment $6,800,000.00
Lending Office (all Types of Loans):
200 West 2nd Street
Winston Salem, NC 27101
Attn: Robert Searson, Senior Vice President
Telephone:     (336) 733-2771
Telecopy:       (336) 733-2740

103



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement dated as of
with Lexington Realty Trust et al.]

            LENDER:

RBS CITIZENS, N.A. d/b/a CHARTER ONE
      By:   /s/ Donald Woods         Donald Woods        Senior Vice President 
   

Commitment Amount: $20,000,000.00
Term Loan Commitment $13,200,000.00
Revolving Loan Commitment $6,800,000.00
Lending Office (all Types of Loans):
1215 Superior Avenue, OHS675
Cleveland, OH 44114
Attn: Erin Mahon, Assistant Vice President
Telephone:     (216) 277-0051
Telecopy:       (216) 277-4600

104



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
     THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of                     ,
200___ (the “Agreement”) by and among                       (the “Assignor”),
                     (the “Assignee”), and KEYBANK NATIONAL ASSOCIATION, as
Agent (the “Agent”).
     WHEREAS, the Assignor is a Lender under that certain Credit Agreement dated
as of February ___, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Lexington
Realty Trust, Lepercq Corporate Income Fund L.P., Lepercq Corporate Income
Fund II L.P. and Net 3 Acquisition L.P. (collectively, the “Borrowers”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Agent, and the other parties thereto;
     WHEREAS, the Assignor desires to assign to the Assignee, among other
things, all or a portion of the Assignor’s Commitment under the Credit
Agreement, all on the terms and conditions set forth herein; and
     WHEREAS, the Agent consents to such assignment on the terms and conditions
set forth herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
     Section 1. Assignment.
     (a) Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of                     , 200___
(the “Assignment Date”), the Assignor hereby irrevocably sells, transfers and
assigns to the Assignee, without recourse, a $                     interest
(such interest being the “Assigned Commitment”) in and to the Assignor’s
Commitment and all of the other rights and obligations of the Assignor under the
Credit Agreement, the Assignor’s Note and the other Loan Documents (representing
                    % in respect of the aggregate amount of all Lenders’
Commitments), including without limitation, a principal amount of outstanding
Loans equal to $                     and all voting rights of the Assignor
associated with the Assigned Commitment, all rights to receive interest on such
amount of Loans and all facility and other Fees with respect to the Assigned
Commitment and other rights of the Assignor under the Credit Agreement and the
other Loan Documents with respect to the Assigned Commitment. The Assignee,
subject to the terms and conditions hereof, hereby assumes all obligations of
the Assignor as a Lender with respect to the Assigned Commitment, which
obligations shall include, but shall not be limited to, the obligation to make
Loans to the Borrowers with respect to the Assigned Commitment, the obligation
to pay the Agent amounts due in respect of draws under Letters of Credit as
required under Section 2.3(i) of the Credit Agreement and the obligation to
indemnify the Agent as provided in the Credit Agreement (the foregoing
enumerated obligations, together with all other similar obligations more
particularly set forth in the Credit Agreement and the other Loan Documents,
collectively, the “Assigned Obligations”). The Assignor shall have

105



--------------------------------------------------------------------------------



 



no further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Commitment from and after
the Assignment Date.
     (b) The assignment by the Assignor to the Assignee hereunder is without
recourse to the Assignor. The Assignee makes and confirms to the Agent, the
Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI of the Credit Agreement. Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of any Borrower, any other Loan Party or any
other Subsidiary, (ii) any representations, warranties, statements or
information made or furnished by any Borrower, any other Loan Party or any other
Subsidiary in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
other Loan Document or any other document or instrument executed in connection
therewith, or the collectibility of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by any
Borrower or any other Loan Party of any obligation under the Credit Agreement or
any other Loan Document to which it is a party. Further, the Assignee
acknowledges that it has, independently and without reliance upon the Agent, or
any affiliate or subsidiary thereof, the Assignor or any other Lender and based
on the financial statements supplied by the Borrowers and such other documents
and information as it has deemed appropriate, made its own credit and legal
analysis and decision to become a Lender under the Credit Agreement. The
Assignee also acknowledges that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Documents or pursuant to any other obligation. Except as
expressly provided in the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to any Borrower
or any other Loan Party or to notify the Assignee of any Default or Event of
Default. The Assignee has not relied on the Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.
     Section 2. Payment by Assignee. In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, such amount as they may agree.
     Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.
     Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective), equal to $                     [and
$                    , respectively], and that the Assignor is not in default of
its

106



--------------------------------------------------------------------------------



 



obligations under the Credit Agreement; and (ii) the outstanding balance of
Loans owing to the Assignor (without reduction by any assignments thereof which
have not yet become effective) is $                    ; and (b) it is the legal
and beneficial owner of the Assigned Commitment which is free and clear of any
adverse claim created by the Assignor.
     Section 5. Representations, Warranties and Agreements of Assignee. The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered in connection therewith or pursuant
thereto and such other documents and information (including without limitation
the Loan Documents) as it has deemed appropriate to make its own credit analysis
and decision to enter into this Agreement; (c) appoints and authorizes the Agent
to take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender with respect to the
Assigned Commitment.
     Section 6. Recording and Acknowledgment by the Agent. Following the
execution of this Agreement, the Assignor will deliver to the Agent (a) a duly
executed copy of this Agreement for acknowledgment and recording by the Agent
and (b) the Assignor’s Note. Upon such acknowledgment and recording, from and
after the Assignment Date, the Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, Fees and
other amounts) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Assignment Date directly between themselves.
     Section 7. Addresses. The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.
     Section 8. Payment Instructions. All payments to be made to the Assignee
under this Agreement by the Assignor, and all payments to be made to the
Assignee under the Credit Agreement, shall be made as provided in the Credit
Agreement in accordance with the instructions set forth on Schedule 1 attached
hereto or as the Assignee may otherwise notify the Agent.
     Section 9. Effectiveness of Assignment. This Agreement, and the assignment
and assumption contemplated herein, shall not be effective until (a) this
Agreement is executed and delivered by each of the Assignor, the Assignee, the
Agent, and if required under Section 12.5(d) of the Credit Agreement, the
Borrowers, and (b) the payment to the Assignor of the amounts, if any, owing by
the Assignee pursuant to Section 2 hereof and (c) the payment to the Agent of
the amounts, if any, owing by the Assignor pursuant to Section 3 hereof. Upon
recording and acknowledgment of this Agreement by the Agent, from and after the
Assignment Date, (i) the Assignee shall be a party to the Credit Agreement with
respect to the Assigned Commitment and

107



--------------------------------------------------------------------------------



 



have the rights and obligations of a Lender thereunder to the extent of the
Assigned Commitment and (ii) the Assignor shall relinquish its rights (except as
otherwise provided in Section 12.10 of the Credit Agreement) and be released
from its obligations under the Credit Agreement with respect to the Assigned
Commitment; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.
     Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.
     Section 12. Headings. Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.
     Section 13. Amendments; Waivers. This Agreement may not be amended,
changed, waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.
     Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.
     Section 15. Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
     Section 16. Definitions. Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.
     [Include this Section only if Borrowers’ consent is required under
Section 12.5(d) Section 17. Agreements of the Borrowers. The Borrowers hereby
agree that the Assignee shall be a Lender under the Credit Agreement having a
Commitment equal to the Assigned Commitment. The Borrowers agree that the
Assignee shall have all of the rights and remedies of a Lender under the Credit
Agreement and the other Loan Documents, including, but not limited to, the right
of a Lender to receive payments of principal and interest with respect to the
Assigned Obligations, and to the Loans made by the Lenders after the date hereof
and to receive the commitment and other Fees payable to the Lenders as provided
in the Credit Agreement. Further, the Assignee shall be entitled to the
indemnification provisions from the Borrowers in favor of the Lenders as
provided in the Credit Agreement and the other Loan Documents. The Borrowers
further agree, upon the execution and delivery of this Agreement, to execute in
favor of the Assignee, and if applicable the Assignor, Notes as required by
Section 12.5(d) of the Credit Agreement. Upon receipt by the Assignor of the
amounts due the Assignor under Section 2, the Assignor agrees to surrender to
the Borrowers such Assignor’s Notes.]

108



--------------------------------------------------------------------------------



 



[Signatures on Following Pages]

109



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment
and Acceptance Agreement as of the date and year first written above.

                      ASSIGNOR:    
 
                    [NAME OF ASSIGNOR]    
 
               
 
  By:                                   Name:    
 
                        Title:    
 
               
 
                    ASSIGNEE:    
 
                    [NAME OF ASSIGNEE]    
 
               
 
  By:                                   Name:    
 
                        Title:    
 
               

              Accepted as of the date first written above.    
 
            AGENT:    
 
            KEYBANK NATIONAL ASSOCIATION, as     Agent    
 
           
By:
                          Name:    
 
                Title:    
 
           

[Signatures Continued on Following Page]

110



--------------------------------------------------------------------------------



 



[Include signature of the Borrower Representative
     only if required under Section 12.5(d) of the
     Credit Agreement]
Agreed and consented to as of the
      date first written above.

              BORROWERS:    
 
            LEXINGTON REALTY TRUST, as Borrower     Representative on its own
behalf and on behalf of     the other Borrowers      
By:
                          Name:
 
                Title:
 
           

111



--------------------------------------------------------------------------------



 



SCHEDULE 1
Information Concerning the Assignee

             
Notice Address:
                     
 
                     
 
                     
 
  Telephone No.:        
 
           
 
  Telecopy No.:        
 
           
 
           
Lending Office:
                     
 
                     
 
                     
 
  Telephone No.:        
 
           
 
  Telecopy No.:        
 
           
 
           
Payment Instructions:
                     
 
                     

112



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF BORROWING
                    , 200___
KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of February
___, 2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Lexington Realty Trust, Lepercq
Corporate Income Fund L.P., Lepercq Corporate Income Fund II L.P. and Net 3
Acquisition L.P. (collectively, the “Borrowers”), the financial institutions
party thereto and their assignees under Section 12.5 thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

  1.   The Borrowers hereby request that the Lenders make Loans to the Borrowers
in an aggregate principal amount equal to $                     pursuant to
Section 2.1(b) and $                     pursuant to Section 2.2(b) of the
Credit Agreement.     2.   The Borrowers request that such Loans be made
available to the Borrowers on                     , 200_.     3.   The Borrowers
hereby request that the requested Loans all be of the following Type:

[Check one box only]
                 o Base Rate Loans

                 o LIBOR Loans, each with an initial Interest Period for a
duration of:

         
[Check one box only]
  o   1 month  
 
  o   2 months  
 
  o   3 months  
 
  o   6 months

  4.   The Borrowers request that the proceeds of this borrowing of Loans be
made available to the Borrowers by                                         .

B-1



--------------------------------------------------------------------------------



 



     The Borrowers hereby certify to the Agent and the Lenders that as of the
date hereof and as of the date of the making of the requested Loans and after
giving effect thereto, (a) no Default or Event of Default exists or will exist
immediately after giving effect to the requested Loans, and (b) the
representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. In
addition, the Borrowers certify to the Agent and the Lenders that all conditions
to the making of the requested Loans contained in Article V of the Credit
Agreement will have been satisfied (or waived in accordance with the applicable
provisions of the Loan Documents) at the time such Loans are made.
     If notice of the requested borrowing of Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1(b) and Section 2.2(b) of the Credit
Agreement.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Borrowing as of the date first written above.

                      LEXINGTON REALTY TRUST, as Borrower       Representative
on its own behalf and on behalf of     the other Borrowers
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM OF NOTICE OF CONTINUATION
                    , 200_
KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of February
___, 2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Lexington Realty Trust, Lepercq
Corporate Income Fund L.P., Lepercq Corporate Income Fund II L.P. and Net 3
Acquisition L.P. (collectively, the “Borrowers”), the financial institutions
party thereto and their assignees under Section 12.5 thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.
     Pursuant to Section 2.8 of the Credit Agreement, the Borrowers hereby
request a Continuation of a borrowing of Loans under the Credit Agreement, and
in that connection sets forth below the information relating to such
Continuation as required by such Section of the Credit Agreement:

  1.   The proposed date of such Continuation is                     , 200___.  
  2.   The aggregate principal amount of Loans subject to the requested
Continuation is $                     and was originally borrowed by the
Borrowers on                     , 200_.     3.   The portion of such principal
amount subject to such Continuation is $                    .     4.   The
current Interest Period for each of the Loans subject to such Continuation ends
on                     , 200_.     5.   The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

         
[Check one box only]
  o   1 month  
 
  o   2 months  
 
  o   3 months  
 
  o   6 months

C-1



--------------------------------------------------------------------------------



 



     The Borrowers hereby certify to the Agent and the Lenders that as of the
date hereof, as of the proposed date of the requested Continuation, and after
giving effect to such Continuation, no Default or Event of Default exists or
will exist.
     If notice of the requested Continuation was given previously by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.8. of the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Continuation as of the date first written above.

                      LEXINGTON REALTY TRUST, as Borrower       Representative
on its own behalf and on behalf     of the other Borrowers
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D

FORM OF NOTICE OF CONVERSION
                    , 200_
KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of February
___, 2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Lexington Realty Trust, Lepercq
Corporate Income Fund L.P., Lepercq Corporate Income Fund II L.P. and Net 3
Acquisition L.P. (collectively, the “Borrowers”), the financial institutions
party thereto and their assignees under Section 12.5 thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.
     Pursuant to Section 2.9 of the Credit Agreement, the Borrowers hereby
request a Conversion of a borrowing of Loans of one Type into Loans of another
Type under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:

  1.   The proposed date of such Conversion is                     , 200_.    
2.   The Loans to be Converted pursuant hereto are currently:

         
[Check one box only]
  o   Base Rate Loans  
 
  o   LIBOR Loans

  3.   The aggregate principal amount of Loans subject to the requested
Conversion is $                     and was originally borrowed by the Borrowers
on                     , 200_.     4.   The portion of such principal amount
subject to such Conversion is $                    .     5.   The amount of such
Loans to be so Converted is to be converted into Loans of the following Type:

D-1



--------------------------------------------------------------------------------



 



[Check one box only]
     o Base Rate Loans

     o LIBOR Loans, each with an initial Interest Period for a duration of:

         
[Check one box only]
  o   1 months  
 
  o   2 months  
 
  o   3 months  
 
  o   6 months

     The Borrowers hereby certify to the Agent and the Lenders that as of the
date hereof and as of the date of the requested Conversion and after giving
effect thereto, (a) no Default or Event of Default exists or will exist
(provided the certification under this clause (a) shall not be made in
connection with the Conversion of a Loan into a Base Rate Loan), and (b) the
representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents.
     If notice of the requested Conversion was given previously by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.9 of the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Conversion as of the date first written above.

                      LEXINGTON REALTY TRUST, as Borrower       Representative
on its own behalf and on behalf of     the other Borrowers
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTE

      $                                  February ___, 2009

     FOR VALUE RECEIVED, each of the undersigned, LEXINGTON REALTY TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Trust”), LEPERCQ CORPORATE INCOME FUND L.P., a limited partnership formed under
the laws of the State of Delaware (“LCIF”), LEPERCQ CORPORATE INCOME FUND II
L.P., a limited partnership formed under the laws of the State of Delaware
(“LCIFII”), and NET 3 ACQUISITION L.P., a limited partnership formed under the
laws of the State of Delaware (“Net 3”; collectively with the Trust, Net 3, LCIF
and LCIFII, the “Borrowers” and each a “Borrower”), hereby jointly and severally
promises to pay to the order of                      (the “Lender”), in care of
KeyBank National Association, as Agent (the “Agent”) at KeyBank National
Association, as Agent (the “Agent”) at KeyBank, National Association, 225
Franklin street, Boston, Massachusetts 02110, or at such other address as may be
specified in writing by the Agent to the Borrowers, the principal sum of
                     AND ___/100 DOLLARS ($                    ) (or such lesser
amount as shall equal the aggregate unpaid principal amount of Loans made by the
Lender to the Borrowers under the Credit Agreement (as herein defined)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.
     The date and amount of each Loan made by the Lender to the Borrowers, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrowers to make a payment when due of any
amount owing under the Credit Agreement or hereunder.
     This Note is one of the Notes referred to in the Credit Agreement dated as
of February ___, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrowers, the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Agent, and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

E-1



--------------------------------------------------------------------------------



 



     Except as permitted by Section 12.5(d) of the Credit Agreement, this Note
may not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrowers hereby waive presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.
     Time is of the essence for this Note.
     THE OBLIGATIONS OF THE BORROWERS UNDER THIS NOTE SHALL BE JOINT AND
SEVERAL, AND ACCORDINGLY, EACH BORROWER CONFIRMS THAT IT IS LIABLE FOR THE FULL
AMOUNT OF THE OBLIGATIONS OF EACH OF THE OTHER BORROWERS HEREUNDER.

E-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed and delivered this Note
under seal as of the date first written above.

                  LEXINGTON REALTY TRUST    
 
           
 
  By:        
 
           
 
      Name: Joseph Bonventre    
 
      Title: Executive Vice President    
 
                LEPERCQ CORPORATE INCOME FUND L.P.           LEPERCQ CORPORATE
INCOME FUND II L.P.           NET 3 ACQUISITION L.P.           Each By: LEX GP-1
Trust, its sole general partner    

             
 
  By:        
 
           
 
      Name: Joseph Bonventre    
 
      Title: Senior Vice President    

E-3



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS
     This Note evidences Loans made under the within-described Credit Agreement
to the Borrowers, on the dates and in the principal amounts set forth below,
subject to the payments and prepayments of principal set forth below:

                                      Principal     Amount     Unpaid        
Date of   Amount of     Paid or     Principal     Notation   Loan   Loan    
Prepaid     Amount     Made By  
 
                               

E-4



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF OPINION OF COUNSEL
[LETTERHEAD OF COUNSEL TO THE LOAN PARTIES]
February             , 2009
KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
     We have acted as counsel to Lexington Realty Trust, a real estate
investment trust formed under the laws of the State of Maryland (the “Trust”),
Lepercq Corporate Income Fund L.P., a limited partnership formed under the laws
of the State of Delaware (“LCIF”), Lepercq Corporate Income Fund II L.P., a
limited partnership formed under the laws of the State of Delaware (“LCIFII”)
and Net 3 Acquisition L.P., a limited partnership formed under the laws of the
State of Delaware (“Net 3”; collectively with the Trust, Lexington, LCIF and
LCIFII, the “Borrowers” and each a “Borrower”), in connection with the
negotiation, execution and delivery of that certain Credit Agreement dated as of
February ___, 2009 (the “Credit Agreement”), by and among the Borrowers, the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”),
and the other parties thereto. We have also acted as counsel to each of the
Guarantors listed on Schedule 1 attached hereto (the “Guarantors”; together with
the Borrowers, the “Loan Parties”), in connection with the Guaranty and the
other Loan Documents identified below to which they are party. Capitalized terms
not otherwise defined herein have the respective meaning given them in the
Credit Agreement.
     In these capacities, we have reviewed executed copies of the following:
     (a) the Credit Agreement;
     (b) the Notes;
     (c) the Guaranty; and
     (d) [list other applicable Loan Documents].

F-1



--------------------------------------------------------------------------------



 



The documents and instruments set forth in items (a) through (d) above are
referred to herein as the “Loan Documents”.
     In addition to the foregoing, we have reviewed the [articles or certificate
of incorporation, by-laws, declaration of trust, partnership agreement and
limited liability company operating agreement, as applicable,] of each Loan
Party and certain resolutions of the board of trustees or directors, as
applicable, of each Loan Party (collectively, the “Organizational Documents”)
and have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records, and other instruments,
and made such other investigations of law and fact, as we have deemed necessary
or advisable for the purposes of rendering this opinion. In our examination of
documents, we assumed the genuineness of all signatures on documents presented
to us as originals (other than the signatures of officers of the Loan Parties)
and the conformity to originals of documents presented to us as conformed or
reproduced copies.
     Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:
     1. Each Loan Party is a [corporation, trust, partnership or limited
liability company, as applicable,] duly organized or formed, validly existing
and in good standing under the laws of the State of its organization or
formation and has the power to execute and deliver, and to perform its
obligations under, the Loan Documents to which it is a party, to own and use its
assets, and to conduct its business as presently conducted. Each Loan Party is
qualified to transact business as a foreign [corporation, trust, partnership or
limited liability company, as applicable,] in the indicated jurisdictions set
forth on Schedule I attached hereto.
     2. Each Loan Party has duly authorized the execution and delivery of the
Loan Documents to which it is a party and the performance by such Loan Party of
all of its obligations under each such Loan Document.
     3. Each Loan Party has duly executed and delivered the Loan Documents to
which it is a party.
     4. Each Loan Document is a valid and binding obligation of each Loan Party
which is a party thereto, enforceable against each such Loan Party in accordance
with its terms, except as such enforceability may be limited by: (a) applicable
bankruptcy, insolvency, reorganization, moratorium, arrangement or similar laws
relating to or affecting the enforcement of creditors’ rights generally and
(b) the fact that equitable remedies or relief (including, but not limited to,
the remedy of specific performance) are subject to the discretion of the court
before which any such remedies or relief may be sought.
     5. The execution and delivery by each Loan Party of the Loan Documents to
which it is a party do not, and if each Loan Party were now to perform its
obligations under such Loan Documents, such performance would not, result in
any:
     (a) violation of such Loan Party’s Organizational Documents;
     (b) violation of any existing federal or state constitution, statute,
regulation, rule, order, or law to which such Loan Party or its assets are
subject;

F-2



--------------------------------------------------------------------------------



 



     (c) breach or violation of or default under, any agreement, instrument,
indenture or other document evidencing any indebtedness for money borrowed or
any other material agreement to which, to our knowledge, such Loan Party is
bound or under which a Loan Party or its assets is subject;
     (d) creation or imposition of a lien or security interest in, on or against
the assets of such Loan Party under any agreement, instrument, indenture or
other document evidencing any indebtedness for money borrowed or any other
material agreement to which, to our knowledge, such Loan Party is bound or under
which a Loan Party or its assets is subject; or
     (e) violation of any judicial or administrative decree, writ, judgment or
order to which, to our knowledge, such Loan Party or its assets are subject.
     6. The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party, and the consummation of the transactions
thereunder, do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority of the United States of America or the States of
                                        ,                              
            or                                         .
     7. To our knowledge, there are no judgments outstanding against any of the
Loan Parties or affecting any of their respective assets, nor is there any
litigation or other proceeding against any of the Loan Parties or its assets
pending or overtly threatened, could reasonably be expected to have a materially
adverse effect on (a) the business, assets, liabilities, condition (financial or
otherwise), results of operations or business prospects of any Borrower or any
other Loan Party or (b) the validity or enforceability of any of the Loan
Documents.
     8. None of the Loan Parties is, or, after giving effect to any Loan will
be, subject to regulation under the Public Utility Holding Company Act of 1935,
the Federal Power Act or the Investment Company Act of 1940 or to any federal or
state statute or regulation limiting its ability to incur indebtedness for
borrowed money.
     9. Assuming that the Borrowers apply the proceeds of the Loans as provided
in the Credit Agreement, the transactions contemplated by the Loan Documents do
not violate the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System of the United States of America.
     10. The consideration to be paid to the Agent and the Lenders for the
financial accommodations to be provided to the Loan Parties pursuant to the
Credit Agreement does not violate any law of the States of New York or
                                         relating to interest and usury.
     This opinion is limited to the laws of the States of
                                        ,                      and
                                         and the federal laws of the United
States of America, and we express no opinions with respect to the law of any
other jurisdiction.
     [Other Customary Qualifications/Assumptions/Limitations]

F-3



--------------------------------------------------------------------------------



 



     This opinion is furnished to you solely for your benefit in connection with
the consummation of the transactions contemplated by the Credit Agreement and
may not be relied upon by any other Person, other than an Assignee of a Lender,
or for any other purpose without our express, prior written consent.

             
 
                Very truly yours,    
 
                [NAME OF LAW FIRM]    
 
           
 
  By:     ,       a Partner    

F-4



--------------------------------------------------------------------------------



 



SCHEDULE 1
Guarantors

                      Name     Jurisdiction of Formation     Jurisdictions of
Foreign Qualification    
 
               
 
               
 
               

F-5



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF COMPLIANCE CERTIFICATE
                                           , 200            
KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of February
___, 2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Lexington Realty Trust, Lepercq
Corporate Income Fund L.P., Lepercq Corporate Income Fund II L.P. and Net 3
Acquisition L.P. (collectively, the “Borrowers”), the financial institutions
party thereto and their assignees under Section 12.5 thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.
     Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:
     (1) The undersigned is the
                                                             of the Trust.
     (2) The undersigned has examined the books and records of the Trust and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.
     (3) To the best of the undersigned’s knowledge, information and belief
after due inquiry, no Default or Event of Default exists [if such is not the
case, specify such Default or Event of Default and its nature, when it occurred
and whether it is continuing and the steps being taken by the Borrowers with
respect to such event, condition or failure].
     (4) The representations and warranties made or deemed made by the Borrowers
and the other Loan Parties in the Loan Documents to which any is a party, are
true and correct in all material respects on and as of the date hereof except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents.

G-1



--------------------------------------------------------------------------------



 



     (5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Trust and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1, 9.2. and 9.4 of the Credit
Agreement.
     (6) Attached hereto as Schedule 2 are reasonably detailed calculations
establishing calculation of Borrowing Base Availability under the Credit
Agreement.
     IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
date first above written.

                 
 
  Name:    
 
       
 
  Title:    
 
       

G-2



--------------------------------------------------------------------------------



 



Schedule 1
[Calculations to be Attached]

G-3



--------------------------------------------------------------------------------



 



Schedule 2
[Calculations to be Attached]

G-4



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF GUARANTY
GUARANTY
     GUARANTY, dated as of February ___, 2009 (the “Guaranty”), by each of the
undersigned GUARANTY PARTIES listed on Exhibit A attached hereto (jointly,
severally and collectively, the “Guarantors”), in favor of KEYBANK NATIONAL
ASSOCIATION, a national banking association having an address at 225 Franklin
Street, Boston, Massachusetts 02110, as administrative agent (KeyBank National
Association, in such capacity as administrative agent, hereinafter referred to
as “Administrative Agent”) for a syndicate of lenders (singly and collectively,
the “Lenders”) as specifically provided in the Loan Agreement (as defined
below).
INTRODUCTORY STATEMENT
     WHEREAS, pursuant to that certain Credit Agreement dated as of February
___, 2009 (as same may be amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”) entered into by and among (i) Lexington
Realty Trust (“LRT”), a real estate investment trust organized under the laws of
the State of Maryland, (ii) Lepercq Corporate Income Fund L.P. (“LCIF”), Lepercq
Corporate Income Fund II L.P. (“LCIFII”), and Net 3 Acquisition L.P. (“NET”),
each a Delaware limited partnership (together with LRT, jointly, severally and
collectively, the “Borrower”), (iii) the Administrative Agent, and (iv) the
Lenders, the Administrative Agent and the Lenders may make loans to the Borrower
up to the aggregate principal amount of $500,000,000.00 (the “Loan”) upon the
terms and subject to the conditions set forth therein. Capitalized terms used
herein and not otherwise defined herein, but defined in the Loan Agreement,
shall have the meaning set forth in the Loan Agreement.
     WHEREAS, the Guarantors have substantial financial dealings with certain of
the Borrowers and are affiliated with certain of the Borrowers (either by
ownership, contractual relationship, employment or other meaningful business
relationship), and the lending of money and other extensions of the Obligations
by the Administrative Agent and the Lenders to the Borrower will enhance and
benefit the business activities and interests of the Guarantors.
     WHEREAS, as a condition to making the Loans, the Administrative Agent and
the Lenders have required the Guarantors to execute and deliver this Guaranty,
guaranteeing the payment and performance of all Obligations arising under or
pursuant to the Loan Agreement.
     WHEREAS, the Guarantors have executed and delivered certain Security
Documents (as applicable), each dated as of the date hereof, in favor of the
Administrative Agent, for its own benefit and the benefit of the other Lenders
to secure the Guarantors’ obligations hereunder.
     NOW THEREFORE, in consideration of the premises and in order to induce the
Administrative Agent and the Lenders to make the Loans and extend other
financial accommodations under the Loan Agreement, the Guarantors hereby agree
as follows:

H-1



--------------------------------------------------------------------------------



 



     Section 1. Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the punctual payment when due,
whether at stated maturity, after maturity, by acceleration or otherwise, and
the punctual performance, of all present and future Obligations of the Borrower
under the Loan Agreement and each other Loan Document, each as the same may be
hereafter amended, modified, extended, renewed or recast, together with interest
and other charges thereon, as provided in the Loan Agreement and the Note
executed thereunder (the foregoing being herein referred to as the “Guaranteed
Obligations”).
     Section 2. Waiver. Each of the Guarantors hereby absolutely,
unconditionally and irrevocably waives, to the fullest extent permitted by law,
(a) promptness, diligence, notice of acceptance and any other notice with
respect to this Guaranty, (b) presentment, demand of payment, protest, notice of
dishonor or nonpayment and any other notice with respect to the Guaranteed
Obligations, (c) any requirement that the Administrative Agent protect, secure,
perfect or insure any security interest or Lien on any property subject thereto
or exhaust any right or take any action against the Borrower or any other Person
or any collateral (other than the Collateral pledged to the Administrative
Agent, for its own benefit and the benefit of the other Lenders, pursuant to the
Security Documents (as applicable)), (d) any and all right to assert any defense
(other than the defense of indefeasible payment), set off, counterclaim or cross
claim of any nature whatsoever with respect to this Guaranty (except as
otherwise provided in Section 20(a)(iii) hereof), the obligations of each
Guarantor hereunder or the obligations of any other person or party relating to
this Guaranty or the obligations of each Guarantor hereunder or otherwise with
respect to the Guaranteed Obligations in any action or proceeding brought by the
Administrative Agent to collect the Guaranteed Obligations or any portion
thereof or to enforce the obligations of each Guarantor under this Guaranty, and
(e) any other action, event or precondition to the enforcement of this Guaranty
or the performance by each Guarantor of its obligations hereunder.
     Section 3. Guaranty Absolute.
     (a) Each of the Guarantors guarantees that, to the fullest extent permitted
by law, the Guaranteed Obligations will be paid or performed strictly in
accordance with their terms, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent with respect thereto.
     (b) No invalidity, irregularity, voidability, voidness or unenforceability
of the Loan Agreement, the Note, or any other Loan Document or any other
agreement or instrument relating thereto, or of all or any part of the
Guaranteed Obligations or of any security therefor shall affect, impair or be a
defense to this Guaranty.
     (c) This Guaranty is one of payment and performance, not collection, and
the obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against each or any Guarantor to enforce this Guaranty, irrespective
of whether any action is brought against the Borrower or any Affiliate or
Subsidiary thereof or whether the Borrower or any Affiliate or Subsidiary
thereof is joined in any such action or actions.

H-2



--------------------------------------------------------------------------------



 



     (d) The liability of each Guarantor under this Guaranty shall be absolute
and unconditional irrespective of:
     (i) any change in the manner, place or terms of payment or performance,
and/or any change or extension of the time of payment or performance of, renewal
or alteration of, any Guaranteed Obligation, any security therefor, or any
liability incurred directly or indirectly in respect thereof, or any other
amendment or waiver of or any consent to departure from the Loan Agreement or
the Note or any other Loan Document, including any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrower or
any Subsidiary or Affiliate thereof or otherwise;
     (ii) any sale, exchange, release, surrender, realization upon any property
by whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
all or any of the Guaranteed Obligations (other than the Collateral pledged to
the Administrative Agent, for its own benefit and the benefit of the other
Lenders, under the Security Documents (as applicable)), and/or any offset
against such Guaranteed Obligations, or failure to perfect, or continue the
perfection of, any Lien in any such property, or delay in the perfection of any
such Lien, or any amendment or waiver of or consent to departure from any other
guaranty for all or any of the Guaranteed Obligations;
     (iii) any exercise or failure to exercise any rights against the Borrower
or any Affiliate or Subsidiary thereof or others (including any Guarantor);
     (iv) any settlement or compromise of any Guaranteed Obligation, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof;
     (v) any manner of application of Collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Guaranteed Obligations or any other assets
of the Borrower or any Affiliate or Subsidiary thereof;
     (vi) any change, restructuring or termination of the existence of the
Borrower or any Affiliate or Subsidiary thereof;
     (vii) the release of the Borrower or any other party, other than any
Guarantor, now or hereafter liable upon or in respect of the Loan Documents; or
     (viii) any other agreements or circumstance of any nature whatsoever which
might otherwise constitute a defense available to, or a discharge of, this
Guaranty and/or the obligations of any Guarantor hereunder, or a defense to, or
discharge of, the Borrower or any Affiliate or Subsidiary thereof relating to
this Guaranty or the obligations of any Guarantor hereunder or otherwise with
respect to the Loan or other financial accommodations to the Borrower (other
than the defense of indefeasible payment).
     (e) The Administrative Agent may at any time and from time to time (whether
or not after revocation or termination of this Guaranty) without the consent of,
or notice (except as shall be required by applicable statute and cannot be
waived) to, the Guarantors, and without incurring

H-3



--------------------------------------------------------------------------------



 



responsibility to the Guarantors or impairing or releasing the obligations of
any Guarantor hereunder, apply any sums by whomsoever paid or howsoever realized
to any Guaranteed Obligation regardless of what Guaranteed Obligations remain
unpaid.
     (f) This Guaranty shall continue to be effective or be reinstated, as the
case may be, if claim is ever made upon the Administrative Agent for repayment
or recovery of any amount or amounts received by the Administrative Agent in
payment or on account of any of the Guaranteed Obligations as a result of laws
relating to preferences, fraudulent transfers and fraudulent conveyances, and
the Administrative Agent repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over the Administrative Agent or its property, or any settlement or
compromise of any such claim effected by the Administrative Agent with any such
claimant (including LRT, LCIF, LCIFII and NET). In such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon such Guarantor, notwithstanding any revocation hereof or the
cancellation of any note (including the Note) or other instrument evidencing any
Guaranteed Obligation, and each Guarantor shall be and remain liable to the
Administrative Agent hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by the
Administrative Agent.
     Section 4. Continuing Guaranty. This Guaranty is a continuing one and shall
(a) remain in full force and effect until the indefeasible payment and
satisfaction in full of the Guaranteed Obligations, (b) be binding upon each
Guarantor, its successors and assigns, and (c) inure to the benefit of, and be
enforceable by, the Administrative Agent and the Lenders. All obligations to
which this Guaranty applies shall be conclusively presumed to have been created
in reliance hereon.
     Section 5. Representations, Warranties and Covenants. Each of the
Guarantors hereby represents, warrants and covenants to and with the
Administrative Agent and the Lenders that:
     (a) Each Guarantor has the power to execute and deliver this Guaranty and
to incur and perform its obligations hereunder;
     (b) Each Guarantor has duly taken all necessary action to authorize the
execution, delivery and performance of this Guaranty and to incur and perform
its obligations hereunder;
     (c) No consent, approval, authorization or other action by, and no notice
to or of, or declaration or filing with, any governmental or other public body,
or any other Person, is required for the due authorization, execution, delivery
and performance by any Guarantor of this Guaranty or the consummation of the
transactions contemplated hereby;
     (d) The execution, delivery and performance by each Guarantor of this
Guaranty does not and will not, with the passage of time or the giving of notice
or both, violate or otherwise conflict with any term or provision of any
material agreement, instrument, judgment, decree, order or any statute, rule or
governmental regulation applicable to such Guarantor or result in the creation
of any Lien upon any of its properties or assets pursuant thereto;

H-4



--------------------------------------------------------------------------------



 



     (e) This Guaranty has been duly authorized, executed and delivered by each
Guarantor and constitutes the legal, valid and binding obligation of each
Guarantor, and is enforceable against each Guarantor in accordance with its
terms, except as enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally, and general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law); and
     (f) The granting of the Loan to the Borrower will constitute a material
economic benefit to each Guarantor.
     Section 6. Affirmative Covenants. Each of the Guarantors covenants and
agrees that, from the date hereof and so long as the Loan or the other
Guaranteed Obligations remain outstanding, each such Guarantor shall pay,
perform, observe and otherwise comply with (a) all of the affirmative covenants
set forth in the Loan Agreement that have been made by the Borrower therein with
respect to the Subsidiaries or the Loan Parties, but only to the extent that
such covenants were made with respect to such Guarantor, and (b) all of the
affirmative covenants set forth in the Consent executed and delivered by the
Guarantors.
     Section 7. Negative Covenants. Each of the Guarantors covenants and agrees
that, from the date hereof and so long as the Loan or the other Guaranteed
Obligations remain outstanding, no Guarantor shall take any action (or otherwise
suffer or permit to occur any event) contrary to (a) the negative covenants set
forth in the Loan Agreement, as agreed by the Borrower therein with respect to
the Subsidiaries or the Loan Parties, but only to the extent that such covenants
were made with respect to such Guarantor, or (b) the negative covenants set
forth in the Consent executed and delivered by the Guarantors. Without limiting
the generality of the foregoing, each of the Guarantors covenants and agrees
that, from the date hereof and so long as the Loan or the other Guaranteed
Obligations remain outstanding, no Guarantor no Guarantor shall take any action
(or otherwise suffer or permit to occur any event) contrary to the negative
covenants set forth in the Loan Agreement.
     Section 8. Expenses. The Guarantors will, upon demand, reimburse the
Administrative Agent for any sums, costs, and expenses which the Administrative
Agent and/or the Lenders may pay or incur pursuant to the provisions of this
Guaranty or in enforcing this Guaranty or in enforcing payment of the Guaranteed
Obligations or otherwise in connection with the provisions hereof, including
court costs, collection charges, and reasonable attorneys’ fees, together with
interest thereon as specified in Section 15 hereof.
     Section 9. Terms.
     (a) All terms defined in the Uniform Commercial Code of The State of New
York (as amended and in effect from time to time, the “UCC”) and used herein
shall have the meanings as defined in the UCC, unless the context otherwise
requires.
     (b) The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.
     (c) All references herein to Sections and subsections shall be deemed to be
references to Sections and subsections of this Guaranty unless the context shall
otherwise require.

H-5



--------------------------------------------------------------------------------



 



     Section 10. Amendments and Modification. No provision hereof shall be
modified, altered or limited except by written instrument expressly referring to
this Guaranty and to such provision, and executed by the party to be charged.
     Section 11. Waiver of Subrogation Rights. Until such time as all the
Guaranteed Obligations have been indefeasibly satisfied (including the
expiration of any applicable voidable preference period under the federal
bankruptcy laws), each of the Guarantors hereby waives and releases any and all
rights and claims it may now or hereafter have or acquire against the Borrower
that would constitute it a “creditor” of the Borrower for purposes of the
federal bankruptcy laws, including all rights of subrogation against the
Borrower and its property and all rights of indemnification, contribution and
reimbursement from the Borrower and its property, regardless of whether such
rights arise in connection with this Guaranty, by operation of law, pursuant to
contract or otherwise.
     Section 12. Remedies Upon Default.
     (a) Upon the occurrence and during the continuance of any Event of Default,
in addition to any other rights and remedies which the Administrative Agent
and/or the Lenders may have hereunder or at law, and not in limitation thereof,
the Administrative Agent may, without notice to or demand upon the Borrower or
the Guarantors, declare any Guaranteed Obligations immediately due and payable,
and shall be entitled to enforce the obligations of the Guarantors hereunder.
     (b) The Administrative Agent’s rights under this Guaranty shall be in
addition to, and not in limitation of, all of the rights and remedies of the
Administrative Agent and/or the Lenders under the Loan Documents. All rights and
remedies of the Administrative Agent and/or the Lenders shall be cumulative and
may be exercised in such manner and combination as the Administrative Agent
and/or the Lenders, respectively, may determine.
     Section 13. Set-Off. After the occurrence and during the continuance of any
Event of Default, any Accounts, deposits, balances or other sums credited by or
due from the Administrative Agent, any affiliate of the Administrative Agent, or
any of the Lenders, or from any affiliate of any of the Lenders, to any
Guarantor may to the fullest extent not prohibited by applicable law at any time
or from time to time, without regard to the existence, sufficiency or adequacy
of any other collateral, and without notice or compliance with any other
condition precedent now or hereafter imposed by statute, rule of law or
otherwise, all of which are hereby waived to the fullest extent permitted by
law, be set off, appropriated and applied by the Administrative Agent against
any or all of the Guaranteed Obligations irrespective of whether demand shall
have been made, in such manner as the Administrative Agent in its sole and
absolute discretion may determine. Within three (3) Business Days of making any
such set off, appropriation or application, the Administrative Agent agrees to
notify the Guarantors thereof, provided the failure to give such notice shall
not affect the validity of such set off or appropriation or application. ANY AND
ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT, THE DEPOSIT ACCOUNT CO-AGENT OR
ANY OF THE LENDERS TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH ACCOUNTS, DEPOSITS, CREDITS OR OTHER

H-6



--------------------------------------------------------------------------------



 



PROPERTY OF THE GUARANTORS, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
     Section 14. Statute of Limitations. Any acknowledgment or new promise,
whether by payment of principal or interest or otherwise and whether by the
Borrower or others (including any Guarantor), with respect to any of the
Guaranteed Obligations shall, if the statute of limitations in favor of the
Guarantors against the Administrative Agent shall have commenced to run, toll
the running of such statute of limitations and, if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.
     Section 15. Interest. All amounts payable from time to time by the
Guarantors hereunder shall bear interest at the Default Rate, provided, that
such interest shall not be duplicative of any obligations payable under the Loan
Agreement.
     Section 16. Rights and Remedies Not Waived. No act, omission or delay by
the Administrative Agent shall constitute a waiver of its rights and remedies
hereunder or otherwise. No single or partial waiver by the Administrative Agent
of any default hereunder or right or remedy which it may have shall operate as a
waiver of any other default, right or remedy or of the same default, right or
remedy on a future occasion.
     Section 17. Admissibility of Guaranty. Each of the Guarantors agrees that
any copy of this Guaranty signed by the Guarantor and transmitted by telecopier
for delivery to the Administrative Agent shall be admissible in evidence as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence.
     Section 18. Notices. All notices, requests and demands to or upon the
Administrative Agent, the Lenders or the Guarantors under this Guaranty shall be
in writing and given as provided in the Loan Agreement (and with respect to the
Guarantors, c/o the Borrower at the address of the Borrower as set forth in the
Loan Agreement).
     Section 19. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original and all of which
shall together constitute one and the same agreement.
     Section 20. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; ETC.
     (a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
SECURITY DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR HEREBY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES, IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING, (i) TRIAL BY JURY, (ii) TO THE EXTENT IT MAY EFFECTIVELY
DO SO UNDER APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED

H-7



--------------------------------------------------------------------------------



 



ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS
AND (iii) THE RIGHT TO IMPOSE ANY SET OFF, COUNTERCLAIM OR CROSS CLAIM UNLESS
SUCH SET OFF, COUNTERCLAIM OR CROSS CLAM COULD NOT, BY REASON OF ANY APPLICABLE
FEDERAL OR STATE PROCEDURAL LAWS, BE INTERPOSED, PLEADED OR ALLEGED IN ANY OTHER
ACTION.
     (b) Each of the Guarantors irrevocably consents to the service of process
of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by certified mail, postage prepaid, to such Guarantor
at its address determined pursuant to Section 18 hereof.
     (c) Nothing herein shall affect the right of the Administrative Agent to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any Guarantor in any other
jurisdiction.
     (d) Each of the Guarantors hereby waives presentment, notice of dishonor
and protests of all instruments included in or evidencing any of the Guaranteed
Obligations, and any and all other notices and demands whatsoever (except as
expressly provided herein).
     Section 21. GOVERNING LAW. THIS GUARANTY, THE SECURITY DOCUMENTS AND THE
GUARANTEED OBLIGATIONS SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
     Section 22. Captions; Separability.
     (a) The captions of the Sections and subsections of this Guaranty have been
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.
     (b) If any term of this Guaranty shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby.
     Section 23. Acknowledgment of Receipt. Each of the Guarantors acknowledges
receipt of a copy of this Guaranty and each of the Loan Documents.
     Section 24. Entire Agreement. This Guaranty sets forth the entire agreement
and understanding of the Administrative Agent, the Lenders and the Guarantors
with respect to the matters covered hereby and, by accepting this Guaranty, each
of the Guarantors acknowledges that no oral or other understanding, agreements,
representations or warranties have been made and/or exist with respect to the
matters covered by this Guaranty or with respect to the obligations of the
Guarantors hereunder or otherwise, except as specifically set forth in this
Guaranty.
[SIGNATURE PAGES FOLLOW]

H-8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Guarantors has duly executed or caused this
Guaranty to be duly executed in The State of New York as of the date first above
set forth.
     GUARANTORS:

     
 
  NEWKIRK 21 AT GP LLC
 
  NEWKIRK ALTENN GP LLC
 
  NEWKIRK AVREM GP LLC
 
  NEWKIRK BASOT GP LLC
 
  NEWKIRK BEDCAR GP LLC
 
  NEWKIRK CAROLION GP LLC
 
  NEWKIRK CLIFMAR GP LLC
 
  NEWKIRK DALHILL GP LLC
 
  NEWKIRK ELWAY GP LLC
 
  NEWKIRK GERSANT GP LLC
 
  NEWKIRK JACWAY GP LLC
 
  NEWKIRK JLE WAY GP LLC
 
  NEWKIRK JOHAB GP LLC
 
  NEWKIRK LANMAR GP LLC
 
  NEWKIRK LIROC GP LLC
 
  NEWKIRK ORPER GP LLC
 
  NEWKIRK SABLEMART GP LLC
 
  NEWKIRK SALISTOWN GP LLC
 
  NEWKIRK SEGUINE GP LLC
 
  NEWKIRK STATMONT GP LLC
 
  NEWKIRK SUNWAY GP LLC
 
  NEWKIRK SUPERWEST GP LLC
 
  NEWKIRK WALANDO GP LLC
 
  NEWKIRK WASHTEX GP LLC
 
  NK-CINN HAMILTON PROPERTY MANAGER LLC
 
  NK-LUMBERTON PROPERTY MANAGER LLC
 
  NK-ODW/COLUMBUS PROPERTY MANAGER LLC
 
  LEX GP HOLDING LLC
 
  NEWKIRK MLP UNIT LLC
 
   
 
  Each, a Delaware limited liability company
 
   
 
  By:      MLP Manager Corp., their Manager

         
 
  By:    
 
       
 
  Name:   Joseph Bonventre
 
  Title:   Senior Vice President

H-9



--------------------------------------------------------------------------------



 



         
 
            LEX-PROPERTY HOLDINGS LLC
a Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            LEXINGTON HONOLULU MANAGER LLC,
a Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            LEXINGTON SOUTHFIELD LLC,
a Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            LEXINGTON FORT STREET TRUSTEE LLC,
a Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            LEXINGTON TOY TRUSTEE LLC,
a Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            LEXINGTON FLORENCE MANAGER LLC,
a Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President

H-10



--------------------------------------------------------------------------------



 



         
 
            LEXINGTON OLIVE BRANCH MANAGER LLC,
a Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            WESTPORT VIEW CORPORATE CENTER L.P.,
a Delaware limited partnership
 
            By: Lexington Westport Manager LLC, its General Partner

         
 
  By:    
 
       
 
  Name:   Joseph Bonventre
 
  Title:   Senior Vice President

              LEXINGTON COLLIERVILLE MANAGER LLC,
a Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            LEX GP-1 TRUST,
a trust organized under the laws of the State of Delaware
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            LEXINGTON WESTPORT MANAGER LLC, a
Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            LEXINGTON REALTY ADVISORS, INC.,
a Delaware corporation
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President

H-11



--------------------------------------------------------------------------------



 



         
 
            LEXINGTON WAXAHACHIE MANAGER LLC,
a Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            LEXINGTON LAC LENEXA GP LLC,
a Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            MLP UNIT PLEDGE GP LLC,
a Delaware limited liability company
 
            By: Newkirk MLP Unit LLC, its Member
 
            By: MLP Manager Corp., its Manager

         
 
  By:    
 
       
 
  Name:   Joseph Bonventre
 
  Title:   Senior Vice President

              MLP UNIT PLEDGE L.P.,
a Delaware limited partnership
 
            By: MLP Unit Pledge GP LLC, its General Partner

              By: Newkirk MLP Unit LLC, its Member

              By: MLP Manager Corp., its Manager

         
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President

H-12



--------------------------------------------------------------------------------



 



              LEXINGTON DUNCAN MANAGER LLC,
a Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            LEXINGTON MLP WESTERVILLE MANAGER LLC,
a Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            LXP I TRUST,
a trust organized under the laws of the State of Delaware
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President
 
            LXP I, L.P.,
a Delaware limited partnership
 
            By: LXP I Trust, its General Partner

         
 
  By:    
 
       
 
      Name: Joseph Bonventre
 
      Title: Senior Vice President

              LSAC CROSSVILLE MANAGER LLC,
a Delaware limited liability company
 
       
 
  By:    
 
            Name: Joseph Bonventre     Title: Senior Vice President

H-13



--------------------------------------------------------------------------------



 



              LSAC OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership
 
            By: LSAC General Partner LLC, its General Partner

         
 
  By:    
 
       
 
      Name: Joseph Bonventre
 
      Title: Senior Vice President

              LSAC GENERAL PARTNER LLC,
a Delaware limited liability company
 
       
 
  By:    
 
       
 
      Name: Joseph Bonventre
 
      Title: Senior Vice President
 
            LEX LP-1 TRUST,
a trust organized under the laws of the State of Delaware
 
       
 
  By:    
 
       
 
      Name: Joseph Bonventre
 
      Title: Senior Vice President

H-14



--------------------------------------------------------------------------------



 



Exhibit A
Guaranty Parties

1.   Newkirk 21 AT GP LLC   2.   Newkirk Altenn GP LLC   3.   Newkirk Avrem GP
LLC   4.   Newkirk Basot GP LLC   5.   Newkirk Bedcar GP LLC   6.   Newkirk
Carolion GP LLC   7.   Newkirk Clifmar GP LLC   8.   Newkirk Dalhill GP LLC   9.
  Newkirk Elway GP LLC   10.   Newkirk Gersant GP LLC   11.   Newkirk Jacway GP
LLC   12.   Newkirk JLE Way GP LLC   13.   Newkirk Johab GP LLC   14.   Newkirk
Lanmar GP LLC   15.   Newkirk Liroc GP LLC   16.   Newkirk Orper GP LLC   17.  
Newkirk Sablemart GP LLC   18.   Newkirk Salistown GP LLC   19.   Newkirk
Seguine GP LLC   20.   Newkirk Statmont GP LLC   21.   Newkirk Sunway GP LLC  
22.   Newkirk Superwest GP LLC

H-15



--------------------------------------------------------------------------------



 



23.   Newkirk Walando GP LLC   24.   Newkirk Washtex GP LLC   25.   NK-CINN
Hamilton Property Manager LLC   26.   NK-Lumberton Property Manager LLC   27.  
NK-ODW/Columbus Property Manager LLC   28.   Lex GP Holding LLC   29.  
Lex-Property Holdings LLC   30.   Lexington Honolulu Manager LLC   31.  
Lexington Southfield LLC   32.   Lexington Fort Street Trustee LLC   33.  
Lexington Toy Trustee LLC   34.   Lexington Florence Manager LLC   35.  
Lexington Olive Branch Manager LLC   36.   Westport View Corporate Center L.P.  
37.   Lexington Collierville Manager LLC   38.   Lex GP-1 Trust   39.  
Lexington Westport Manager LLC   40.   Lexington Realty Advisors, Inc.   41.  
Lexington Waxahachie Manager LLC   42.   Lexington LAC Lenexa GP LLC   43.  
Newkirk MLP Unit LLC   44.   MLP Unit Pledge L.P.   45.   MLP Unit Pledge GP LLC
  46.   Lexington Duncan Manager LLC   47.   Lexington MLP Westerville Manager
LLC

H-16



--------------------------------------------------------------------------------



 



48.   LXP I Trust   49.   LXP I, L.P.   50.   LSAC Crossville Manager LLC   51.
  LSAC Operating Partnership L.P.   52.   LSAC General Partner LLC   53.   Lex
LP-1 Trust

H-17



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF BORROWING BASE CERTIFICATE
                                      , 200               
KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of February
___, 2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Lexington Realty Trust, Lepercq
Corporate Income Fund L.P., Lepercq Corporate Income Fund II L.P. and Net 3
Acquisition L.P. (collectively, the “Borrowers”), the financial institutions
party thereto and their assignees under Section 12.5 thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.
     Pursuant to Section 2.1(b) and Section 2.2(b) of the Credit Agreement, the
undersigned hereby certifies to the Agent and the Lenders as follows:
     (1) The undersigned is the                                          of the
Trust.
     (2) The undersigned has examined the books and records of the Trust and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.
     (3) To the best of the undersigned’s knowledge, information and belief
after due inquiry, no Default or Event of Default exists [if such is not the
case, specify such Default or Event of Default and its nature, when it occurred
and whether it is continuing and the steps being taken by the Borrowers with
respect to such event, condition or failure].
     (4) The representations and warranties made or deemed made by the Borrowers
and the other Loan Parties in the Loan Documents to which any is a party, are
true and correct in all material respects on and as of the date hereof except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents.
     (5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing calculation of Borrowing Base Availability under the Credit
Agreement.

I-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
date first above written.

           
 
                 
 
  Name:    
 
       
 
  Title:    
 
       

I-2



--------------------------------------------------------------------------------



 



Schedule 1
[Calculations to be Attached]

I-3



--------------------------------------------------------------------------------



 



EXHIBIT J
ELIGIBLE PROPERTIES
As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed under the Credit Agreement or under any other Loan Document,
the Borrowers represent and warrant that as to each Property:
     1. A Property Subsidiary is the sole legal and equitable owner in fee
simple of the Property or a lessee under a valid ground lease of the Property or
a holder of a valid estate for years in respect the Property, free and clear of
all Liens or any ownership interest of any other Person, has full right, power
and authority to own, lease or hold the Property, and all consents required to
transfer ownership of, or leasehold or estate rights in, the Property to the
Property Subsidiary have been obtained.
     2. The Borrowers have conducted their customary due diligence and review
with respect to the Property, including inspection of the Property, and such
customary due diligence and review have not revealed facts that would adversely
affect the value of the Property.
     3. The Borrowers have complied with all applicable conditions set forth in
the Credit Agreement to the inclusion and retention of the Property in the
Borrowing Base Assets Pool.
     4. The Property complies with all Environmental Laws except where the
failure to comply would not have a Material Adverse Effect and is free of any
material structural defect.
     5. The Property is located in one of the states of the United States or the
District of Columbia.
     6. The Property is a commercial office, retail or industrial property or a
mixed-use property.
     7. All real estate taxes and governmental assessments, or installments
thereof, which would be a lien on the Property and that have become delinquent
in respect of the Property have been paid or an escrow of funds in an amount
sufficient to cover such payments has been established.
     8. One or more engineering assessments were performed and prepared by an
independent engineering consultant firm prior to the acquisition of the Property
by the Borrowers or one of their Affiliates, and, except as set forth in an
engineering report prepared in connection with such assessment, a copy of which
has been delivered to the Borrowers, the Property is, to the Borrowers’
knowledge, in good repair, free and clear of any damage that would materially
and adversely affect its value.

J-1



--------------------------------------------------------------------------------



 



     9. There is no proceeding pending, and neither the Borrowers nor any of
their Subsidiaries or Affiliates have received notice of any pending or
threatening proceeding for the condemnation of all or any material portion of
the Property.
     10. The Borrowers have received an owner’s title insurance policy, in ALTA
form or equivalent, (or if such policy has not yet been issued, such insurance
may be evidenced by escrow instructions, a “marked up” pro forma or specimen
policy or title commitment, in either case, marked as binding and countersigned
by the title insurer or its authorized agent at the closing of the related
acquisition) as adopted in the applicable jurisdiction (the “Title Insurance
Policy”), which to the knowledge of the Borrowers, was issued by a recognized
title insurance company qualified to do business in the jurisdiction where the
Property is located and neither the Borrowers nor any of their Subsidiaries or
Affiliates have done, by act or omission, and the Borrowers have no knowledge
of, anything that would impair the coverage under such Title Insurance Policy.
Such Title Insurance Policy has been issued for the benefit of the Borrowers or
the applicable Property Subsidiary, and contains no material exclusions for, or
affirmatively insures against any losses arising from (other than in
jurisdictions in which affirmative insurance is unavailable) (a) failure to have
access to a public road, and (b) material encroachments of any part of the
building thereon over easements.
     11. The Property is covered by (a) a fire and extended perils included
within the classification “All Risk of Physical Loss” insurance policy in an
amount (subject to a customary deductible) equal to the replacement cost of
improvements (excluding foundations) located on the Property, and in any event,
the amount necessary to avoid the operation of any co-insurance provisions;
(b) business interruption or rental loss insurance in an amount at least equal
to 12 months of operations of the Property; and (c) comprehensive general
liability insurance against claims for personal and bodily injury, death or
property damage occurring on, in or about the Property in an amount customarily,
but not less than $1 million. All triple net lessees of any Property located in
seismic zone 3 or 4 are required to carry earthquake insurance if the Probable
Maximum Loss (“PML”) for such property would exceed 20% of the replacement cost
of the insurance. Such determination is the responsibility of the lessee.
Earthquake insurance, if required, on the Property must be obtained by an
insurer rated at least “A-:V” (or the equivalent) by A.M. Best Company or “BBB-”
(or the equivalent) from S&P or “Baa3” (or the equivalent) from Moody’s. To the
Borrowers’ knowledge, the insurer with respect to each policy is qualified to
write insurance in the relevant jurisdiction to the extent required.
     12. To the knowledge of the Borrowers, there are no material violations of
any applicable zoning ordinances, building codes and land laws applicable to the
Property or the use and occupancy thereof which would have a material adverse
effect on the value, operation or net operating income of the Property.
     13. To the knowledge of the Borrowers, based solely on surveys and/or the
title policy referred to herein obtained in connection with the origination of
each loan, either (i) none of the material improvements which were included for
the purposes of determining the appraised value of the Property lies outside of
the boundaries and building restriction lines of the property or (ii) the
Property is a legal non-conforming use, to an extent which would have a material
adverse affect on the value of the Property and no improvements on adjoining
properties encroached upon the Property to any material and adverse extent.

J-2



--------------------------------------------------------------------------------



 



     14. To the knowledge of the Borrowers, there is no pending action, suit or
proceeding, arbitration or governmental investigation against the owner of or
relating to any Property, an adverse outcome of which could reasonably be
expected to materially and adversely affect the value or current use of such
Property.
     15. The Property is either not located in a federally designated special
flood hazard area or, if so located, the Borrowers or the tenants or tenant
maintain flood insurance with respect to such improvements and such policy is in
full force and effect in an amount no less than the lesser of (i) the value of
the Property located in such flood hazard area or (ii) the maximum allowed under
the related federal flood insurance program.
     16. The Property is treated as a real estate asset for purposes of Section
856(c) of the Code, and the interest or other payments payable pursuant to such
security is treated as interest on an obligation secured by a mortgage on real
property or on an interest in real property for purposes of Section 856(c) of
the Code.
     17. Under the terms of the documents relating to the Property, any related
insurance proceeds or condemnation award will be applied either to the principal
amount outstanding under the loan or to the repair or restoration of all or part
of the Property (except in such cases where a provision entitling another party
to hold and disburse such proceeds would not be viewed as commercially
unreasonable by a prudent commercial mortgage lender) in an amount equal to the
greater of (x) the replacement costs for the Property or (y) the acquisition
costs for the Property (subject, in the case of condemnation awards, to the
rights of the lessor in the Ground Lease (as defined in Section 21 below)). As
of the Closing Date, neither the Borrowers nor any of their Subsidiaries or
Affiliates has submitted a claim for the repair and restoration of the Property
following the occurrence of a material casualty event.
     18. In the case of a Property that constitutes an interest of a Property
Subsidiary as a lessee under a ground lease of a property (a “Ground Lease”)
(the term Ground Lease shall mean such ground lease, all written amendments and
modifications, and any related estoppels or agreements from the ground lessor),
but not by the related fee interest in such property (the “Fee Interest”), the
following shall be true and correct:
     (a) There has been no material change in the term of such Ground Lease, the
payment terms under such Ground Lease or any renewal options under such Ground
Lease since its recordation;
     (b) Such Ground Lease is not subject to any liens or encumbrances; and
     (c) Such Ground Lease is in full force and effect, and no material default
has occurred under such Ground Lease as of the Closing Date.
     19. There is no mortgage, deed of trust or similar instrument encumbering
the Property.
     20. The Property Subsidiary which owns the Property has no Indebtedness
other than as permitted under the Credit Agreement.

J-3



--------------------------------------------------------------------------------



 



SPECIAL COVENANTS CONCERNING PROPERTIES
As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed under the Credit Agreement or under any other Loan Document,
the Borrowers, with respect to each Property:

  (a)   shall defend the right, title and interest of the applicable Property
Subsidiary in and to the Property against the claims and demands of all Persons.
    (b)   shall cause the Property to be managed in accordance with the policies
and procedures customary for assets of a type such as the Property.     (c)  
shall review its policies and procedures periodically to confirm that the
policies and procedures are being complied with in all material respects and are
adequate to meet the Borrowers’ business objectives with respect to the
Property.

J-4



--------------------------------------------------------------------------------



 



Schedules omitted from filing

 